Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 1 of 210 Page ID #:1155




    1 ALESHIRE & WYNDER, LLP
         ERIC L. DUNN, State Bar No. 176851
    2     edunn@awattorneys.com
         STEPHEN R. ONSTOT, State Bar No. 139319
    3     sonstot@awattorneys.com
         D. Dennis La, State Bar No. 237927
    4     dla@awattorneys.com
         BRADEN J. HOLLY, State Bar No. 312098
    5     bholly@awattorneys.com
         3880 Lemon Street, Suite 520
    6    Riverside, California 92501
         Telephone: (951) 241-7338
    7    Facsimile: (951) 300-0985
    8 Attorneys for Defendants
         CITY OF HESPERIA; COUNTY OF
    9 SAN BERNARDINO; and SAN
         BERNARDINO COUNTY SHERIFF’S
   10 DEPARTMENT

   11
                                       UNITED STATES DISTRICT COURT
   12
                        CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
   13

   14
         UNITED STATES OF AMERICA,                     Case No. 5:19-cv-02298 JGB (KKx)
   15
                              Plaintiff,               [Hon. Sheri Pym]
   16
                       v.                              DECLARATION OF D. DENNIS LA
   17                                                  RE: DEFENDANTS’ OPPOSITION
         CITY OF HESPERIA, COUNTY OF                   TO PLAINTIFF’S MOTION TO
   18 SAN BERNARDINO, and SAN                          COMPEL
         BERNARDINO COUNTY SHERIFF’S
   19 DEPARTMENT,

   20                         Defendants.
   21

   22

   23 / / /

   24 / / /

   25 / / /

   26 / / /

   27 / / /

   28 / / /

                                                            CASE NO. 5:19-CV-02298 AB(SPX)
        01071.0047/713837.2                        1     DECLARATION OF D. DENNIS LA RE:
                                                                      MOTION TO COMPEL
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 2 of 210 Page ID #:1156




    1                                  DECLARATION OF D. DENNIS LA
    2                  1.     I am licensed to practice before this Court and am a partner with the law
    3 firm of Aleshire & Wynder LLP (“A&W”), counsel for defendants City of Hesperia,

    4 County of San Bernardino, and San Bernardino County Sheriff’s Department

    5 (collectively, “Defendants”). I have personal knowledge of the facts stated below,

    6 which I set forth in support of Defendants’ Opposition to plaintiff United States of

    7 America’s (“USA”) Motion to Compel.

    8                  2.     I joined A&W in or around November 2020 and was assigned to the case.
    9 At that time, the USA had previously commenced a Federal Rule of Civil Procedure
   10 (“FRCP”) 37 meet and confer as to Defendants’ responses to the USA’s first set of

   11 requests for documents and production. Interrogatories were served on October 14,

   12 2021. Since then, the parties have engaged in dozens of FRCP 37 meet and confer

   13 discussions including those as forth in the email communications attached to this

   14 declaration. These emails demonstrate the USA’s failure to comply with FRCP 37

   15 prior to filing this Motion. Also attached to this declaration are samples of records

   16 produced by Defendants that the USA claims have been withheld.
   17                  3.     As addressed in the Stipulation, Defendants have produced all
   18 responsive and nonprivileged records related to the Crime Free Ordinance and other

   19 criminal records – in excess of 35,000 documents (not pages). As seen in the USA’s

   20 propounded interrogatories and request for production of documents, the discovery is

   21 overbroad, assumes documents to exist where they do not, and is compound

   22 containing various subparts. Still, Defendants have cooperated and have produced all

   23 nonprivileged records and disclosed all facts requested by the USA.

   24                  Mr. Nils Bentsen’s Deposition.
   25                  4.     The USA takes issue with the testimony given at Mr. Nils Bentsen’s
   26 deposition on February 24, 2021 related to the County crime analysis unit including

   27 members of the unit. At no point did the USA meet and confer about this issue before

   28 filing the Motion to Compel. After Mr. Bentsen’s deposition and through the end of

                                                                   CASE NO. 5:19-CV-02298 AB(SPX)
        01071.0047/713837.2                               2     DECLARATION OF D. DENNIS LA RE:
                                                                             MOTION TO COMPEL
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 3 of 210 Page ID #:1157




    1 March 2021, the only topic discussed between the parties was the taking of other

    2 witnesses’ depositions. Defendants sought to depose HUD’s 30(b)(6) witness and its

    3 regional director Ms. Anne Quesada.                The USA started the process of noticing
    4 depositions for five defendants from the City of Hesperia and the County’s Sheriff’s

    5 Department, Tina Bulgarelli, Edgar Moran, Joseph Necochea, Katherine Herbert, and

    6 Cathy Green. Nothing about the instant Motion.

    7                  5.     In reality, the real motive for the USA’s premature action is based on
    8 Defendants’ refusal to stipulate to increase each sides’ deposition count to 30. This

    9 has been one of the USA’s running demands from the very start. For example, in an
   10 email from Mr. Nickell on March 31, 2021, the USA states “we continue to anticipate

   11 it will be necessary to increase the deposition count in this case, and request that you

   12 reconsider your position to avoid unnecessary motion practice and its costs, delays,

   13 and inconvenience to the Court.”

   14                  6.     On April 7, 2021, I replied to Mr. Nickell regarding scheduling
   15 depositions and denied the stipulation to increase the count to 30 as “there is

   16 insufficient cause to move for such a number”, that the USA “thoroughly examined”
   17 “criminal statistics” at his deposition, and that “there is a more directed and targeted

   18 way of getting to that information, including possibly a PMK subpoena or notice of

   19 deposition.” Also in the email: “Further, while you refer to your prior interrogatory,

   20 this very issue has not been a specific action item in our meet and confers over the

   21 past four months. That said, we will look into this for further information/discovery.”

   22 A true and correct copy of my email exchange with Mr. Nickell is attached hereto as

   23 Exhibit A.

   24                  7.     Without any other response, the USA forwarded the Notice of Motion
   25 and Joint Stipulation on April 14, 2021. There was never any discussion about

   26 compelling discovery related to the County’s crime analysis unit, its members, or

   27 “data points” as Mr. Bentsen openly testified to at his deposition.

   28

                                                                 CASE NO. 5:19-CV-02298 AB(SPX)
        01071.0047/713837.2                             3     DECLARATION OF D. DENNIS LA RE:
                                                                           MOTION TO COMPEL
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 4 of 210 Page ID #:1158




    1                  8.      If the USA wanted further information on this subject, it should have
    2 initiated a meet and confer pursuant to FRCP 37. Had that meet and confer occurred,

    3 Defendants would have pointed out that the USA was already in possession of this

    4 discovery resulting from HUD’s investigation preceding this lawsuit. This includes

    5 various emails involving the crime analysis unit’s representative for the City of

    6 Hesperia, Ms. Linda Bell a “Certified Crime & Intelligence Analyst,” that were

    7 already produced to the USA.                     True and correct copies of several email
    8 communications exchanged between Ms. Bell and the County Sherriff’s Dept. are

    9 attached hereto as Exhibit B.
   10                  9.      Further, the USA’s claim that no discovery has been given as to
   11 “information about crime-related data points” is simply false. Defendants produced

   12 recordings of City of Hesperia Council meetings including those bates stamped

   13 CITY000034-000042, the Agendas and redlined Agendas, staff reports, email

   14 communications, a PowerPoint presentation prepared for the Crime Free Ordinance

   15 that the USA specifically examined at Mr. Bentsen’s deposition containing “data

   16 points.”                True and correct copies of various records including bates stamped
   17 DEF001449 – 0014601 are attached hereto as Exhibit C.

   18                  10.     Defendants have also produced extensive records regarding Crime Free
   19 statistics including dated back to November 2015 – when the Crime Free Ordinance

   20 was enacted.                For example, true and correct copies of records bates stamped
   21 DEF001587-001591 dated November 15, 2015 - March 25, 2016 are attached hereto

   22 as Exhibit D.

   23                  11.     With respect to the Ordinance, Defendants have generated a series of
   24 reports from the Crime Free Ordinance database containing the very information the

   25

   26  Based on the USA’s demand for all documents in untouched native format,
         1

      Defendants prepared separate electronic indexes for their production. Accordingly,
   27 the bates labels do not appear on the documents but are tracked in Excel. A true and

   28 correct copy of a sample of the County’s Index is attached hereto as Exhibit L.

                                                                  CASE NO. 5:19-CV-02298 AB(SPX)
        01071.0047/713837.2                              4     DECLARATION OF D. DENNIS LA RE:
                                                                            MOTION TO COMPEL
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 5 of 210 Page ID #:1159




    1 USA seeks, e.g., addresses of rental properties, names of tenants, violations of the

    2 Crime Free Ordinance, evictions, and more. A true and correct copy of a sample of

    3 reports produced by Defendants, bates stamped COUNTY06563 is attached hereto as

    4 Exhibit E. True and correct copies of other general criminal statistics produced to the

    5 USA bates stamped COUNTY013302-013361 are attached hereto as Exhibit F.

    6                  12.    That the USA may be unsatisfied with Mr. Bentsen’s testimony is not
    7 grounds for this Motion.

    8                  The USA’s “Boilerplate Objections” Claim.
    9                  13.    The USA purports that the Motion to Compel is needed based on
   10 objections raised by Defendants in response to discovery. The parties specifically

   11 met and conferred over this issue – not only about objections made by Defendants but

   12 the USA’s similar “boilerplate” objections in its responses to Defendants’ propounded

   13 discovery. During a meet and confer teleconference in February 2021, I specifically

   14 pointed out that the USA similarly objected in its answers – and what is more, there

   15 was more of a need for the USA to withdraw and/or explain its objections given that

   16 one of its own attorneys on the case executes verifications for responses to
   17 Defendants’ discovery.

   18                  14.    During the conference call, Mr. Nickell stated that the USA was trying
   19 to determine if any discovery was omitted based on the objections. I confirmed

   20 nothing was being excluded. In fact, during the FRCP 37 call, I advised the USA that

   21 Defendants would revisit each of the discovery items raised in its meet and confer

   22 letter to affirm whether or not any of the objections resulted in withholding any

   23 nonprivileged discovery. Defendants in fact went over the discovery, and on February

   24 26, 2021, I expressly addressed each of the USA’s items confirming nothing was

   25 withheld. A true and correct copy of my February 26, 2021 email is attached hereto

   26 as Exhibit G.

   27                  15.    The USA’s attempt to omit these FRCP 37 meet and confer discussions
   28 for purposes of the Motion to Compel fails. As stated in the email communication,

                                                                 CASE NO. 5:19-CV-02298 AB(SPX)
        01071.0047/713837.2                             5     DECLARATION OF D. DENNIS LA RE:
                                                                           MOTION TO COMPEL
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 6 of 210 Page ID #:1160




    1 objections were asserted so as not to constitute waiver – not to withhold discovery,

    2 which in any event has been produced to the USA.

    3                  The USA’s Demand For Every Record Having To Do With Crime.
    4                  16.    While still not entirely clear what facts or documents the USA is
    5 accusing Defendants of withholding (aside from the privileged emails to be addressed

    6 infra), Defendants have produced all known discovery related to the Crime Free

    7 Ordinance of 2015 and 2017. This is in addition to volumes of Sheriff’s Department

    8 records for calls for services at specific properties and other criminal activities.

    9                  17.    According to the USA, they are entitled to more, including every
   10 “[c]itation[] or summonses issued by the Sheriff for criminal violations occurring in

   11 Hesperia and/or to residents of Hesperia…” and also all “[d]ocuments and data

   12 sufficient to show the date and location of homicides in Hesperia from January 1,

   13 2010 to present…” As properly objected to by Defendants, these demands are vastly

   14 overbroad, burdensome, and without justification.

   15                  18.    The USA asserts that Defendants have not given discovery concerning
   16 “Police Activity and Residential Property Data, and Information about the Systems in
   17 Which Such Data Is Stored.” It is unclear how such claim can be advanced. With

   18 respect to data systems, the parties have engaged in extensive FRCP 37 exchanges to

   19 identify databases accessed by the County Sheriff’s Department – not only for the

   20 Crime Free Ordinance Program, but for criminal activity in general. Attached hereto

   21 as Exhibit H is a true and correct copy of Mr. Nickell’s email on November 20, 2020

   22 confirming the exchange of this very information, i.e. the CII, CLETS, and CAD

   23 systems reflected in the email.

   24                  19.    On December 3, 2020, I continued to follow-up by email and identified
   25 other data systems including JIMS, and further explained the CII system. A true and

   26 correct copy of my December 3, 2020 email is attached hereto as Exhibit I. These

   27 systems are also reflected in Defendants’ written responses.

   28

                                                                 CASE NO. 5:19-CV-02298 AB(SPX)
        01071.0047/713837.2                             6     DECLARATION OF D. DENNIS LA RE:
                                                                           MOTION TO COMPEL
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 7 of 210 Page ID #:1161




    1                  20.    With respect to discovery related to “Police Activity and Residential
    2 Property Data,” Defendants have produced volumes of records from the County

    3 Sheriff’s Department including Detailed Histories for Police Activity at specific

    4 residences. Defendants have further produced Sheriff’s Call History reports for those

    5 specific residences in response to discovery. True and correct copies of samples of

    6 these records pertaining to one specific property “Sunrise Terrace” are attached hereto

    7 as Exhibits J and K. Countless records for other properties have been produced.

    8                  21.    Lastly, as explained to the USA over the course of months, some of the
    9 data systems at issue are controlled by the State of California – not the City or the
   10 County – and that if there are specific records sought by the USA from the State’s

   11 databases, it should issue a subpoena for records on the State. Still, the USA purports

   12 it is Defendants’ obligation to produce same and therefore is withholding discovery.

   13 The USA’s expansive demands to gain access to all records of criminal data systems

   14 – some California data systems – remain overbroad, disproportionate pursuant to

   15 FRCP 26, and harassing.

   16                  The USA’s Demands For Attorney-Client Privileged Emails.
   17                  22.    Just like it failed to meet and confer regarding issues resulting from Mr.
   18 Bentsen’s               deposition, the USA’s demand for more than 200 privileged
   19 communications was never raised before the filing of this Motion. The demand is not

   20 only baseless but fails FRCP 37 requirements. At no point did the USA claim it

   21 allegedly needed the expansive privileged communications itemized in its Conclusion

   22 to the Joint Statement – which are all protected.

   23                  23.    As set forth in Defendants’ portion of the Joint Stipulation, there has
   24 been no waiver of the Attorney-Client privilege. Any attempt to use Mr. Bentsen’s

   25 transition from the Sheriff’s Department to the City of Hesperia is misguided. United

   26 States v. Sanmina Corp., 968 F.3d 1107, 1116 (9th Cir. 2020); Upjohn Co. v. United

   27 States, 449 U.S. 383, 389 (1981).                The USA’s attempt to disregard Defendants’
   28 attorney-client privilege is troubling, unwarranted, and harassing.

                                                                   CASE NO. 5:19-CV-02298 AB(SPX)
        01071.0047/713837.2                               7     DECLARATION OF D. DENNIS LA RE:
                                                                             MOTION TO COMPEL
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 8 of 210 Page ID #:1162




    1                  24.     I raised many of these points above to the USA on a conference call
    2 pursuant to FRCP 37 on April 27, 2021. The USA responded they will move forward

    3 with the Motion to Compel. Defendants respectfully request that the Court deny the

    4 Motion in entirety.

    5                   I declare under penalty of perjury under the laws of the State of California
    6 that the foregoing is true and correct.

    7                  Executed on April 30, 2021, at El Segundo, California.
    8

    9
                                                                     /s/ D. Dennis La
   10                                                                D. Dennis La
   11

   12

   13

   14

   15

   16
   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                                                   CASE NO. 5:19-CV-02298 AB(SPX)
        01071.0047/713837.2                               8     DECLARATION OF D. DENNIS LA RE:
                                                                             MOTION TO COMPEL
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 9 of 210 Page ID #:1163




                                                                    Exhibit A
                             EXHIBIT A                              Page 9
        Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 10 of 210 Page ID
                                          #:1164

D. Dennis La

From:                              D. Dennis La
Sent:                              Wednesday, April 7, 2021 10:20 AM
To:                                Nickell, Matthew (USACAC); Belen, Christopher (CRT); Nurse, Abigail (CRT); Hikida,
                                   Katherine (USACAC); Lareau, Alyssa (CRT)
Cc:                                Stephen R. Onstot; Braden J. Holly; Erika D. Green
Subject:                           RE: U.S. v. Hesperia - Subpoena to HUD


Matt,

Before getting to the depositions, please provide an update re. our subpoena to HUD – the document production and/or
deposing Anne Quesada or Theresa Muley. It’s been over two weeks since I forwarded the subpoena.

Based on the conflict with Mr. Necochea and Ms. Green, they are further available in May as follows (which also
incorporate our office’s unavailability):

    x   Mr. Necochea: May 18-20, 24-27
    x   Ms. Green: May 17-28

Please advise if any date in the ranges works. I can check for June as necessary.

With respect to the 30 depositions, again, there is insufficient cause to move for such a number. You refer to Mr.
Bentsen’s deposition re. criminal statistics, which you thoroughly examined at his depo – a witnesses who was actually
and directly involved with the Ordinance. Respectfully, is it your intention to go down the list of individuals identified in
the disclosures and verify whether s/he knows about the statistics? There is a more directed and targeted way of
getting to that information, including possibly a PMK subpoena or notice of deposition. Further, while you refer to your
prior interrogatory, this very issue has not been a specific action item in our meet and confers over the past four
months. That said, we will look into this for further information/discovery.

Please forward the depo notices for Ms. Bulgarelli, Mr. Moran, and Ms. Herbert at your earliest.

Thank you,
Dennis

D. Dennis La | Partner
Aleshire & Wynder, LLP | 2361 Rosecrans Avenue, Suite 475, El Segundo, CA 90245
Tel: (310) 527-6660 | Fax: (310) 532-7395 | Cell: (845) 893-8587
dla@awattorneys.com | awattorneys.com


From: Nickell, Matthew (USACAC) <Matthew.Nickell@usdoj.gov>
Sent: Wednesday, March 31, 2021 4:31 PM
To: D. Dennis La <dla@awattorneys.com>; Belen, Christopher (CRT) <Christopher.Belen@usdoj.gov>; Nurse, Abigail
(CRT) <Abigail.Nurse@usdoj.gov>; Hikida, Katherine (USACAC) <Katherine.Hikida@usdoj.gov>; Lareau, Alyssa (CRT)
<Alyssa.Lareau@usdoj.gov>
Cc: Stephen R. Onstot <sonstot@awattorneys.com>; Braden J. Holly <bholly@awattorneys.com>; Erika D. Green
<egreen@awattorneys.com>
Subject: RE: U.S. v. Hesperia - Subpoena to HUD


*** EXTERNAL SENDER ***
                                                              1                                        Exhibit A
                                                                                                       Page 10
        Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 11 of 210 Page ID
                                          #:1165
Hi Dennis,

Thank you for providing these proposed deposition dates. However, please note that our March 15 letter had asked you
to provide “all available dates and times within the preferred ranges” for each individual to facilitate scheduling. It
appears that you have provided just one date for each individual rather than all the dates each individual is available as
we requested. Nonetheless, we write to confirm the dates for Ms. Bulgarelli on May 6, Mr. Moran on May 17, and Ms.
Herbert on May 20. We will send you deposition notices for those three individuals soon. However, we are unavailable
for the last two dates that you proposed, i.e. for Mr. Necochea (May 25) and Ms. Green (May 27). Please tell us what
other dates, if any, Mr. Necochea and Ms. Green would be available for depositions between April 19 and June 11.

Furthermore, as you are aware from our March 15 correspondence and our most recent call on March 22, we believe
that it will be necessary to increase the number of depositions per side from the current limit of ten to 30, not counting
expert depositions. We understand from our March 22 call that you are not in agreement at this time. In noticing these
five depositions of witnesses who have information critical to our case, we would exhaust our remaining depositions
apart from those for Defendants’ representatives under Rule 30(b)(6). As we previously told you, we are concerned that
proceeding with these depositions now while other discovery is pending and without an agreement or leave of Court to
take more than ten depositions could prejudice us. We are particularly concerned because we do not know the
identities of certain individuals with relevant information—such as members of the Sheriff’s Department crime analysis
unit mentioned by Nils Bentsen during his February 24 deposition—who helped Mr. Bentsen compile data presented to
the City Council before the crime free program’s enactment, even though we requested that such individuals be
identified in our October 14 interrogatories (see interrogatory no. 4 to the City and Sheriff’s Department). Accordingly,
we continue to anticipate it will be necessary to increase the deposition count in this case, and request that you
reconsider your position to avoid unnecessary motion practice and its costs, delays, and inconvenience to the Court.

Best,

Matt

Matthew Nickell
Assistant United States Attorney
Civil Rights Section, Civil Division
U.S. Attorney’s Office for the Central District of California
300 N. Los Angeles Street, Suite 7516, Los Angeles, CA 90012
Office: 213-894-8805 | Fax: 213-894-7819 | matthew.nickell@usdoj.gov


From: D. Dennis La <dla@awattorneys.com>
Sent: Friday, March 26, 2021 4:45 PM
To: Nickell, Matthew (USACAC) <MNickell@usa.doj.gov>; Whyte De Vasquez, Megan (CRT)
<Megan.WhyteDeVasquez@crt.usdoj.gov>; Belen, Christopher (CRT) <Christopher.Belen@crt.usdoj.gov>; Nurse, Abigail
(CRT) <Abigail.Nurse@crt.usdoj.gov>; Hikida, Katherine (USACAC) <KHikida@usa.doj.gov>; Lareau, Alyssa (CRT)
<Alyssa.Lareau@crt.usdoj.gov>
Cc: Stephen R. Onstot <sonstot@awattorneys.com>; Braden J. Holly <bholly@awattorneys.com>; Erika D. Green
<egreen@awattorneys.com>
Subject: RE: U.S. v. Hesperia - Subpoena to HUD

Dear All,

We propose the following dates for the 5 deponents as follows:

Tina Bulgarelli: May 6, 2021
Edgar Moran: May 17

                                                             2                                      Exhibit A
                                                                                                    Page 11
         Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 12 of 210 Page ID
                                           #:1166
Katherine Herbert: May 20
Joe Necochea: May 25
Cathy Green: May 27

Please advise, thank you.

Dennis

D. Dennis La | Partner
Aleshire & Wynder, LLP | 2361 Rosecrans Avenue, Suite 475, El Segundo, CA 90245
Tel: (310) 527-6660 | Fax: (310) 532-7395 | Cell: (845) 893-8587
dla@awattorneys.com | awattorneys.com


From: D. Dennis La
Sent: Wednesday, March 24, 2021 4:08 PM
To: Nickell, Matthew (USACAC) <Matthew.Nickell@usdoj.gov>; Whyte De Vasquez, Megan (CRT)
<Megan.Whyte.De.Vasquez@usdoj.gov>; Belen, Christopher (CRT) <Christopher.Belen@usdoj.gov>; Nurse, Abigail (CRT)
<Abigail.Nurse@usdoj.gov>; Hikida, Katherine (USACAC) <Katherine.Hikida@usdoj.gov>; Lareau, Alyssa (CRT)
<Alyssa.Lareau@usdoj.gov>
Cc: Stephen R. Onstot <sonstot@awattorneys.com>; Braden J. Holly <bholly@awattorneys.com>; Erika D. Green
<egreen@awattorneys.com>
Subject: RE: U.S. v. Hesperia - Subpoena to HUD

Matt,

Thank you for confirming.

Dennis

D. Dennis La | Partner
Aleshire & Wynder, LLP | 2361 Rosecrans Avenue, Suite 475, El Segundo, CA 90245
Tel: (310) 527-6660 | Fax: (310) 532-7395 | Cell: (845) 893-8587
dla@awattorneys.com | awattorneys.com


From: Nickell, Matthew (USACAC) <Matthew.Nickell@usdoj.gov>
Sent: Wednesday, March 24, 2021 3:44 PM
To: D. Dennis La <dla@awattorneys.com>; Whyte De Vasquez, Megan (CRT) <Megan.Whyte.De.Vasquez@usdoj.gov>;
Belen, Christopher (CRT) <Christopher.Belen@usdoj.gov>; Nurse, Abigail (CRT) <Abigail.Nurse@usdoj.gov>; Hikida,
Katherine (USACAC) <Katherine.Hikida@usdoj.gov>; Lareau, Alyssa (CRT) <Alyssa.Lareau@usdoj.gov>
Cc: Stephen R. Onstot <sonstot@awattorneys.com>; Braden J. Holly <bholly@awattorneys.com>; Erika D. Green
<egreen@awattorneys.com>
Subject: RE: U.S. v. Hesperia - Subpoena to HUD


*** EXTERNAL SENDER ***


Counsel,

Thank you for sending the draft subpoena listing proposed categories of documents and a proposed list of topics for
deposition. We will coordinate with HUD and get back to you soon.

The HUD investigative files identified in the United States’ disclosures were produced on August 3, 2020. The Bates
numbers corresponding to each file are specified in the United States’ responses to defendants’ first sets of requests for
                                                              3                                     Exhibit A
                                                                                                    Page 12
        Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 13 of 210 Page ID
                                          #:1167
production. See, e.g., Plaintiff United States of America’s Responses to Defendant City of Hesperia’s First Set of Requests
for Production, Aug. 3, 2020, at 4-5; Plaintiff United States of America’s Responses to Defendant County of San
Bernardino’s First Set of Requests for Production, Aug. 3, 2020, at 4-5. For your convenience, below is a screen shot from
pages 4-5 of the United States’ Responses to the City’s Interrogatories dated August 3, 2020, identifying each of these
files by name and Bates number:




Best,

Matthew Nickell
Assistant United States Attorney
Civil Rights Section, Civil Division
U.S. Attorney’s Office for the Central District of California
300 N. Los Angeles Street, Suite 7516, Los Angeles, CA 90012
Office: 213-894-8805 | Fax: 213-894-7819 | matthew.nickell@usdoj.gov
                                                             4                                      Exhibit A
                                                                                                    Page 13
        Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 14 of 210 Page ID
                                          #:1168



From: D. Dennis La <dla@awattorneys.com>
Sent: Monday, March 22, 2021 6:00 PM
To: Nickell, Matthew (USACAC) <MNickell@usa.doj.gov>; Whyte De Vasquez, Megan (CRT)
<Megan.WhyteDeVasquez@crt.usdoj.gov>; Belen, Christopher (CRT) <Christopher.Belen@crt.usdoj.gov>; Nurse, Abigail
(CRT) <Abigail.Nurse@crt.usdoj.gov>; Hikida, Katherine (USACAC) <KHikida@usa.doj.gov>; Lareau, Alyssa (CRT)
<Alyssa.Lareau@crt.usdoj.gov>
Cc: Stephen R. Onstot <sonstot@awattorneys.com>; Braden J. Holly <bholly@awattorneys.com>; Erika D. Green
<egreen@awattorneys.com>
Subject: U.S. v. Hesperia - Subpoena to HUD

Dear All,

Following up on our conference call, please find attached defendants’ deposition subpoena to HUD with a request for
documents. While we discussed Theresa Muley and Anne Quesada specifically earlier, I thought it was possible they
may serve as HUD’s representative(s) in some capacity – and so am forwarding the subpoena to HUD as a starting
point. Please advise re. the timing of the production or if you would like to discuss the requests. On this note, I noticed
in the first and second Amended Disclosures, the US refers to “The investigative file of the United States Department of
Housing and Urban Development (HUD) for the following administrative action[s]…” for FHEO v. Hesperia, Dougherty,
Haro, and Almeida (page 11, items 1-4). It is unclear whether these investigative files were produced as part of the US’s
prior production – please confirm? That may have to be worked into the subpoena otherwise.

Thank you,
Dennis

D. Dennis La | Partner
Aleshire & Wynder, LLP | 2361 Rosecrans Avenue, Suite 475, El Segundo, CA 90245
Tel: (310) 527-6660 | Fax: (310) 532-7395 | Cell: (845) 893-8587
dla@awattorneys.com | awattorneys.com




                                                              5                                      Exhibit A
                                                                                                     Page 14
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 15 of 210 Page ID
                                  #:1169




                                                                 Exhibit B
                           EXHIBIT B                             Page 15
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 16 of 210 Page ID
                                  #:1170




                                                                 Exhibit B
                                                                 Page 16
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 17 of 210 Page ID
                                  #:1171




                                                                 Exhibit B
                                                                 Page 17
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 18 of 210 Page ID
                                  #:1172




                                                                 Exhibit B
                                                                 Page 18
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 19 of 210 Page ID
                                  #:1173




                                                                 Exhibit B
                                                                 Page 19
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 20 of 210 Page ID
                                  #:1174




                                                                 Exhibit B
                                                                 Page 20
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 21 of 210 Page ID
                                  #:1175




                                                                 Exhibit B
                                                                 Page 21
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 22 of 210 Page ID
                                  #:1176




                                                                 Exhibit B
                                                                 Page 22
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 23 of 210 Page ID
                                  #:1177




                                                                 Exhibit B
                                                                 Page 23
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 24 of 210 Page ID
                                  #:1178




                                                                 Exhibit B
                                                                 Page 24
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 25 of 210 Page ID
                                  #:1179




                                                                 Exhibit B
                                                                 Page 25
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 26 of 210 Page ID
                                  #:1180




                                                                 Exhibit B
                                                                 Page 26
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 27 of 210 Page ID
                                  #:1181




                                                                 Exhibit B
                                                                 Page 27
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 28 of 210 Page ID
                                  #:1182




                                                                 Exhibit B
                                                                 Page 28
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 29 of 210 Page ID
                                  #:1183




                                                                 Exhibit B
                                                                 Page 29
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 30 of 210 Page ID
                                  #:1184




                                                                 Exhibit B
                                                                 Page 30
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 31 of 210 Page ID
                                  #:1185




                                                                 Exhibit B
                                                                 Page 31
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 32 of 210 Page ID
                                  #:1186




                                                                 Exhibit C
                          EXHIBIT C                              Page 32
                                            City of Hesperia
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 33 of 210 Page ID
                                  #:1187
                                                       STAFF REPORT


DATE:           October 20, 2015

TO:             Mayor and Council Members

FROM: .,.A'�� Mike Podegracz, City Manager

BY:             Nils Bentsen, Police Captain

SUBJECT:        Crime Free Rental Housing Program


RECOMMENDED ACTION

It is recommended the City Council adopt Ordinance No. 2015- 12, approving the Crime Free
Rental Housing Program.

BACKGROUND

On October 6, 2015, the City Council introduced and placed on first reading Ordinance No.
2015-15 establishing a Crime Free Rental Housing Program. The program is designed to
address the disproportionate calls for service and crime emanating from rental properties.
During the October 6, 2015 meeting, the Council directed staff to bring back this item for second
reading with the following modifications:

   1. The 3 day Crime Fee Tenant Screening has been reduced to 2 business days.

      2. The mandatory criminal screening has been added to the Ordinance.

   3. There will be no annual fee for this program.

   4. This will be a two year pilot program during which time quarterly reports will be provided
      to the Council. At the end of the program, a complete evaluation will be conducted to
      determine if performance standards have been met, and actual cost to administer the
      program. A report will be provide to the City Council.

   5. The Crime Free Lease Addendum is included (Attachment No. 2).


ISSUES/ANALYSIS

The proposed Hesperia Crime Free Rental Housing Program was fashioned in a way to address
legal issues encountered by other municipalities. The "Crime Free" approach is not new and has
been employed throughout the country to varying degrees of effectiveness. Staff advertised and
personally contacted owners, property managers and tenants encouraging them to attend two
informational meetings about this proposed ordinance. A third meeting was held with the
California Apartment Association. The following are key components of our proposed ordinance:
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 34 of 210 Page ID
3DJH  RI                        #:1188
6WDII 5HSRUW WR WKH &LW\ &RXQFLO
&ULPH )UHH +RXVLQJ 3URJUDP
2FWREHU  

     5HVLGHQWLDO UHQWDO SURSHUW\ ZLOO EH GHILQHG DV D GZHOOLQJ WKDW LV RFFXSLHG E\ SHUVRQ V
       RWKHU WKDQ WKH RZQHU ZKHUH PRQH\ VHUYLFHV RU YDOXDEOHV DUH H[FKDQJHG IRU WKH DELOLW\
       WR UHVLGH

     6HUYLFHV ZLOO EH SURYLGHG IRU RZQHUV DQG WHQDQWV LQ RUGHU WR EHWWHU VHUYH RXU FRPPXQLW\
       7KLV ZLOO LQFOXGH &ULPH )UHH FODVVHV &ULPH )UHH VFUHHQLQJ RI WHQDQWV LQVSHFWLRQV RI
       XQLWV FULPH DQG LQFLGHQW UHSRUWV WR RZQHUV D VSHFLDOO\ WUDLQHG GHSXW\ DQG DQ DEH\DQFH
       RI ILQHV LQFXUUHG E\ WHQDQWV WKDW DUH SDVVHG RQ WR RZQHUV &XUUHQWO\ ILQHV LQFXUUHG E\
       WHQDQWV IRU FRGH YLRODWLRQV VXFK DV DQ XQOLFHQVHG DQLPDO DUH SDVVHG WR WKH RZQHU LI WKH
       WHQDQW GRHV QRW SD\ ,I WKH RZQHU LV FRPSO\LQJ ZLWK WKH SURJUDP ZLWK QR YLRODWLRQV WKH\
       ZLOO EH GHHPHG WR EH LQ ³*RRG 6WDQGLQJ´ DQG WKH ILQHV ZLOO EH KHOG LQ DEH\DQFH

     7KH WHQDQWV DQG RZQHUV ZLOO EH KHOG DFFRXQWDEOH IRU WKHLU DFWLRQV 7KLV ZLOO EH GRQH
       WKURXJK WKH XVH RI DGPLQLVWUDWLYH ILQHV RU RQ H[WUHPH FDVHV E\ WKH XVH RI QXLVDQFH
       DEDWHPHQW

     ,I WKH ZDWHU UHIXVH JDV HOHFWULF RU SURSHUW\ WD[ ELOO LV LQ D GLIIHUHQW QDPH RU VHQW WR
       DQRWKHU DGGUHVV LW ZLOO EH D UHEXWWDEOH SUHVXPSWLRQ WKH SURSHUW\ LV D UHQWDO SURSHUW\

7KLV SURSRVHG RUGLQDQFH KDV EHHQ GUDIWHG SD\LQJ SDUWLFXODU DWWHQWLRQ WR WKH VXFFHVVHV DQG
VKRUWFRPLQJV RI RWKHU &ULPH )UHH SURJUDPV 7KLV RUGLQDQFH ZLOO EH GLIIHUHQW LQ WKH IROORZLQJ
ZD\V

     7KH DQQXDO PDQGDWRU\ LQVSHFWLRQ RI WKH UHQWDO SURSHUW\ ZLOO EH IDU OHVV LQWUXVLYH QRW
       UHTXLUH WKH RZQHU¶V SUHVHQFH DQG ZLOO FRQFHQWUDWH RQ FULPH SUHYHQWLRQ DQG VDIHW\
       UHODWHG LVVXHV $ GHWDLOHG FRS\ RI WKH LQVSHFWLRQ ZLOO EH SURYLGHG WR WKH RZQHU DQG LI WKH
       XQLW GRHV QRW SDVV WKH\ ZLOO KDYH  GD\V WR PDNH FRUUHFWLRQV ,I WKHUH DUH REYLRXV FRGH
       YLRODWLRQV WKH LQIRUPDWLRQ ZLOO EH IRUZDUGHG WR +HVSHULD &RGH (QIRUFHPHQW 2WKHU FLWLHV
       UHTXLUH DQ LQWHULRU LQVSHFWLRQ ZKLFK QHFHVVLWDWHV WKH SUHVHQFH RI WKH RZQHU RU WKHLU
       UHSUHVHQWDWLYH DQG FDQ GLVUXSW WKH WHQDQW

     7KH SURJUDP ZLOO LQFRUSRUDWH WLPH DQG PRQH\ VDYLQJ LGHDV WR VXSSRUW RZQHUV DQG
       WHQDQWV 5HJLVWUDWLRQ FDQ EH PDGH RQ OLQH RU LQ SHUVRQ :H ZLOO HQFRXUDJH PRVW FRQWDFW
       DQG FRUUHVSRQGHQFH YLD HPDLO WR HQVXUH D SURPSW UHVSRQVH DQG WR PLQLPL]H SRVWDO FRVWV
       IRU DOO SDUWLHV

     $OO WHQDQWV ZLOO EH UHTXLUHG WR EH VFUHHQHG WKURXJK WKH 6KHULII¶V 'HSDUWPHQW &ULPH )UHH
       SURJUDP DQG WKURXJK D VHSDUDWH FULPLQDO EDFNJURXQG FKHFN 7KH 6KHULII¶V 'HSDUWPHQW
       ZLOO SURYLGH &ULPH )UHH VFUHHQLQJ VHUYLFH  GD\V D ZHHN 7KH RZQHU RU SURSHUW\
       PDQDJHU ZLOO EH QRWLILHG YLD HPDLO RU E\ WHOHSKRQH LI D SURVSHFWLYH WHQDQW V KDYH EHHQ
       LQ YLRODWLRQ RI WKH ³&ULPH )UHH /HDVH $GGHQGXP´ DQ\ZKHUH LQ WKH &RXQW\ LQ WKH SDVW
       7KH GHFLVLRQ WR UHQW WR D WHQDQW ZLOO EH E\ WKH RZQHU RU SURSHUW\ RZQHU QRW WKH 6KHULII¶V
       'HSDUWPHQW

        $ VHSDUDWH FULPLQDO VFUHHQLQJ ZLOO EH UHTXLUHG DQG ZLOO EH WKH UHVSRQVLELOLW\ RI WKH
        SURSHUW\ PDQDJHUV RU RZQHUV WKURXJK WKH XVH RI SULYDWH FRPSDQLHV 7KH UHVXOWV RI WKH
        FULPLQDO VFUHHQLQJ ZLOO EH NHSW E\ WKH SURSHUW\ PDQDJHUV RU RZQHUV RQ ILOH DQG ZLOO QRW
        QHHG WR EH SURYLGHG WR WKH 6KHULII¶V 'HSDUWPHQW




                                                                                   Exhibit C
                                                                                   Page 34
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 35 of 210 Page ID
3DJH  RI                        #:1189
6WDII 5HSRUW WR WKH &LW\ &RXQFLO
&ULPH )UHH +RXVLQJ 3URJUDP
2FWREHU  

     7KH OHYHO RI VHUYLFH DQG VXSSRUW WR RZQHUV DQG WHQDQWV ZLOO EH KLJKHU WKDQ RWKHU &ULPH
       )UHH SURJUDPV 0RVW GR QRW SURYLGH &ULPH )UHH VFUHHQLQJ FULPH UHSRUWV QRWLILFDWLRQ RI
       YLRODWLRQV WKH QXPEHU RI ODZ HQIRUFHPHQW UHVSRQVHV WR WKHLU SURSHUWLHV RU D VSHFLDOO\
       WUDLQHG GHSXW\ WR DVVLVW WKHP

     7KH QXPEHU RI SHUVRQQHO UHTXLUHG WR DGPLQLVWHU WKLV SURJUDP ZLOO EH PLQLPDO 2QH
       'HSXW\ 6KHULII RQH 6KHULII¶V 6HUYLFH 6SHFLDOLVW DQG RQH 2IILFH 6SHFLDOLVW

     $OO RZQHUV ZLOO EH UHTXLUHG WR LQFOXGH WKH ³&ULPH )UHH /HDVH $GGHQGXP´ ZLWK HDFK
       FRQWUDFW RU OHDVH 7KH RZQHU RU SURSHUW\ PDQDJHU ZLOO EH UHTXLUHG WR LQFOXGH WKH
       DGGHQGXP WR DOO QHZ FRQWUDFWV DQG WR FRQYHUW DOO H[LVWLQJ FRQWUDFWV ZLWKLQ RQH \HDU 0RVW
       UHQWDO FRQWUDFWV DUH PRQWK WR PRQWK VR LW ZLOO EH SHUPLVVLEOH WR DGG WKH DGGHQGXP WR
       H[LVWLQJ FRQWUDFWV LQ VKRUW RUGHU

),6&$/ ,03$&7

7KH DQQXDO FRVW WR DGPLQLVWHU WKH SURJUDP LV HVWLPDWHG DW  7KLV FRVW LQFOXGHV WKH
DGGLWLRQ RI RQH GHSXW\ RQH 6KHULII 6HUYLFH 6SHFLDOLVW RQH 2IILFH 6SHFLDOLVW RQH YHKLFOH DQG
RWKHU UHODWHG FRVWV 7KH FRVW GRHV QRW UHIOHFW DQ\ UHYHQXH JHQHUDWHG E\ ILQHV

)RU )LVFDO <HDU  WKH &LW\ EXGJHWHG  IRU WKLV SURJUDP 7KLV FRVW DQWLFLSDWHG D
VWDUWXS -DQXDU\   DQG LQFOXGHG DOO DGGLWLRQDO SHUVRQQHO ZLWK WKH H[FHSWLRQ RI WKH GHSXW\
,W ZDV DVVXPHG WKDW LI WKH SURJUDP ZDV DSSURYHG E\ WKH &LW\ &RXQFLO WKH GHSXW\ ZRXOG QRW EH
QHHGHG XQWLO WKH VWDUW RI )LVFDO <HDU  7KHUH DUH VXIILFLHQW IXQGV LQ WKLV \HDU¶V EXGJHW WR
DGPLQLVWHU WKH SURJUDP )XQGLQJ ZLOO EH LQFOXGHG LQ IXWXUH \HDU¶V EXGJHWV WR FRYHU DOO RSHUDWLQJ
FRVWV

6KRXOG WKH &LW\ &RXQFLO DSSURYH 2UGLQDQFH  WKHQ VWDII UHFRPPHQGV DSSURYDO RI WKH
&ULPH )UHH 5HQWDO +RXVLQJ 3URJUDP )HH -RLQW 5HVROXWLRQ WKDW HVWDEOLVKHV IHHV IRU QRQ
FRPSOLDQFH RI WKH 3URJUDP 7KH ILQDO IHH VFKHGXOH ZLOO EH SUHVHQWHG WR WKH &LW\ &RXQFLO XQGHU D
VHSDUDWH LWHP DW WKH 2FWREHU   &LW\ &RXQFLO PHHWLQJ

$/7(51$7,9(6

     3URYLGH DOWHUQDWH GLUHFWLRQ WR VWDII

$77$&+0(176

     &ULPH )UHH /HDVH $GGHQGXP
     2UGLQDQFH 




                                                                                    Exhibit C
                                                                                    Page 35
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 36 of 210 Page ID
                                  #:1190
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 37 of 210 Page ID
Page 2 of 3                       #:1191
Staff Report to the City Council
Crime Free Housing Program
October 6, 2015

    1. Residential rental property will be defined as a dwelling that is occupied by person(s)
       other than the owner where money, services or valuables are exchanged for the ability
       to reside.

    2. Services will be provided for owners and tenants in order to better serve our community.
       This will include Crime Free classes, Crime Free screening of tenants, inspections of
       units, crime and incident reports to owners, a specially trained deputy and an abeyance
       of fines incurred by tenants that are passed on to owners. Currently fines incurred by
       tenants for code violations such as an unlicensed animal are passed to the owner if the
       tenant does not pay. If the owner is complying with the program with no violations they
       will be deemed to be in “Good Standing” and the fines will be held in abeyance.

    3. The tenants and owners will be held accountable for their actions. This will be done
       through the use of administrative fines or on extreme cases by the use of nuisance
       abatement.

    4. If the water, refuse, gas, electric or property tax bill is in a different name or sent to
       another address, it will be a rebuttable presumption the property is a rental property.

This proposed ordinance has been drafted paying particular attention to the successes and
shortcomings of other Crime Free programs. This ordinance will be different in the following
ways:

    1. The annual mandatory inspection of the rental property will be far less intrusive, not
       require the owner’s presence and will concentrate on crime prevention and safety
       related issues. A detailed copy of the inspection will be provided to the owner and if the
       unit does not pass they will have 60 days to make corrections. If there are obvious code
       violations the information will be forwarded to Hesperia Code Enforcement. Other cities
       require an interior inspection which necessitates the presence of the owner or their
       representative and can disrupt the tenant.

    2. The program will incorporate time and money saving ideas to support owners and
       tenants. Registration can be made on line or in person. We will encourage most contact
       and correspondence via email to ensure a prompt response and to minimize postal costs
       for all parties.

    3. All tenants will be required to be screened through the Sheriff’s Department Crime Free
       program, and through a separate criminal background check. The Sheriff’s Department
       will provide Crime Free screening service 6 days a week. The owner or property
       manager will be notified, via email or by telephone, if a prospective tenant(s) have been
       in violation of the “Crime Free Lease Addendum” anywhere in the County in the past.
       The decision to rent to a tenant will be by the owner or property owner, not the Sheriff’s
       Department.

        A separate criminal screening will be required, and will be the responsibility of the
        property managers or owners through the use of private companies. The results of the
        criminal screening will be kept by the property managers or owners on file, and will not
        need to be provided to the Sheriff’s Department.




                                                                                   Exhibit C
                                                                                   Page 37
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 38 of 210 Page ID
Page 3 of 3                       #:1192
Staff Report to the City Council
Crime Free Housing Program
October 6, 2015

    4. The level of service and support to owners and tenants will be higher than other Crime
       Free programs. Most do not provide Crime Free screening, crime reports, notification of
       violations, the number of law enforcement responses to their properties or a specially
       trained deputy to assist them.

    5. The number of personnel required to administer this program will be minimal. One
       Deputy Sheriff, one Sheriff’s Service Specialist and one Office Specialist.

    6. All owners will be required to include the “Crime Free Lease Addendum” with each
       contract or lease. The owner or property manager will be required to include the
       addendum to all new contracts and to convert all existing contracts within one year. Most
       rental contracts are month to month so it will be permissible to add the addendum to
       existing contracts in short order..

FISCAL IMPACT

The annual cost to administer the program is estimated at $360,000. This cost includes the
addition of one deputy, one Sheriff Service Specialist, one Office Specialist, one vehicle and
other related costs. The cost does not reflect any revenue generated by fines.

For Fiscal Year 2015-16, the City budgeted $159,898 for this program. This cost anticipated a
start-up January 1, 2016, and included all additional personnel with the exception of the deputy.
It was assumed that if the program was approved by the City Council, the deputy would not be
needed until the start of Fiscal Year 2016-17. There are sufficient funds in this year’s budget to
administer the program. Funding will be included in future year’s budgets to cover all operating
costs.

Should the City Council approve Ordinance 2015-12, then staff recommends approval of the
Crime Free Rental Housing Program Fee Joint Resolution that establishes fees for non-
compliance of the Program The final fee schedule will be presented to the City Council under a
separate item at the October 20, 2015 City Council meeting.

ALTERNATIVES

    1. Provide alternate direction to staff.

ATTACHMENTS

    1. Crime Free Lease Addendum
    2. Ordinance 2015-12




                                                                                    Exhibit C
                                                                                    Page 38
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 39 of 210 Page ID
                                  #:1193
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 40 of 210 Page ID
Page 2 of 3                       #:1194
Staff Report to the City Council
Crime Free Housing Program
October 6, 2015

    3. The tenants and owners will be held accountable for their actions. This will be done
       through the use of administrative fines or on extreme cases by the use of nuisance
       abatement.

    4. If the water, refuse, gas, electric or property tax bill is in a different name or sent to
       another address, it will be a rebuttable presumption the property is a rental property.

This proposed ordinance has been drafted paying particular attention to the successes and
shortcomings of other Crime Free programs. This ordinance will be different in the following
ways:

    1. The annual mandatory inspection of the rental property will be far less intrusive, not
       require the owner’s presence and will concentrate on crime prevention and safety
       related issues. A detailed copy of the inspection will be provided to the owner and if the
       unit does not pass they will have 60 days to make corrections. If there are obvious code
       violations the information will be forwarded to Hesperia Code Enforcement. Other cities
       require an interior inspection which necessitates the presence of the owner or their
       representative and can disrupt the tenant.

    2. The program will incorporate time and money saving ideas to support owners and
       tenants. Sign up and payments can be made on line or in person. We will encourage
       most contact and correspondence via email to ensure a prompt response and to
       minimize postal costs for all parties.

    3. All tenants will be required to be screened through the Sheriff’s Department Crime Free
       program, and through a separate criminal background check. The Sheriff’s Department
       will provide Crime Free screening service 6 days a week. The owner or property
       manager will be notified, via email or by telephone, if a prospective tenant(s) have been
       in violation of the “Crime Free Lease Addendum” anywhere in the County in the past.
       The decision to rent to a tenant will be by the owner or property owner, not the Sheriff’s
       Department.

        A separate criminal screening will be required, and will be the responsibility of the
        property managers or owners through the use of private companies. The results of the
        criminal screening will be kept by the property managers or owners on file, and will not
        need to be provided to the Sheriff’s Department.

    4. The level of service and support to owners and tenants will be higher than other Crime
       Free programs. Most do not provide Crime Free screening, crime reports, notification of
       violations, the number of law enforcement responses to their properties or a specially
       trained deputy to assist them.

    5. The number of personnel required to administer this program will be minimal. One
       Deputy Sheriff, one Sheriff’s Service Specialist and one Office Specialist.

    6. All owners will be required to include the “Crime Free Lease Addendum” with each
       contract or lease. The owner or property manager will be required to include the
       addendum to all new contracts and to convert all existing contracts within one year. Most
       rental contracts are month to month so it will be permissible to add the addendum to
       existing contracts in short order. If the Sheriff’s Department investigates a crime


                                                                                   Exhibit C
                                                                                   Page 40
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 41 of 210 Page ID
Page 3 of 3                       #:1195
Staff Report to the City Council
Crime Free Housing Program
October 6, 2015

        committed by tenants or their guests on the property, the owner will be notified. The
        owner will have 10 business days to start the eviction process and provide proof via
        email or in person.

FISCAL IMPACT

It is estimated that Hesperia has about 4,000 multi-family units and 2,000 single family homes
being rented. It is estimated that a 90% compliance rate over a 2 year time period can be
obtained. It is important to note in the first year of implementation there will most likely be a
shortfall in the estimated fee revenue. The total impact to the budget for personnel, equipment
and other related costs will be approximately $360,000 per year not including fines that may be
recovered. Based on the estimated cost of $360,000, the recommended fee schedule for this
program is $50 per year per multi-family units (3 units and above), and $100 per year per single
family dwelling (1 to 2 units) as shown in Attachment No. 1.

Should the City Council desire to subsidize the Crime Free Rental Housing Program from the
General Fund, two options have been provided. The first option assumes a 25% subsidy, or
$90,000; and the second option assumes a 50% subsidy, or $180,000. The recommended fee
schedule for these two options is:

    1. $37.50 per year per multi-family unit and $75 per year per single family (generates
       $270,000 with a $90,000 City subsidy).

    2. $25 per year per multi-family unit and $50 per year per single family home (generates
       $180,000 with a $180,000 City subsidy).

Attachment No. 1 also identifies these two optional fee schedules, as well other fees that would
be included in the final fee schedule if approved by the City Council. Should the City Council
approve the introduction of Ordinance 2015-12, then staff seeks direction of the final fee
schedule for the Crime Free Rental Housing Program. The final fee schedule will be presented
to the City Council under a separate item at the same City Council meeting where the Crime
Free Rental Housing Program is presented for second reading.

ALTERNATIVES

    1. Provide alternate direction to staff.

ATTACHMENTS

    1. Section 200 Police-Public Safety Fee Schedule
    2. Ordinance 2015-12




                                                                                   Exhibit C
                                                                                   Page 41
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 42 of 210 Page ID
                                  #:1196
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 43 of 210 Page ID
Page 2 of 3                       #:1197
Staff Report to the City Council
Crime Free Housing Program
October 6, 2015

    3. The tenants and owners will be held accountable for their actions. This will be done
       through the use of administrative fines or on extreme cases by the use of nuisance
       abatement.

    4. If the water, refuse, gas, electric or property tax bill is in a different name or sent to
       another address, it will be a rebuttable presumption the property is a rental property.

This proposed ordinance has been drafted paying particular attention to the successes and
shortcomings of other Crime Free programs. This ordinance will be different in the following
ways:

    1. The annual mandatory inspection of the rental property will be far less intrusive, not
       require the owner’s presence and will concentrate on crime prevention and safety
       related issues. A detailed copy of the inspection will be provided to the owner and if the
       unit does not pass they will have 60 days to make corrections. If there are obvious code
       violations the information will be forwarded to Hesperia Code Enforcement. Other cities
       require an interior inspection which necessitates the presence of the owner or their
       representative and can disrupt the tenant.

    2. The program will incorporate time and money saving ideas to support owners and
       tenants. Sign up and payments can be made on line or in person. We will encourage
       most contact and correspondence via email to ensure a prompt response and to
       minimize postal costs for all parties.

    3. All tenants will be required to be screened through the Sheriff’s Department Crime Free
       program, and through a separate criminal background check. The Sheriff’s Department
       will provide Crime Free screening service 6 days a week. The owner or property
       manager will be notified, via email or by telephone, if a prospective tenant(s) have been
       in violation of the “Crime Free Lease Addendum” anywhere in the County in the past.
       The decision to rent to a tenant will be by the owner or property owner, not the Sheriff’s
       Department.

        A separate criminal screening will be required, and will be the responsibility of the
        property managers or owners through the use of private companies. The results of the
        criminal screening will be kept by the property managers or owners on file, and will not
        need to be provided to the Sheriff’s Department.

    4. The level of service and support to owners and tenants will be higher than other Crime
       Free programs. Most do not provide Crime Free screening, crime reports, notification of
       violations, the number of law enforcement responses to their properties or a specially
       trained deputy to assist them.

    5. The number of personnel required to administer this program will be minimal. One
       Deputy Sheriff, one Sheriff’s Service Specialist and one Office Specialist.

    6. All owners will be required to include the “Crime Free Lease Addendum” with each
       contract or lease. The owner or property manager will be required to include the
       addendum to all new contracts and to convert all existing contracts within one year. Most
       rental contracts are month to month so it will be permissible to add the addendum to
       existing contracts in short order. If the Sheriff’s Department investigates a crime


                                                                                   Exhibit C
                                                                                   Page 43
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 44 of 210 Page ID
Page 3 of 3                       #:1198
Staff Report to the City Council
Crime Free Housing Program
October 6, 2015

        committed by tenants or their guests on the property, the owner will be notified. The
        owner will have 10 business days to start the eviction process and provide proof via
        email or in person.

FISCAL IMPACT

It is estimated that Hesperia has about 4,000 multi-family units and 2,000 single family homes
being rented. It is estimated that a 90% compliance rate over a 2 year time period can be
obtained. It is important to note in the first year of implementation there will most likely be a
shortfall in the estimated fee revenue. The total impact to the budget for personnel, equipment
and other related costs will be approximately $360,000 per year not including fines that may be
recovered. Based on the estimated cost of $360,000, the recommended fee schedule for this
program is $50 per year per multi-family units (3 units and above), and $100 per year per single
family dwelling (1 to 2 units) as shown in Attachment No. 1.

Should the City Council desire to subsidize the Crime Free Rental Housing Program from the
General Fund, two options have been provided. The first option assumes a 25% subsidy, or
$90,000; and the second option assumes a 50% subsidy, or $180,000. The recommended fee
schedule for these two options is:

    1. $37.50 per year per multi-family unit and $75 per year per single family (generates
       $270,000 with a $90,000 City subsidy).

    2. $25 per year per multi-family unit and $50 per year per single family home (generates
       $180,000 with a $180,000 City subsidy).

Attachment No. 1 also identifies these two optional fee schedules, as well other fees that would
be included in the final fee schedule if approved by the City Council. Should the City Council
approve the introduction of Ordinance 2015-12, then staff seeks direction of the final fee
schedule for the Crime Free Rental Housing Program. The final fee schedule will be presented
to the City Council under a separate item at the same City Council meeting where the Crime
Free Rental Housing Program is presented for second reading.

ALTERNATIVES

    1. Provide alternate direction to staff.

ATTACHMENTS

    1. Section 200 Police-Public Safety Fee Schedule
    2. Ordinance 2015-12




                                                                                   Exhibit C
                                                                                   Page 44
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 45 of 210 Page ID
                                  #:1199
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 46 of 210 Page ID
Page 2 of 3                       #:1200
Staff Report to the City Council
Crime Free Housing Program
November 17, 2015

        units, crime and incident reports to owners, a specially trained deputy and an abeyance
        of fines incurred by tenants that are passed on to owners. Currently fines incurred by
        tenants for code violations such as an unlicensed animal are passed to the owner if the
        tenant does not pay. If the owner is complying with the program with no violations they
        will be deemed to be in “Good Standing” and the fines will be held in abeyance.

    3. The tenants and owners will be held accountable for their actions. This will be done
       through the use of administrative fines or on extreme cases by the use of nuisance
       abatement.

    4. If the water, refuse, gas, electric or property tax bill is in a different name or sent to
       another address, it will be a rebuttable presumption the property is a rental property.

This proposed ordinance has been drafted paying particular attention to the successes and
shortcomings of other Crime Free programs. This ordinance will be different in the following
ways:

    1. The annual mandatory inspection of the rental property will be far less intrusive, not
       require the owner’s presence and will concentrate on crime prevention and safety
       related issues. A detailed copy of the inspection will be provided to the owner and if the
       unit does not pass they will have 60 days to make corrections. If there are obvious code
       violations the information will be forwarded to Hesperia Code Enforcement. Other cities
       require an interior inspection which necessitates the presence of the owner or their
       representative and can disrupt the tenant.

    2. The program will incorporate time and money saving ideas to support owners and
       tenants. Registration can be made on line or in person. We will encourage most contact
       and correspondence via email to ensure a prompt response and to minimize postal costs
       for all parties.

    3. All tenants will be required to be screened through the Sheriff’s Department Crime Free
       program, and through a separate criminal background check. The Sheriff’s Department
       will provide Crime Free screening service 6 days a week. The owner or property
       manager will be notified, via email or by telephone, if a prospective tenant(s) have been
       in violation of the “Crime Free Lease Addendum” anywhere in the County in the past.
       The decision to rent to a tenant will be by the owner or property owner, not the Sheriff’s
       Department.

        A separate criminal screening will be required, and will be the responsibility of the
        property managers or owners through the use of private companies. The results of the
        criminal screening will be kept by the property managers or owners on file, and will not
        need to be provided to the Sheriff’s Department.

    4. The level of service and support to owners and tenants will be higher than other Crime
       Free programs. Most do not provide Crime Free screening, crime reports, notification of
       violations, the number of law enforcement responses to their properties or a specially
       trained deputy to assist them.

    5. The number of personnel required to administer this program will be minimal. One
       Deputy Sheriff, one Sheriff’s Service Specialist and one Office Specialist.


                                                                                   Exhibit C
                                                                                   Page 46
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 47 of 210 Page ID
Page 3 of 3                       #:1201
Staff Report to the City Council
Crime Free Housing Program
November 17, 2015


    6. All owners will be required to include the “Crime Free Lease Addendum” with each
       contract or lease. The owner or property manager will be required to include the
       addendum to all new contracts and to convert all existing contracts within one year. Most
       rental contracts are month to month so it will be permissible to add the addendum to
       existing contracts in short order..

FISCAL IMPACT

The annual cost to administer the program is estimated at $360,000. This cost includes the
addition of one deputy, one Sheriff Service Specialist, one Office Specialist, one vehicle and
other related costs. The cost does not reflect any revenue generated by fines.

For Fiscal Year 2015-16, the City budgeted $159,898 for this program. This cost anticipated a
start-up January 1, 2016, and included all additional personnel with the exception of the deputy.
It was assumed that if the program was approved by the City Council, the deputy would not be
needed until the start of Fiscal Year 2016-17. There are sufficient funds in this year’s budget to
administer the program. Funding will be included in future year’s budgets to cover all operating
costs.

Should the City Council approve Ordinance 2015-12, then staff recommends approval of the
Crime Free Rental Housing Program Fee Joint Resolution that establishes fees for non-
compliance of the Program The final fee schedule will be presented to the City Council under a
separate item at the November 17, 2015 City Council meeting.

ALTERNATIVES

    1. Provide alternate direction to staff.

ATTACHMENTS

    1. Crime Free Lease Addendum
    2. Ordinance 2015-12




                                                                                    Exhibit C
                                                                                    Page 47
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 48 of 210 Page ID
                                  #:1202
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 49 of 210 Page ID
Page 2 of 3                       #:1203
Staff Report to the City Council
Crime Free Housing Program
November 17, 2015

        units, crime and incident reports to owners, a specially trained deputy and an abeyance
        of fines incurred by tenants that are passed on to owners. Currently fines incurred by
        tenants for code violations such as an unlicensed animal are passed to the owner if the
        tenant does not pay. If the owner is complying with the program with no violations they
        will be deemed to be in “Good Standing” and the fines will be held in abeyance.

    3. The tenants and owners will be held accountable for their actions. This will be done
       through the use of administrative fines or on extreme cases by the use of nuisance
       abatement.

    4. If the water, refuse, gas, electric or property tax bill is in a different name or sent to
       another address, it will be a rebuttable presumption the property is a rental property.

This proposed ordinance has been drafted paying particular attention to the successes and
shortcomings of other Crime Free programs. This ordinance will be different in the following
ways:

    1. The annual mandatory inspection of the rental property will be far less intrusive, not
       require the owner’s presence and will concentrate on crime prevention and safety
       related issues. A detailed copy of the inspection will be provided to the owner and if the
       unit does not pass they will have 60 days to make corrections. If there are obvious code
       violations the information will be forwarded to Hesperia Code Enforcement. Other cities
       require an interior inspection which necessitates the presence of the owner or their
       representative and can disrupt the tenant.

    2. The program will incorporate time and money saving ideas to support owners and
       tenants. Registration can be made on line or in person. We will encourage most contact
       and correspondence via email to ensure a prompt response and to minimize postal costs
       for all parties.

    3. All tenants will be required to be screened through the Sheriff’s Department Crime Free
       program, and through a separate criminal background check. The Sheriff’s Department
       will provide Crime Free screening service 6 days a week. The owner or property
       manager will be notified, via email or by telephone, if a prospective tenant(s) have been
       in violation of the “Crime Free Lease Addendum” anywhere in the County in the past.
       The decision to rent to a tenant will be by the owner or property owner, not the Sheriff’s
       Department.

        A separate criminal screening will be required, and will be the responsibility of the
        property managers or owners through the use of private companies. The results of the
        criminal screening will be kept by the property managers or owners on file, and will not
        need to be provided to the Sheriff’s Department.

    4. The level of service and support to owners and tenants will be higher than other Crime
       Free programs. Most do not provide Crime Free screening, crime reports, notification of
       violations, the number of law enforcement responses to their properties or a specially
       trained deputy to assist them.

    5. The number of personnel required to administer this program will be minimal. One
       Deputy Sheriff, one Sheriff’s Service Specialist and one Office Specialist.


                                                                                   Exhibit C
                                                                                   Page 49
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 50 of 210 Page ID
Page 3 of 3                       #:1204
Staff Report to the City Council
Crime Free Housing Program
November 17, 2015


    6. All owners will be required to include the “Crime Free Lease Addendum” with each
       contract or lease. The owner or property manager will be required to include the
       addendum to all new contracts and to convert all existing contracts within one year. Most
       rental contracts are month to month so it will be permissible to add the addendum to
       existing contracts in short order..

FISCAL IMPACT

The annual cost to administer the program is estimated at $360,000. This cost includes the
addition of one deputy, one Sheriff Service Specialist, one Office Specialist, one vehicle and
other related costs. The cost does not reflect any revenue generated by fines.

For Fiscal Year 2015-16, the City budgeted $159,898 for this program. This cost anticipated a
start-up January 1, 2016, and included all additional personnel with the exception of the deputy.
It was assumed that if the program was approved by the City Council, the deputy would not be
needed until the start of Fiscal Year 2016-17. There are sufficient funds in this year’s budget to
administer the program. Funding will be included in future year’s budgets to cover all operating
costs.

Should the City Council approve Ordinance 2015-12, then staff recommends approval of the
Crime Free Rental Housing Program Fee Joint Resolution that establishes fees for non-
compliance of the Program The final fee schedule will be presented to the City Council under a
separate item at the November 17, 2015 City Council meeting.

ALTERNATIVES

    1. Provide alternate direction to staff.

ATTACHMENTS

    1. Crime Free Lease Addendum
    2. Ordinance 2015-12




                                                                                    Exhibit C
                                                                                    Page 50
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 51 of 210 Page ID
                                  #:1205
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 52 of 210 Page ID
3DJH  RI                        #:1206
6WDII 5HSRUW WR WKH 0D\RU DQG &RXQFLO 0HPEHUV &KDLU DQG %RDUG 0HPEHUV +HVSHULD
:DWHU 'LVWULFW &KDLU DQG %RDUG 0HPEHUV +HVSHULD )LUH 3URWHFWLRQ 'LVWULFW &KDLU DQG
%RDUG 0HPEHUV +HVSHULD +RXVLQJ $XWKRULW\ &KDLU DQG %RDUG 0HPEHUV 6XFFHVVRU
$JHQF\ WR WKH +HVSHULD &RPPXQLW\ 5HGHYHORSPHQW $JHQF\ &KDLU DQG &RPPLVVLRQHUV
+HVSHULD &RPPXQLW\ 'HYHORSPHQW &RPPLVVLRQ
&ULPH )UHH 5HQWDO +RXVLQJ 3URJUDP )HH
2FWREHU  

$/7(51$7,9( 6

    3URYLGH DOWHUQDWLYH GLUHFWLRQ WR VWDII

$77$&+0(17 6

 6HFWLRQ  3ROLFH3XEOLF 6DIHW\

 -RLQW 5HVROXWLRQ 1R B 5HVROXWLRQ 1R +:'B 5HVROXWLRQ 1R +)3'
   B 5HVROXWLRQ 1R ++$ B 5HVROXWLRQ 1R +&'& B

 ([KLELW ³%´ ± )HH 6FKHGXOH3URSRVHG




                                                                                        Exhibit C
                                                                                        Page 52
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 53 of 210 Page ID
                                  #:1207
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 54 of 210 Page ID
Page 2 of 2                       #:1208
Staff Report to the Mayor and Council Members, Chair and Board Members, Hesperia
Water District, Chair and Board Members, Hesperia Fire Protection District, Chair and
Board Members, Hesperia Housing Authority, Chair and Board Members, Successor
Agency to the Hesperia Community Redevelopment Agency, Chair and Commissioners,
Hesperia Community Development Commission
Crime Free Rental Housing Program Fee
November 17, 2015

ALTERNATIVE(S)

1. Provide alternative direction to staff.

ATTACHMENT(S)

1. Section 200 Police-Public Safety

2. Joint Resolution No. 2015-55, Resolution No. HWD-2015-14, Resolution No. HFPD-2015-19,
Resolution No. HHA 2015-09, Resolution No. HCDC 2015-11

3. Exhibit “B” – Fee Schedule-Proposed




                                                                                        Exhibit C
                                                                                        Page 54
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 55 of 210 Page ID
                                  #:1209
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 56 of 210 Page ID
Page 2 of 3                       #:1210
Staff Report to the City Council
Crime Free Housing Program
September 1, 2015

    3. The tenants and owners will be held accountable for their actions. This will be done
       through the use of administrative fines or on extreme cases by the use of nuisance
       abatement.

    4. If the water, refuse, gas, electric or property tax bill is in a different name or sent to
       another address, it will be a rebuttable presumption the property is a rental property.

This proposed ordinance has been drafted paying particular attention to the successes and
shortcomings of other Crime Free programs. This ordinance will be different in the following
ways:

        1. The annual mandatory inspection of the rental property will be far less intrusive, not
           require the owner’s presence and will concentrate on crime prevention and safety
           related issues. A detailed copy of the inspection will be provided to the owner and if
           the unit does not pass they will have 60 days to make corrections. If there are
           obvious code violations the information will be forwarded to Hesperia Code
           Enforcement. Other cities require an interior inspection which necessitates the
           presence of the owner or their representative and can disrupt the tenant.

        2. The program will incorporate time and money saving ideas to support owners and
           tenants. Sign up and payments can be made on line or in person. We will encourage
           most contact and correspondence via email to ensure a prompt response and to
           minimize postal costs for all parties.

        3. A mandatory tenant screening for Crime Free is required for all tenants. The Sheriff’s
           Office will provide this service 6 days a week. We will let the owner or property
           manager know, via email or by telephone, if the prospective tenant(s) have been in
           violation of the “Crime Free Lease Addendum” anywhere in the County in the past.
           The Sheriff’s Department has purchased Crime Free tracking software and provided
           it for free to all stations. Owners or property managers typically take at least 2 to 3
           days to complete tenant screening currently. Our process should not delay or
           hamper the rental process. The owner or property manager will make the decision to
           rent once we have provided the information.

        4. The level of service and support to owners and tenants will be higher than other
           Crime Free programs. Most do not provide Crime Free screening, crime reports,
           notification of violations, the number of law enforcement responses to their properties
           or a specially trained deputy to assist them.

        5. The number of personnel required to administer this program will be minimal. One
           Deputy Sheriff, one Sheriff’s Service Specialist and one Office Specialist.

        6. All owners will be required to include the “Crime Free Lease Addendum” with each
           contract or lease. The owner or property manager will be required to include the
           addendum to all new contracts and to convert all existing contracts within one year.
           Most rental contracts are month to month so it will be permissible to add the
           addendum to existing contracts in short order. If the Sheriff’s Department
           investigates a crime committed by tenants or their guests on the property, the owner
           will be notified. The owner will have 10 business days to start the eviction process
           and provide proof via email or in person.


                                                                                    Exhibit C
                                                                                    Page 56
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 57 of 210 Page ID
Page 3 of 3                       #:1211
Staff Report to the City Council
Crime Free Housing Program
September 1, 2015


FISCAL IMPACT

It is estimated that Hesperia has about 4,000 multi-family units and 2,000 single family homes
being rented. It is estimated that a 90% compliance rate over a 2 year time period can be
obtained. It is important to note in the first year of implementation there will most likely be a
shortfall in the estimated fee revenue. The total impact to the budget for personnel, equipment
and other related costs will be approximately $360,000 per year not including fines that may be
recovered. Two fee options are provided for your consideration.

    1. $50 per year per multi-family unit and $100 per year per single family home will generate
       $360,000 in fees.

    2. $37.50 per year per multi-family unit and $125 per year per single family home which will
       also generate $360,000 in fees.

For comparison, The City’s previous Rental Housing Certification Program charged $65
annually for a single family home and duplex, and an additional $4 per unit thereafter. The
Crime Free Housing Program is more labor intensive since outreach to rental housing owners
are provided on a daily basis. If adopted, the fee structure can be modified based on the actual
costs associated once the program is in place.

Once direction has been provided on the basic elements and fee schedule of the Program, staff
will finalize the Program and schedule the item for Council consideration.

ALTERNATIVES

    1. Provide alternate direction to staff.

ATTACHMENTS

None.




                                                                                   Exhibit C
                                                                                   Page 57
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 58 of 210 Page ID
                                  #:1212
      Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 59 of 210 Page ID
                                        #:1213



)URP                    0HOLQGD 6D\UH  &LW\ &OHUN
6HQW                    7XHVGD\ 0DUFK    30
7R                      WUXVWGHH#DROFRP
6XEMHFW                 6WDII 5HSRUW &ULPH )UHH 5HQWDO +RXVLQJ
$WWDFKPHQWV             65 &ULPH )UHH 5HQWDO +RXVLQJ SGI




                                                                      Exhibit C
                                                                       Page 59
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 60 of 210 Page ID
                                  #:1214
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 61 of 210 Page ID
Page 2 of 3                       #:1215
Staff Report to the City Council
Crime Free Housing Program
November 17, 2015

        units, crime and incident reports to owners, a specially trained deputy and an abeyance
        of fines incurred by tenants that are passed on to owners. Currently fines incurred by
        tenants for code violations such as an unlicensed animal are passed to the owner if the
        tenant does not pay. If the owner is complying with the program with no violations they
        will be deemed to be in “Good Standing” and the fines will be held in abeyance.

    3. The tenants and owners will be held accountable for their actions. This will be done
       through the use of administrative fines or on extreme cases by the use of nuisance
       abatement.

    4. If the water, refuse, gas, electric or property tax bill is in a different name or sent to
       another address, it will be a rebuttable presumption the property is a rental property.

This proposed ordinance has been drafted paying particular attention to the successes and
shortcomings of other Crime Free programs. This ordinance will be different in the following
ways:

    1. The annual mandatory inspection of the rental property will be far less intrusive, not
       require the owner’s presence and will concentrate on crime prevention and safety
       related issues. A detailed copy of the inspection will be provided to the owner and if the
       unit does not pass they will have 60 days to make corrections. If there are obvious code
       violations the information will be forwarded to Hesperia Code Enforcement. Other cities
       require an interior inspection which necessitates the presence of the owner or their
       representative and can disrupt the tenant.

    2. The program will incorporate time and money saving ideas to support owners and
       tenants. Registration can be made on line or in person. We will encourage most contact
       and correspondence via email to ensure a prompt response and to minimize postal costs
       for all parties.

    3. All tenants will be required to be screened through the Sheriff’s Department Crime Free
       program, and through a separate criminal background check. The Sheriff’s Department
       will provide Crime Free screening service 6 days a week. The owner or property
       manager will be notified, via email or by telephone, if a prospective tenant(s) have been
       in violation of the “Crime Free Lease Addendum” anywhere in the County in the past.
       The decision to rent to a tenant will be by the owner or property owner, not the Sheriff’s
       Department.

        A separate criminal screening will be required, and will be the responsibility of the
        property managers or owners through the use of private companies. The results of the
        criminal screening will be kept by the property managers or owners on file, and will not
        need to be provided to the Sheriff’s Department.

    4. The level of service and support to owners and tenants will be higher than other Crime
       Free programs. Most do not provide Crime Free screening, crime reports, notification of
       violations, the number of law enforcement responses to their properties or a specially
       trained deputy to assist them.

    5. The number of personnel required to administer this program will be minimal. One
       Deputy Sheriff, one Sheriff’s Service Specialist and one Office Specialist.


                                                                                   Exhibit C
                                                                                   Page 61
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 62 of 210 Page ID
Page 3 of 3                       #:1216
Staff Report to the City Council
Crime Free Housing Program
November 17, 2015


    6. All owners will be required to include the “Crime Free Lease Addendum” with each
       contract or lease. The owner or property manager will be required to include the
       addendum to all new contracts and to convert all existing contracts within one year. Most
       rental contracts are month to month so it will be permissible to add the addendum to
       existing contracts in short order..

FISCAL IMPACT

The annual cost to administer the program is estimated at $360,000. This cost includes the
addition of one deputy, one Sheriff Service Specialist, one Office Specialist, one vehicle and
other related costs. The cost does not reflect any revenue generated by fines.

For Fiscal Year 2015-16, the City budgeted $159,898 for this program. This cost anticipated a
start-up January 1, 2016, and included all additional personnel with the exception of the deputy.
It was assumed that if the program was approved by the City Council, the deputy would not be
needed until the start of Fiscal Year 2016-17. There are sufficient funds in this year’s budget to
administer the program. Funding will be included in future year’s budgets to cover all operating
costs.

Should the City Council approve Ordinance 2015-12, then staff recommends approval of the
Crime Free Rental Housing Program Fee Joint Resolution that establishes fees for non-
compliance of the Program The final fee schedule will be presented to the City Council under a
separate item at the November 17, 2015 City Council meeting.

ALTERNATIVES

    1. Provide alternate direction to staff.

ATTACHMENTS

    1. Crime Free Lease Addendum
    2. Ordinance 2015-12




                                                                                    Exhibit C
                                                                                    Page 62
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 63 of 210 Page ID
                                  #:1217



                              6WDWH RI WKH &LW\ 6FULSW ± 'UDIW 
        6FKPLGW  /LYH

'ŽŽĚ ĂĨƚĞƌŶŽŽŶ ĞǀĞƌǇŽŶĞ͘

/͛Ě ůŝŬĞ ƚŽ ǁĞůĐŽŵĞ ǇŽƵ ƚŽ ƚŚĞ ŝƚǇ ŽĨ ,ĞƐƉĞƌŝĂ͛Ɛ ϮϬϭϱ ^ƚĂƚĞ ŽĨ ƚŚĞ ŝƚǇ ĚĚƌĞƐƐ͘

dŽĚĂǇ͕ ǁŝƚŚ ƚŚĞ ŚĞůƉ ŽĨ ŵǇ ĨĞůůŽǁ ŽƵŶĐŝů DĞŵďĞƌƐ͕ /͛ŵ ŐŽŝŶŐ ƚŽ ƐŚĂƌĞ ǁŝƚŚ ǇŽƵ ƐŽŵĞ ŽĨ ƚŚŝƐ ǇĞĂƌ͛Ɛ
ŵĞŵŽƌĂďůĞ ƉƌŽũĞĐƚƐ ĂƐ ǁĞůů ĂƐ ƚĂůŬ ĂďŽƵƚ ƚŚŽƐĞ ƉƌŽũĞĐƚƐ ǁĞ ĂƌĞ ůŽŽŬŝŶŐ ĨŽƌǁĂƌĚ ƚŽ ŝŶ ƚŚĞ ŵŽŶƚŚƐ ĂŶĚ
ǇĞĂƌƐ ĂŚĞĂĚ͘

dĂŬĞ Ă ƚƌŝƉ ǁŝƚŚ ŵĞ ĚŽǁŶ ŵĞŵŽƌǇ ůĂŶĞ͕ Ăůů ƚŚĞ ǁĂǇ ďĂĐŬ ƚŽ Ă ďĞĂƵƚŝĨƵů͕ ƐƵŶŶǇ ĚĂǇ ŝŶ &ĞďƌƵĂƌǇ ;^ŚŽƚ ŽĨ
&ůĂŐͬƌŝĚŐĞͿ͘ zĞƐ͕ /͛ŵ ƚĂůŬŝŶŐ ĂďŽƵƚ ƚŚĞ ĚĂǇ ƚŚĂƚ ǁĞ ĐƵƚ ƚŚĞ ƌŝďďŽŶ ŽŶ ƚŚĞ ZĂŶĐŚĞƌŽ /ŶƚĞƌĐŚĂŶŐĞ WƌŽũĞĐƚ
;sŝĚĞŽ ŽĨ ZŝďďŽŶͲĐƵƚƚŝŶŐͿ

/ ŬŶŽǁ ŵĂŶǇ ŽĨ ǇŽƵ ŝŶ ƚŚŝƐ ƌŽŽŵ ũŽŝŶĞĚ ƵƐ ƚŚĂƚ ĚĂǇ ƚŽ ĐĞůĞďƌĂƚĞ ƚŚŝƐ ĂĐĐŽŵƉůŝƐŚŵĞŶƚ͘ ;ǀĞŶƚ ƐŚŽƚͿ

ĞƐƉŝƚĞ Ă ƐĞƚďĂĐŬ ŝŶ ƚŚĞ ƉƌŽũĞĐƚ ŝŶ ϮϬϭϰ ǁŚŝĐŚ / ǁŽŶ͛ƚ ŐŽ ŝŶƚŽ ŐƌĞĂƚ ĚĞƚĂŝů ĂďŽƵƚ ;&ŝƌĞ ƐŚŽƚ͖ &ŝƌĞ ^ŚŽƚ͖
&ŝƌĞ ^ŚŽƚ͘Ϳ ǁĞ ƋƵŝĐŬůǇ ŐŽƚ ďĂĐŬ ŽŶ ƚƌĂĐŬ ;ƚŝŵĞͲůĂƉƐĞ ǀŝĚĞŽͿ ĂŶĚ ĚĞůŝǀĞƌĞĚ ƚŚŝƐ ŵƵĐŚ ŶĞĞĚĞĚ
ƚƌĂŶƐƉŽƌƚĂƚŝŽŶ ƉƌŽũĞĐƚ ƚŽ ƚŚĞ ƌĞƐŝĚĞŶƚƐ ŽĨ ,ĞƐƉĞƌŝĂ͘

;DŽǀŝŶŐ ĂƌƐͬ&ƌĞĞǁĂǇ dƌĂĨĨŝĐͿ &Žƌ Ă ŵŽŵĞŶƚ ĐŽŶƐŝĚĞƌ ƚŚĞ ŶƵŵďĞƌ ŽĨ ĐĂƌƐ ƚŚĂƚ ƉĂƐƐ ƚŚƌŽƵŐŚ ƚŚĞ /Ͳϭϱ
ĐŽƌƌŝĚŽƌ ĞĂĐŚ ĚĂǇ͘ KŶ ĂǀĞƌĂŐĞ͕ ;DŽǀŝŶŐ ĂƌƐͬ&ƌĞĞǁĂǇ dƌĂĨĨŝĐͿ ϮϬϬ͕ϬϬϬ ĐĂƌƐ ƚĂŬĞ ƚŚŝƐ ƌŽƵƚĞ ĞĂĐŚ ĂŶĚ
ĞǀĞƌǇ ĚĂǇ͘ ;sŝƐƵĂůͿ

ƌŝƚŝĐĂů ŝŶĨƌĂƐƚƌƵĐƚƵƌĞ ƉƌŽũĞĐƚƐ ůŝŬĞ ƚŚĞ WŚĂƐĞƐ / ĂŶĚ // ŽĨ ƚŚĞ ZĂŶĐŚĞƌŽ ŽƌƌŝĚŽƌ WƌŽũĞĐƚ ʹ ǁŚŝĐŚ ǁĞ ŬŶŽǁ
ĂƐ ƚŚĞ ZĂŶĐŚĞƌŽ hŶĚĞƌƉĂƐƐ ĂŶĚ ZĂŶĐŚĞƌŽ /ŶƚĞƌĐŚĂŶŐĞ͕ ŚĞůƉ ƚŽ ĂůůĞǀŝĂƚĞ ĞĂƐƚͲǁĞƐƚ ƚƌĂĨĨŝĐ ĐŽŶŐĞƐƚŝŽŶ
ĂůŽŶŐ ƚŚĞ ĐŽƌƌŝĚŽƌ ĂŶĚ ƉƌŽǀŝĚĞ Ă ŵƵĐŚ ŶĞĞĚĞĚ ĂĚĚŝƚŝŽŶĂů ĂĐĐĞƐƐ ;sŝƐƵĂůͿ ĨŽƌ ĞŵĞƌŐĞŶĐǇ ƌĞƐƉŽŶĚĞƌƐ͘

dŚĞ ZĂŶĐŚĞƌŽ ŽƌƌŝĚŽƌ WƌŽũĞĐƚ ďĞŶĞĨŝƚƐ ƚŚĞ ĞŶƚŝƌĞ DŽũĂǀĞ ZŝǀĞƌ sĂůůĞǇ͘ EŽǁ ǁĞ͛ůů ŚĞĂƌ ĨƌŽŵ ŽƵŶĐŝůŵĂŶ
DŝŬĞ >ĞŽŶĂƌĚ ĂďŽƵƚ WŚĂƐĞ /// ŽĨ ƚŚŝƐ ǀŝƚĂů ƚƌĂŶƐƉŽƌƚĂƚŝŽŶ ƉƌŽũĞĐƚ͘



        Mike Leonard - Video

WŚĂƐĞ /// ŽĨ ƚŚĞ ZĂŶĐŚĞƌŽ ŽƌƌŝĚŽƌ WƌŽũĞĐƚ ŝƐ ƚŚĞ ǁŝĚĞŶŝŶŐ ;ĞƌŝĂů sŝĚĞŽ ŽĨ WŚĂƐĞ // ŵŽǀŝŶŐ ƚŽǁĂƌĚ WŚĂƐĞ
///Ϳ ŽĨ ZĂŶĐŚĞƌŽ ZŽĂĚ ďĞƚǁĞĞŶ ƚŚĞ hŶĚĞƌƉĂƐƐ ĂŶĚ ƚŚĞ /ŶƚĞƌĐŚĂŶŐĞ͘ dŚŝƐ ŝƐ Ă ũŽŝŶƚ ƉƌŽũĞĐƚ ;DŝŬĞ >ĞŽŶĂƌĚ
ǀŝĚĞŽͿ ďĞƚǁĞĞŶ ƚŚĞ ŝƚǇ ŽĨ ,ĞƐƉĞƌŝĂ ĂŶĚ ^ ŽƵŶƚǇ ;sŝƐƵĂů ƐŚŽǁŝŶŐ ƚŚĞ ĞǆƉĂŶĚŝŶŐ ŽĨ ƚŚĞ ƌŽĂĚ ʹ
ĂĚĚŝƚŝŽŶ ŽĨ ůĂŶĞƐͿ dŚĞ ŝƚǇ ŽĨ ,ĞƐƉĞƌŝĂ ŝƐ ĐŽŵŵŝƚƚĞĚ ƚŽ ƉƵƌƐƵŝŶŐ ĨƵŶĚŝŶŐ ĨŽƌ ƚŚŝƐ ŵƵĐŚ ŶĞĞĚĞĚ
ŝŶĨƌĂƐƚƌƵĐƚƵƌĞ ƉƌŽũĞĐƚ͘



        6FKPLGW  /LYH



                                                     
                                                                                             Exhibit C
                                                                                             Page 63
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 64 of 210 Page ID
                                  #:1218


WŽƌƚŝŽŶƐ ŽĨ ƚŚĞ ǁŝĚĞŶŝŶŐ ƉƌŽũĞĐƚ ;sŝƐƵĂůͿ ŚĂǀĞ ďĞĞŶ ĐŽŵƉůĞƚĞĚ͕ ŝŶĐůƵĚŝŶŐ ƚŚĞ ĞŶǀŝƌŽŶŵĞŶƚĂů ĐůĞĂƌ ĂŶĚ
ƉƌŽũĞĐƚ ĚĞƐŝŐŶ͘ ;sŝƐƵĂůͿ dŚĞ ŝƚǇ ĂŶĚ ŽƵŶƚǇ ǁŝůů ĐŽŶƚŝŶƵĞ ƚŽ ƐĞĞŬ ĨƵŶĚŝŶŐ ĨŽƌ ƌŝŐŚƚͲŽĨͲǁĂǇ ĂĐƋƵŝƐŝƚŝŽŶ ĂŶĚ
ĐŽŶƐƚƌƵĐƚŝŽŶ ŽĨ ƚŚĞ ƉƌŽũĞĐƚ͘

^ƉĞĂŬŝŶŐ ŽĨ ǁŽƌŬŝŶŐ ǁŝƚŚ ŽƚŚĞƌ ĂŐĞŶĐŝĞƐ͕ /͛Ě ůŝŬĞ ƚŽ ŚŝŐŚůŝŐŚƚ ƚŚĞ ŐƌĞĂƚ ǁŽƌŬ ďĞŝŶŐ ĚŽŶĞ ŚĞƌĞ ŝŶ ƚŚĞ
DŽũĂǀĞ ZŝǀĞƌ sĂůůĞǇ ƚŽ ƐƵƉƉŽƌƚ ŶĞŝŐŚďŽƌŝŶŐ ĐŽŵŵƵŶŝƚŝĞƐ

/Ŷ DĂǇ ŽĨ ƚŚŝƐ ǇĞĂƌ͕ ĞůĞĐƚĞĚ ŽĨĨŝĐŝĂůƐ ;>ŽŐŽƐ ŽĨ Ăůů ĂŐĞŶĐŝĞƐͿ ĂŶĚ ƐƚĂĨĨ ĨƌŽŵ ^ĂŶ ĞƌŶĂƌĚŝŶŽ ŽƵŶƚǇ͕ ƚŚĞ
ĐŝƚŝĞƐ ŽĨ ,ĞƐƉĞƌŝĂ ;'ƌŽƵƉ ƉŚŽƚŽͿ ĂŶĚ sŝĐƚŽƌǀŝůůĞ ĂŶĚ ƚŚĞ dŽǁŶ ŽĨ ƉƉůĞ sĂůůĞǇ ŵĞƚ ǁŝƚŚ ůĞŐŝƐůĂƚŽƌƐ ŝŶ
tĂƐŚŝŶŐƚŽŶ  ; WŚŽƚŽͿ ƚŽ ĂĚǀŽĐĂƚĞ ĨŽƌ ĨƵŶĚŝŶŐ ĨŽƌ ƚŚĞ zƵĐĐĂ >ŽŵĂ ;WŚŽƚŽ ŽĨ WƌŽũĞĐƚͿ ďƌŝĚŐĞ ƉƌŽũĞĐƚ͘
tĞ ƵŶĚĞƌƐƚĂŶĚ ƚŚĂƚ ;ƉŚŽƚŽ ŽĨ ƚƌĂĨĨŝĐ ŽŶ ĞĂƌ sĂůůĞǇ ʹ ĞƌŝĂů͍Ϳ ŝŵƉƌŽǀĞĚ ƚƌĂĨĨŝĐ ŝŶ ƉĂƌƚ ŽĨ ƚŚĞ ƌĞŐŝŽŶ ŚĂƐ
Ă ƉŽƐŝƚŝǀĞ ŝŵƉĂĐƚ ŽŶ ƚƌĂĨĨŝĐ ĐŝƌĐƵůĂƚŝŽŶ ƚŚƌŽƵŐŚŽƵƚ ƚŚĞ ǀĂůůĞǇ͘

dŚĞ ŝƚǇ ŽĨ ,ĞƐƉĞƌŝĂ ;ŝƚǇ ůŽŐŽͿ ŝƐ ƉƌŽƵĚ ƚŽ ƉĂƌƚŶĞƌ ǁŝƚŚ ůŽĐĂů ŐŽǀĞƌŶŵĞŶƚ ĂŐĞŶĐŝĞƐ ĂƐ ǁĞůů ĂƐ ŚĞĂůƚŚ ĐĂƌĞ
;ŐƌĂƉŚŝĐͿ ƉƌŽǀŝĚĞƌƐ ĂŶĚ ĂĚǀŽĐĂƚĞƐ ŝŶ ƚŚĞ DŽũĂǀĞ ZŝǀĞƌ sĂůůĞǇ ŝŶ ƐƵƉƉŽƌƚ ŽĨ ŽƵƌ ;ůŽŐŽͿ ,ĞĂůƚŚǇ ,ĞƐƉĞƌŝĂ
ƉƌŽŐƌĂŵ͘ ƐƚĂďůŝƐŚĞĚ ŝŶ ϮϬϭϬ͕ ;ŐƌĂƉŚŝĐͿ ,ĞĂůƚŚǇ ,ĞƐƉĞƌŝĂ ŝƐ ĐŽŵŵŝƚƚĞĚ ƚŽ ƉƌŽŵŽƚŝŶŐ ĂŶĚ ĚĞǀĞůŽƉŝŶŐ Ă
ƐĂĨĞ ĂŶĚ ŚĞĂůƚŚǇ ĐŽŵŵƵŶŝƚǇ ĨŽƌ Ăůů ,ĞƐƉĞƌŝĂ ƌĞƐŝĚĞŶƚƐ͘ /Ŷ ƵŐƵƐƚ͕ ;ǀŝƐƵĂůͬŐƌĂƉŚŝĐͿ ,ĞƐƉĞƌŝĂ hŶŝĨŝĞĚ
^ĐŚŽŽů ŝƐƚƌŝĐƚ ĂŶĚ ,ĞƐƉĞƌŝĂ ZĞĐƌĞĂƚŝŽŶ ĂŶĚ WĂƌŬ ŝƐƚƌŝĐƚ ŵĞƚ ;ǀŝƐƵĂůͿ ǁŝƚŚ ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐ ĨƌŽŵ ƚŚĞ
h^ ƚŽ ƐĞĞŬ ŐƌĂŶƚ ĨƵŶĚŝŶŐ ƚŽ ƐƵƉƉŽƌƚ ŚĞĂůƚŚǇ ;ǀŝƐƵĂůͿ ůŝĨĞƐƚǇůĞƐ ŝŶ ƚŚĞ ĐŽŵŵƵŶŝƚǇ͘ ǆĂŵƉůĞƐ ŽĨ ƚŚŝƐ
ŝŶĐůƵĚĞ ƐƵƉƉŽƌƚ ĨŽƌ Ă &ĂƌŵĞƌƐ͛ DĂƌŬĞƚ ;&ĂƌŵĞƌƐ͛ DĂƌŬĞƚͿ ĂƐ ǁĞůů ĂƐ ĨƵŶĚŝŶŐ ĨŽƌ ĂĨƚĞƌͲƐĐŚŽŽů ŵĞĂůƐ ;WŝĐ ŽĨ
<ŝĚƐͿ ĨŽƌ ƵŶĚĞƌͲƌĞƉƌĞƐĞŶƚĞĚ ƐƚƵĚĞŶƚƐ͘ dŚĞ ŝƚǇ ǁŝůů ĐŽŶƚŝŶƵĞ ƚŽ ǁŽƌŬ ǁŝƚŚ ůŽĐĂů ĂŐĞŶĐŝĞƐ ĂŶĚ ůĞŐŝƐůĂƚŽƌƐ
ƚŽ ƐĞĞŬ ŐƌĂŶƚ ĨƵŶĚŝŶŐ ƚŽ ƐƵƉƉŽƌƚ ƚŚĞƐĞ ƚǇƉĞƐ ŽĨ ƉƌŽŐƌĂŵƐ ƚŚĂƚ ďĞŶĞĨŝƚ ŽƵƌ ƌĞƐŝĚĞŶƚƐ͘



        1DUUDWLRQ

ŶŽƚŚĞƌ ŐƌĞĂƚ ĞǆĂŵƉůĞ ŽĨ ƌĞŐŝŽŶĂů ƉĂƌƚŶĞƌƐŚŝƉƐ ŝŶ KƉƉŽƌƚƵŶŝƚǇ ,ŝŐŚ ĞƐĞƌƚ ʹ Žƌ K,͘ >ĂƵŶĐŚĞĚ ŝŶ ϮϬϭϯ͕
K, ŝƐ ĂŶ ŽƌŝŐŝŶĂƚŝǀĞ ŵĂƌŬĞƚŝŶŐ ĂŶĚ ĞĐŽŶŽŵŝĐ ĚĞǀĞůŽƉŵĞŶƚ ƉĂƌƚŶĞƌƐŚŝƉ ďĞƚǁĞĞŶ ƚŚĞ ĨŝǀĞ ŝŶĐŽƌƉŽƌĂƚĞĚ
ĐŝƚŝĞƐ ŽĨ ƚŚĞ DŽũĂǀĞ ZŝǀĞƌ sĂůůĞǇ͘ dŚŝƐ ƉĂƌƚŶĞƌƐŚŝƉ ĂůůŽǁƐ ĨŽƌ ƚŚĞ ƐŚŽǁĐĂƐŝŶŐ ŽĨ ƚŚĞ ƌĞŐŝŽŶ ĂŶĚ ŝƚƐ
ŝŶĐƌĞĚŝďůĞ ŽƉƉŽƌƚƵŶŝƚŝĞƐ ĨŽƌ ƌĞƚĂŝů ĚĞǀĞůŽƉĞƌƐ ĂƐ ǁĞůů ĂƐ ůŽŐŝƐƚŝĐƐ ĂŶĚ ŵĂŶƵĨĂĐƚƵƌŝŶŐ ĐŽŵƉĂŶŝĞƐ͘

/͛Ě ƉůĞĂƐĞĚ ƚŽ ƐŚĂƌĞ ƚŚĂƚ ,ĞƐƉĞƌŝĂ ǁŝůů ďĞ ǁĞůĐŽŵŝŶŐ ƐĞǀĞƌĂů ŶĞǁ ďƵƐŝŶĞƐƐ ŝŶ ƚŚĞ ĐŽŵŝŶŐ ŵŽŶƚŚƐ ĨƌŽŵ
dƌĂĐƚŽƌ ^ƵƉƉůǇ ;>ŽŐŽͿ͖ WĞƚĐŽ ;>ŽŐŽͿ͖ WŝĞŽůŽŐǇ ;ůŽŐŽͿ͖ ,Ăďŝƚ ƵƌŐĞƌ ;ůŽŐŽͿ͖ KƚŚĞƌ ;ůŽŐŽͿ͖ KƚŚĞƌ ;ůŽŐŽͿ ĂŶĚ
KƚŚĞƌ ;ůŽŐŽͿ͖ KƚŚĞƌ ;ůŽŐŽͿ͖ KƚŚĞƌ ;ůŽŐŽͿ ĂŶĚ KƚŚĞƌ ;ůŽŐŽͿ͘



        6FKPLGW  /LYH

dŚĞ ŐƌŽǁƚŚ ĂŶĚ ƉƌŽƐƉĞƌŝƚǇ ƚŚĂƚ ǁĞ ĂƌĞ ĞŶũŽǇŝŶŐ ƚŽĚĂǇ͕ ĂůƐŽ ŶĞĞĚƐ ƚŽ ďĞ ƉƌŽƚĞĐƚĞĚ͘ ,ĞƌĞ͛Ɛ ŽƵŶĐŝůŵĂŶ
ŝůů ,ŽůůĂŶĚ ǁŚŽ ǁŝůů ŐŝǀĞ ƵƐ ĂŶ ƵƉĚĂƚĞ ŽŶ ƚŚĞ ^ĂĨĞƚǇ ŽĨ ŽƵƌ ĐŽŵŵƵŶŝƚǇ͘

        %LOO +ROODQG ± 9LGHR




                                                     
                                                                                            Exhibit C
                                                                                            Page 64
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 65 of 210 Page ID
                                  #:1219


dŚĞ ŝƚǇ ŽĨ ,ĞƐƉĞƌŝĂ ŝƐ ĐŽŵŵŝƚƚĞĚ ƚŽ ƉƌŽǀŝĚŝŶŐ ƚŽƉ ŶŽƚĐŚ ƉƵďůŝĐ ƐĂĨĞƚǇ ƐĞƌǀŝĐĞƐ ĨŽƌ ŽƵƌ ƌĞƐŝĚĞŶƚƐ͘ ĂĐŚ
ĂŶĚ ĞǀĞƌǇ ĚĂǇ͕ ^ŚĞƌŝĨĨ͛Ɛ ĚĞƉƵƚŝĞƐ ĂŶĚ ĨŝƌĞĨŝŐŚƚĞƌͬƉĂƌĂŵĞĚŝĐƐ ƚĂŬĞ ŽŶ ƚŚĞ ƌĞƐƉŽŶƐŝďŝůŝƚǇ ŽĨ ĞŶƐƵƌŝŶŐ ƚŚĞ
ŚĞĂůƚŚ͕ ǁĞůĨĂƌĞ ĂŶĚ ƐĂĨĞƚǇ ŽĨ ĐŝƚŝǌĞŶƐ ŝŶ ,ĞƐƉĞƌŝĂ͘ ĚĚŝƚŝŽŶĂůůǇ͕ ĨŝƌƐƚ ƌĞƐƉŽŶĚĞƌƐ ŝŶǀĞƐƚ ƚŚĞŝƌ ƚŝŵĞ ŝŶ ƚŚĞ
ĐŽŵŵƵŶŝƚǇ ƚŚƌŽƵŐŚ ƚŚĞ ƐƵƉƉŽƌƚ ŽĨ ĞĚƵĐĂƚŝŽŶĂů ŽƵƚƌĞĂĐŚ ƉƌŽŐƌĂŵƐ ƚŚĂƚ ƚĞĂĐŚ ĂďŽƵƚ ŝŵƉŽƌƚĂŶƚ ůŝĨĞ ƐĂĨĞƚǇ
ŝƐƐƵĞƐ ƐƵĐŚ ĂƐ WZ ďĂƐŝĐƐ ĂŶĚ ĚĞĨĞŶƐŝǀĞ ĚƌŝǀŝŶŐ ƚƌĂŝŶŝŶŐ͘

        1DUUDWLRQ

;WŽůŝĐĞ ^ƚĂƚŝŽŶͿ ,ĞƐƉĞƌŝĂ ƌĞƐŝĚĞŶƚƐ ďĞŶĞĨŝƚ ĨƌŽŵ ;sŝƐƵĂůͿ ƚŚĞ ƐĞƌǀŝĐĞƐ ŽĨ ƉĞƌƐŽŶŶĞů ĨƌŽŵ ^ĂŶ ĞƌŶĂƌĚŝŶŽ
ŽƵŶƚǇ ^ŚĞƌŝĨĨ ĞƉĂƌƚŵĞŶƚ ;sŝƐƵĂůͿ ǁŚŽ ƐƚĂĨĨ ƚŚĞ ,ĞƐƉĞƌŝĂ WŽůŝĐĞ ^ƚĂƚŝŽŶ ǁŝƚŚ ;WŚŽƚŽͬǀŝĚĞŽ ŽĨ ĚĞƉƵƚŝĞƐͿ
ϱϳ ĨƵůů ƚŝŵĞ ĚĞƉƵƚŝĞƐ ĂŶĚ ϮϬ ŶŽŶͲƐǁŽƌŶ ;KW ǀŝƐƵĂůͿ ƐƚĂĨĨ ŵĞŵďĞƌƐ͘ /Ŷ ƚŚĞ ϮϬϭϱͲϭϲ ;ďƵĚŐĞƚ ĚŽĐƵŵĞŶƚ
ĐŽǀĞƌͿ ĨŝƐĐĂů ǇĞĂƌ ďƵĚŐĞƚ͕ ƚŚĞ ƉŽůŝĐĞ ƐĞƌǀŝĐĞ ĐŽŶƚƌĂĐƚ ;KǀĞƌůĂǇ 'ƌĂƉŚŝĐ ƐŚŽǁŝŶŐ ŝŶĐƌĞĂƐĞͿ ŝŶĐƌĞĂƐĞĚ ƚŽ
ĂĚĚ ƚǁŽ ƐŚĞƌŝĨĨ ĚĞƉƵƚŝĞƐ ƚŽ ƚŚĞ ƚƌĂĨĨŝĐ ;ƐƋƵĂĚ ĐĂƌ ʹ ĚƌŝǀŝŶŐͿ ĚŝǀŝƐŝŽŶ ĂƐ ǁĞůů ĂƐ ƚǁŽ ŶŽŶͲƐǁŽƌŶ ƐƚĂĨĨ
ŵĞŵďĞƌƐ ƚŽ ŽƉĞƌĂƚĞ ƚŚĞ ƉƌŽƉŽƐĞĚ ĐƌŝŵĞ ĨƌĞĞ ƌĞŶƚĂů ŚŽƵƐŝŶŐ ƉƌŽŐƌĂŵ͘ /Ŷ ϮϬϭϰ ;ŐƌĂƉŚŝĐͿ͕ ƚŚĞ ,ĞƐƉĞƌŝĂ
ƉŽůŝĐĞ ƐƚĂƚŝŽŶ ƌĞƐƉŽŶĚĞĚ ƚŽ ϲϲ͕ϬϬϬ ĐĂůůƐ ĨŽƌ ƐĞƌǀŝĐĞ͘ ;'ƌĂƉŚŝĐͿ KĨ ƚŚŽƐĞ ĐĂůůƐ͕ ŽŶĞ ƚŚŝƌĚ ŽƌŝŐŝŶĂƚĞĚ ĨƌŽŵ
ƌĞŶƚĂů ƉƌŽƉĞƌƚŝĞƐ͘ ;tŽƌŬƐŚŽƉ WŚŽƚŽ͖ ǁŽƌŬƐŚŽƉ ƉŚŽƚŽ͖ ǁŽƌŬƐŚŽƉ ƉŚŽƚŽͿ/Ŷ ĂŶ ĞĨĨŽƌƚ ƚŽ ŵŝƚŝŐĂƚĞ ƚŚĂƚ
ƐƚĂƚŝƐƚŝĐ͕ ƚŚĞ ,ĞƐƉĞƌŝĂ WŽůŝĐĞ ĞƉĂƌƚŵĞŶƚ ŚĂƐ ƉƌŽƉŽƐĞĚ ƚŚĞ ŝŵƉůĞŵĞŶƚĂƚŝŽŶ ŽĨ Ă͕ ͞ƌŝŵĞ &ƌĞĞ ZĞŶƚĂů
,ŽƵƐŝŶŐ WƌŽŐƌĂŵ͘͟ /Ĩ ĂƉƉƌŽǀĞĚ ďǇ ŝƚǇ ŽƵŶĐŝů͕ ƚŚŝƐ WƌŽŐƌĂŵ ǁŝůů ƉƌŽǀŝĚĞ Ă ĐůĞĂƌ ƐƚƌĂƚĞŐǇ ĨŽƌ ĐƌŝŵĞ
ƉƌĞǀĞŶƚŝŽŶ Ăƚ ƌĞŶƚĂů ƉƌŽƉĞƌƚŝĞƐ͘

;&ŝƌĞ ^ƚĂƚŝŽŶ ϯϬϱͿ ,ĞƐƉĞƌŝĂ ƌĞƐŝĚĞŶƚƐ ĂůƐŽ ďĞŶĞĨŝƚ ;ǀŝƐƵĂůͿ ĨƌŽŵ ƚŚĞ ƉƌŽĨĞƐƐŝŽŶĂů ƐĞƌǀŝĐĞƐ ŽĨ ^ĂŶ
ĞƌŶĂƌĚŝŶŽ ŽƵŶƚǇ &ŝƌĞ ĞƉĂƌƚŵĞŶƚ͘ ;sŝƐƵĂůͿ /Ŷ ϮϬϭϰ͕ ĨŝƌĞ ƉĞƌƐŽŶŶĞů ŝŶ ,ĞƐƉĞƌŝĂ ƌĞƐƉŽŶĚĞĚ ƚŽ ŽǀĞƌ
ϭϮ͕ϬϬϬ ĞŵĞƌŐĞŶĐǇ ;sŝƐƵĂůͿ ƌĞƐƉŽŶƐĞ ĐĂůůƐ͘ /Ŷ ŽƌĚĞƌ ƚŽ ƉƌŽǀŝĚĞ ,ĞƐƉĞƌŝĂ ƌĞƐŝĚĞŶƚƐ ǁŝůů ƚŚĞ ďĞƐƚ ƉŽƐƐŝďůĞ
&ŝƌĞ WƌŽƚĞĐƚŝŽŶ ^ĞƌǀŝĐĞƐ͕ ;sŝƐƵĂůͿ ƚŚĞ ŝƚǇ ŽĨ ,ĞƐƉĞƌŝĂ ŝƐ ĂƉƉůǇŝŶŐ ǁŝƚŚ ƚŚĞ ;sŝƐƵĂůͿ >ŽĐĂů ŐĞŶĐǇ
&ŽƌŵĂƚŝŽŶ ŽŵŵŝƐƐŝŽŶ Žƌ >&K͕ ƚŽ ďĞŐŝŶ ƚŚĞ ƉƌŽĐĞƐƐ ƚŽ ĂŶŶĞǆ ƚŚĞ ,ĞƐƉĞƌŝĂ &ŝƌĞ WƌŽƚĞĐƚŝŽŶ ŝƐƚƌŝĐƚ ƚŽ
^ĂŶ ĞƌŶĂƌĚŝŶŽ ŽƵŶƚǇ &ŝƌĞ͘ /Ĩ ĂƉƉƌŽǀĞĚ ďǇ ;'ƌĂƉŚŝĐͿ >&K͕ ƚŚĞ ,ĞƐƉĞƌŝĂ &ŝƌĞ ŝƐƚƌŝĐƚ ǁŽƵůĚ ďĞ
ĚŝƐƐŽůǀĞĚ ŝŶƚŽ ^ĂŶ ĞƌŶĂƌĚŝŶŽ ŽƵŶƚǇ &ŝƌĞ͘ ;DW ŽĨ EŽƌƚŚ ĞƐĞƌƚͿdŚŝƐ ŵĞĂŶƐ ƚŚĂƚ ƚŚĞ ƐĞƌǀŝĐĞ ĂƌĞĂƐ ŝŶ
,ĞƐƉĞƌŝĂ ǁŝůů ďĞ ĐŽŵďŝŶĞĚ ;'ƌĂƉŚŝĐͿ ǁŝƚŚ ŽƵŶƚǇ ƐĞƌǀŝĐĞ ĂƌĞĂƐ ŝŶ ƚŚĞ EŽƌƚŚ ĞƐĞƌƚ ĚŝǀŝƐŝŽŶ ǁŚŝĐŚ ǁŝůů
ĂůůŽǁ ĨŽƌ ƚŚĞ ƵƐĞ ŽĨ ƐŚĂƌĞĚ ƌĞƐŽƵƌĐĞƐ ;'ƌĂƉŚŝĐ Žƌ sŝƐƵĂůͿ ĂŶĚ ĞŶŚĂŶĐĞ ƐƚƌĂƚĞŐŝĐ ĨŝƌĞ ƉƌŽƚĞĐƚŝŽŶ ĐŽǀĞƌĂŐĞ
ŝŶ ŽƵƌ ĂƌĞĂ͘




        6FKPLGW ± OLYH



                                                      
                                                                                              Exhibit C
                                                                                              Page 65
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 66 of 210 Page ID
                                  #:1220


;WŚŽƚŽƐ Žƌ ǀŝĚĞŽ ŽĨ ŬŝĚƐ ďŝŬŝŶŐ ŝŶ Ă ŶĞŝŐŚďŽƌŚŽŽĚͿ ĞĐĂƵƐĞ ƐĂĨĞƚǇ ĞĚƵĐĂƚŝŽŶ ŽĨ ŽƵƌ ǇŽƵŶŐĞƐƚ ĐŝƚŝǌĞŶƐ ŝƐ
ƐŽ ŝŵƉŽƌƚĂŶƚ ;WŚŽƚŽƐ Žƌ ǀŝĚĞŽ ŽĨ ŬŝĚƐ ďŝŬŝŶŐ ŝŶ Ă ŶĞŝŐŚďŽƌŚŽŽĚͿ ƚŽ ƚŚĞ ŽǀĞƌĂůů ŚĞĂůƚŚ ŽĨ ƚŚĞ ĐŽŵŵƵŶŝƚǇ͕
ƚŚŝƐ ǇĞĂƌ ƚŚĞ ĐŝƚǇ ŽĨ ,ĞƐƉĞƌŝĂ ůĂƵŶĐŚĞĚ ^ĂĨĞƚǇ &ŝƌƐƚ ;ůŽŐŽͿʹ Ă ŝĐǇĐůŝƐƚ ĂŶĚ WĞĚĞƐƚƌŝĂŶ ^ĂĨĞƚǇ ǁĂƌĞŶĞƐƐ
ĂŵƉĂŝŐŶ ;ƉŚŽƚŽ Žƌ ǀŝĚĞŽ ŽĨ ŬŝĚƐ ǁĂůŬŝŶŐ ƚŽ ƐĐŚŽŽůͿ͘ dŚŝƐ ƉƵďůŝĐ ƐĂĨĞƚǇ ŽƵƚƌĞĂĐŚ ƉƌŽŐƌĂŵ ŝƐ ĂŝŵĞĚ Ăƚ
ĞĚƵĐĂƚŝŶŐ ;sŝƐƵĂů ŶĞĞĚĞĚͿ ĞůĞŵĞŶƚĂƌǇ ĂŶĚ ŵŝĚĚůĞ ƐĐŚŽŽů ƐƚƵĚĞŶƚƐ ŽŶ ƚŚĞ ŝŵƉŽƌƚĂŶĐĞ ŽĨ ďŝĐǇĐůŝƐƚ ĂŶĚ
ƉĞĚĞƐƚƌŝĂŶ ƐĂĨĞƚǇ͘ ĞǀĞůŽƉĞĚ ŝŶ ƉĂƌƚŶĞƌƐŚŝƉ ǁŝƚŚ ;&ŽŽƚĂŐĞ ŽĨ ,:,^ ƐƚƵĚĞŶƚƐ ŵĂŬŝŶŐ ƚŚĞ ĨŝůŵͿ ,ĞƐƉĞƌŝĂ
hŶŝĨŝĞĚ ^ĐŚŽŽů ŝƐƚƌŝĐƚ͕ ,ĞƐƉĞƌŝĂ WŽůŝĐĞ ^ƚĂƚŝŽŶ ĂŶĚ ,ĞƐƉĞƌŝĂ ZĞĐƌĞĂƚŝŽŶ ĂŶĚ WĂƌŬ ŝƐƚƌŝĐƚ͕ ƚŚĞ ;&ŽŽƚĂŐĞ
ŽĨ ,:,^ ƐƚƵĚĞŶƚƐ ŵĂŬĞ ƚŚĞ ĨŝůŵͿ ƉƌŽŐƌĂŵ ŝƐ ƉƌŽƵĚ ƚŽ ďĞ ŚĂƌŶĞƐƐŝŶŐ ƚŚĞ ĐƌĞĂƚŝǀŝƚǇ ŽĨ ,ĞƐƉĞƌŝĂ :ƌ͘ ,ŝŐŚ
ĂƵĚŝŽ ǀŝƐƵĂů ƐƚƵĚĞŶƚƐ ƚŽ ǁƌŝƚĞ ĂŶĚ ƉƌŽĚƵĐĞ ĂŶ ĞĚƵĐĂƚŝŽŶĂů ǀŝĚĞŽ ĨŽƌ ĞůĞŵĞŶƚĂƌǇ ƐĐŚŽŽů ĂƵĚŝĞŶĐĞƐ͘ dŚĞ
ƉƌŽŐƌĂŵ ǁŝůů ŬŝĐŬͲŽĨĨ ƚŚŝƐ ĨĂůů ǁŝƚŚ ƚŚĞ ŝŶƚĞŶƚ ƚŽ ĞĚƵĐĂƚĞ ŽƵƌ ƐƚƵĚĞŶƚƐ ĂŶĚ ƌĂŝƐĞ ĂǁĂƌĞŶĞƐƐ ŽĨ ƚŚĞ
ŝŵƉŽƌƚĂŶĐĞ ŽĨ ďŝĐǇĐůŝƐƚ ĂŶĚ ƉĞĚĞƐƚƌŝĂŶ ƐĂĨĞƚǇ͘

        EŽǁ͕ ǁĞ ĐĂŶ͛ƚ ƚĂůŬ ĂďŽƵƚ ƚŚĞ ^ƚĂƚĞ ŽĨ ƚŚĞ ŝƚǇ ǁŝƚŚŽƵƚ ƚĂůŬŝŶŐ ĂďŽƵƚ ǁĂƚĞƌ͘ zŽƵ ŵĂǇ ŚĂǀĞ
ŶŽƚŝĐĞĚ ƚŚĂƚ ƚŚĞ ŝƚǇ ŽĨ ,ĞƐƉĞƌŝĂ ŝƐ ƵƐŝŶŐ ĞǀĞƌǇ ŽƉƉŽƌƚƵŶŝƚǇ ƚŽ ƚĂůŬ ĂďŽƵƚ ǁĂƚĞƌ ĐŽŶƐĞƌǀĂƚŝŽŶ͘ ůůŽǁ ƵƐ ƚŽ
ĞǆƉůĂŝŶ ǁŚǇ ĐŽŶƐĞƌǀĂƚŝŽŶ ŝƐ ƐŽ ŝŵƉŽƌƚĂŶƚ͘



        1DUUDWLRQ

dŚĞ ;ůŽŐŽ ͬ ƌĞƐŽůƵƚŝŽŶͿ ^ƚĂƚĞ ŽĨ ĂůŝĨŽƌŶŝĂ tĂƚĞƌ ZĞƐŽƵƌĐĞƐ ŽŶƚƌŽů ŽĂƌĚ ŚĂƐ ĂĚŽƉƚĞĚ ĞŵĞƌŐĞŶĐǇ
ƌĞŐƵůĂƚŝŽŶƐ ĨŽƌ ;'ƌĂƉŚŝĐ ŽĨ ^ŚĂƉĞ ŽĨ ^ƚĂƚĞ ŽĨ ĂůŝĨŽƌŶŝĂͿ ƐƚĂƚĞǁŝĚĞ ƵƌďĂŶ ǁĂƚĞƌ ĐŽŶƐĞƌǀĂƚŝŽŶ͘ ;&ŽŽƚĂŐĞ ŽĨ
ůĂǁŶƐ ďĞŝŶŐ ǁĂƚĞƌĞĚ͘Ϳ dŚĞ ,ĞƐƉĞƌŝĂ tĂƚĞƌ ŝƐƚƌŝĐƚ ;sŝƐƵĂůͿ ŝƐ ƌĞƋƵŝƌĞĚ ƚŽ ƌĞĚƵĐĞ ǁĂƚĞƌ ďǇ ϯϮй ;sŝƐƵĂů Ϳ
ďĞƚǁĞĞŶ :ƵŶĞ ϮϬϭϱ ĂŶĚ &ĞďƌƵĂƌǇ ϮϬϭϲ͘ dŽ ŚĞůƉ ;sŝƐƵĂůͿ ĂĐŚŝĞǀĞ ƚŚŝƐ ŐŽĂů͕ ŽƵƚĚŽŽƌ ǁĂƚĞƌŝŶŐ ŽĨ
ĚĞĐŽƌĂƚŝǀĞ ůĂŶĚƐĐĂƉĞ ĂŶĚ ƚƵƌĨ ŝƐ ůŝŵŝƚĞĚ ƚŽ ĨŝǀĞ ĚĂǇƐ ƉĞƌ ǁĞĞŬ ǁŝƚŚ ŶŽ ŝƌƌŝŐĂƚŝŽŶ ĂůůŽǁĞĚ ;sŝƐƵĂů ŽĨ
ĐĂůĞŶĚĂƌ ǁĞĞŬ ǁŝƚŚ dƵĞƐĚĂǇ ĂŶĚ dŚƵƌƐĚĂǇ ĐƌŽƐƐĞĚ ŽƵƚͿ ŽŶ dƵĞƐĚĂǇƐ ĂŶĚ dŚƵƌƐĚĂǇƐ͘ /Ŷ ĂĚĚŝƚŝŽŶ͕ ;sŝƐƵĂůͿ
ǁĂƚĞƌŝŶŐ ŽĨ ŽƵƚĚŽŽƌ ůĂŶĚƐĐĂƉĞƐ ;sŝƐƵĂůͿ ŝƐ ƉƌŽŚŝďŝƚĞĚ ǁŝƚŚŝŶ ϰϴ ŚŽƵƌƐ ŽĨ ŵĞĂƐƵƌĂďůĞ ƌĂŝŶĨĂůů͘ ZĞƐŝĚĞŶƚƐ
ŚĂǀĞ ďĞĞŶ ǀĞƌǇ ƐƵƉƉŽƌƚŝǀĞ ŽĨ ĐŽŶƐĞƌǀĂƚŝŽŶ ĞĨĨŽƌƚƐ ĂŶĚ ƚŚŝƐ ƐƵƉƉŽƌƚ ŚĂƐ ĂůƌĞĂĚǇ ǇŝĞůĚĞĚ ŝŵƉƌĞƐƐŝǀĞ
ƌĞƐƵůƚƐ͘ /Ŷ :ƵůǇ ϮϬϭϱ͕ ǁĂƚĞƌ ĐŽŶƐƵŵƉƚŝŽŶ ǁĂƐ ϯϰй ůĞƐƐ ƚŚĂŶ ŝƚ ǁĂƐ ĐŽŵƉĂƌĞĚ ƚŽ ĐŽŶƐƵŵƉƚŝŽŶ ŝŶ :ƵůǇ
ϮϬϭϯ͘ tĞ ĂƉƉůĂƵĚ ŽƵƌ ƌĞƐŝĚĞŶƚƐ ĨŽƌ ƚŚŝƐ ƌĞŵĂƌŬĂďůĞ ĂĐĐŽŵƉůŝƐŚŵĞŶƚ͘

/Ŷ ƐĞĞŬŝŶŐ Ă ůŽŶŐͲƚĞƌŵ ƐŽůƵƚŝŽŶ ƚŽ ǁĂƚĞƌ ĐŽŶĐĞƌŶƐ͕ ƚŚĞ ŝƚǇ ŽĨ ,ĞƐƉĞƌŝĂ ŝƐ ƉƌŽƵĚ ƚŽ ǁĞůĐŽŵĞ ƚŚĞ sŝĐƚŽƌ
sĂůůĞǇ tĂƐƚĞǁĂƚĞƌ ZĞĐůĂŵĂƚŝŽŶ ƵƚŚŽƌŝƚǇ͛Ɛ ƌĞĐǇĐůĞĚ ǁĂƚĞƌ ĨĂĐŝůŝƚǇ ƚŽ ƚŚĞ ǁĞƐƚ ƐŝĚĞ ŽĨ ,ĞƐƉĞƌŝĂ͘




        5XVV %OHZHWW ± 9LGHR

dŚŝƐ ^ƚĂƚĞ ŽĨ ƚŚĞ ƌƚ ĨĂĐŝůŝƚǇ ƚŚĂƚ ǁŝůů ƌĞĐǇĐůĞ ǁĂƐƚĞǁĂƚĞƌ ƚŽ ƉƌŽǀŝĚĞ Ă ǀŝƚĂů ĂůƚĞƌŶĂƚŝǀĞ ĨŽƌ ŽƵƚĚŽŽƌ
ǁĂƚĞƌŝŶŐ ŶĞĞĚƐ ƚŚĂƚ ǁŝůů ƌĞĚƵĐĞ ĚĞŵĂŶĚ ŽŶ ŽƵƌ ƉŽƚĂďůĞ ǁĂƚĞƌ ƐƵƉƉůǇ͘ tŚĞŶ ĐŽŵƉůĞƚĞĚ͕ ŝƚ ǁŝůů ƉƌŽĚƵĐĞ

                                                    
                                                                                            Exhibit C
                                                                                            Page 66
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 67 of 210 Page ID
                                  #:1221


ŽŶĞ ŵŝůůŝŽŶ ŐĂůůŽŶƐ ŽĨ ƌĞĐǇĐůĞĚ ǁĂƚĞƌ ƉĞƌ ĚĂǇ ĨŽƌ ƵƐĞ ŝŶ ŝƌƌŝŐĂƚŝŽŶ͕ ůĂŶĚƐĐĂƉŝŶŐ ĂŶĚ ĐŽŶƐƚƌƵĐƚŝŽŶ͘ dŚĞ
ĐŽŵŵƵŶŝƚǇ ǁŝůů ďĞ ƉůĞĂƐĞĚ ƚŽ ŬŶŽǁ ƚŚĂƚ ŝƚ ŝƐ Ă ŐŽŽĚ ŶĞŝŐŚďŽƌ ĨĂĐŝůŝƚǇ ǁŝƚŚ ŽĚŽƌ ĐŽŶƚƌŽů͕ ƐŽƵŶĚ ƉƌŽŽĨŝŶŐ
ĂŶĚ ĞǆƚĞŶƐŝǀĞ ůĂŶĚƐĐĂƉŝŶŐ͘



        6FKPLGW ± /LYH

KǀĞƌ ƚŚĞ ƉĂƐƚ ƐĞǀĞƌĂů ŵŽŶƚŚƐ͕ ƚŚĞƌĞ ŚĂƐ ďĞĞŶ Ă ďƵǌǌ ĂďŽƵƚ ƚŽǁŶ ƌĞŐĂƌĚŝŶŐ Ă ůĂƌŐĞ ĚĞǀĞůŽƉŵĞŶƚ ĐŽŵŝŶŐ
ƚŽ ,ĞƐƉĞƌŝĂ͘ zŽƵ ŐƵĞƐƐĞĚ ŝƚ ʹ dĂƉĞƐƚƌǇ͘  ƉƌŽũĞĐƚ ůŝŬĞ dĂƉĞƐƚƌǇ ŝƐ Ă ĨŝƌƐƚ ĨŽƌ ƚŚĞ DŽũĂǀĞ ZŝǀĞƌ sĂůůĞǇ͘ dŚĞƌĞ
ĂƌĞ ŵĂŶǇ ŵŝƐĐŽŶĐĞƉƚŝŽŶƐ ĂďŽƵƚ ĞǆĂĐƚůǇ ǁŚĂƚ Ă ŵĂƐƚĞƌ ʹ ƉůĂŶŶĞĚ ĐŽŵŵƵŶŝƚǇ ŝƐ͘ ůůŽǁ ƵƐ ƚŽ ƐŚĂƌĞ ƚŚĞ
ďĞŶĞĨŝƚƐ ƚŚĂƚ ƚŚŝƐ ƚǇƉĞ ŽĨ ŝŶƚĞŶƐŝǀĞ͕ ƉƵƌƉŽƐĞĨƵů͕ ůŽŶŐͲƚĞƌŵ ƉůĂŶŶŝŶŐ ĐĂŶ ďƌŝŶŐ ƚŽ ƚŚĞ ĐŽŵŵƵŶŝƚǇ͘

        3DXO 5XVV ± 9LGHR

ZĞƐƉŽŶƐŝďůĞ ƉůĂŶŶŝŶŐ ĂŶĚ ĚĞǀĞůŽƉŵĞŶƚ ŝƐ ŝŵƉŽƌƚĂŶƚ ƚŽ ,ĞƐƉĞƌŝĂ͘ dĂƉĞƐƚƌǇ ĚĞǀĞůŽƉĞƌƐ ĂƌĞ ǁŽƌŬŝŶŐ
ĐůŽƐĞůǇ ǁŝƚŚ ŝƚǇ ƉůĂŶŶĞƌƐ ĂŶĚ ĞŶŐŝŶĞĞƌƐ ƚŽ ĞǀĂůƵĂƚĞ ĐŽŵŵƵŶŝƚǇ ŶĞĞĚƐ ƐƵĐŚ ĂƐ ǁĂƚĞƌ ƐƵƉƉůǇ ĂŶĚ
ŝŶĨƌĂƐƚƌƵĐƚƵƌĞ ĂŶĚ ƚƌĂĨĨŝĐ ĐŝƌĐƵůĂƚŝŽŶ͘ /Ŷ ĂĚĚŝƚŝŽŶ͕ ƌĞƉƌĞƐĞŶƚĂƚŝǀĞƐ ĨƌŽŵ ,ĞƐƉĞƌŝĂ hŶŝĨŝĞĚ ^ĐŚŽŽů ŝƐƚƌŝĐƚ͕
,ĞƐƉĞƌŝĂ ZĞĐƌĞĂƚŝŽŶ ĂŶĚ WĂƌŬ ŝƐƚƌŝĐƚ͕ ĂŶĚ ƉƵďůŝĐ ƐĂĨĞƚǇ ƉƌŽǀŝĚĞƌƐ ŚĂǀĞ ďĞĞŶ ĐŽŽƌĚŝŶĂƚŝŶŐ ǁŝƚŚ ƉƌŽũĞĐƚ
ĚĞǀĞůŽƉĞƌƐ ƚŽ ĞŶƐƵƌĞ ƚŚĂƚ ƚŚĞ ĐŽŵŵƵŶŝƚǇ ǁŝůů ďĞ ƐĞůĨͲƐƵƉƉŽƌƚŝŶŐ͘



        1DUUDWLRQ

>ŽŶŐ ďĞĨŽƌĞ dĞƌƌĂ sĞƌĚĞ ƉƵƌĐŚĂƐĞĚ ;dĂƉĞƐƚƌǇ ůŽŐŽͿ ǁŚĂƚ ŝƐ ŶŽǁ ƚŚĞ dĂƉĞƐƚƌǇ WƌŽũĞĐƚ͕ Ă ůĂƌŐĞ ŵĂƐƚĞƌͲ
ƉůĂŶŶĞĚ ĐŽŵŵƵŶŝƚǇ ŬŶŽǁŶ ĂƐ ZĂŶĐŚŽ >ĂƐ &ůŽƌĞƐ ;ǀŝƐƵĂů ŽĨ Z>&Ϳ ŚĂĚ Ă ƐƉĞĐŝĨŝĐ ƉůĂŶ ĂƉƉƌŽǀĞĚ ďǇ ƚŚĞ ŝƚǇ
ŽĨ ,ĞƐƉĞƌŝĂ ŝŶ ϭϵϵϮ͘ dŚŝƐ ƉƌŽũĞĐƚ ŝƐ ďĞŝŶŐ ďƌŽƵŐŚƚ ƚŽ ůŝĨĞ ŝŶ dĂƉĞƐƚƌǇ ;ƚĂƉĞƐƚƌǇ ŵĂƉͬǀŝƐƵĂůͿ ʹ Ă ƉƌŽƉŽƐĞĚ
ϭϵ͕ϬϬϬ ŚŽŵĞ ĐŽŵŵƵŶŝƚǇ ƚŚĂƚ ƐŝƚƐ ŽŶ ϵ͕ϯϲϱ ĂĐƌĞƐ ;ǀŝƐƵĂů ŽĨ Z>&Ϳ ŝŶ ƐŽƵƚŚͲĞĂƐƚĞƌŶ ,ĞƐƉĞƌŝĂ͘ dŚĞ ƉƌŽũĞĐƚ ŝƐ
ĚĞƐŝŐŶĞĚ ƚŽ ďĞ Ă ŵŝǆĞĚͲƵƐĞ ĐŽŵŵƵŶŝƚǇ ĐŽŶƐŝƐƚŝŶŐ ŽĨ ƐŝŶŐůĞ ĂŶĚ ŵƵůƚŝͲĨĂŵŝůǇ ƌĞƐŝĚĞŶƚŝĂů ŚŽŵĞƐ
;ŝůůƵƐƚƌĂƚŝŽŶ͖ ŝůůƵƐƚƌĂƚŝŽŶ͖ ŝůůƵƐƚƌĂƚŝŽŶͿ ͕ ĐŽŵŵĞƌĐŝĂů͕ ƌĞĐƌĞĂƚŝŽŶĂů ĂŶĚ ĐŽŵŵƵŶŝƚǇ ƵƐĞƐ͘ /ƚ ďŽĂƐƚƐ ϯ͕ϵϬϬ
;ǀŝĚĞŽ ĨŽŽƚĂŐĞ ŽĨ Z>&Ϳ ĂĐƌĞƐ ŽĨ ŽƉĞŶ ƐƉĂĐĞ ǁŚŝĐŚ ǁŝůů ŚĞůƉ ƚŽ ƉƌĞƐĞƌǀĞ ƚŚĞ ŶĂƚƵƌĂů ďĞĂƵƚǇ ŽĨ ƚŚĞ ĂƌĞĂ͘

tŚĂƚ͛Ɛ ŵŽƌĞ͕ dĂƉĞƐƚƌǇ ŝƐ Ă ŐƌĞĂƚ ĞǆĂŵƉůĞ ŽĨ ƉƌŽƉĞƌ ƉůĂŶŶŝŶŐ ĨŽƌ ĚĞǀĞůŽƉŵĞŶƚ ĂŶĚ ƌĞƐƉŽŶƐŝďůĞ ŐƌŽǁƚŚ͘




        6FKPLGW ± /LYH

     Ɛ ǇŽƵ ĐĂŶ ƐĞĞ͕ ƚŚĞ ƐƚĂƚĞ ŽĨ ŽƵƌ ĐŝƚǇ ŝƐ ƐƚƌŽŶŐ͘ ,ĞƐƉĞƌŝĂ ŝƐ ƚŚƌŝǀŝŶŐ ĂŶĚ ǁĞ ƉůĂŶ ƚŽ ŬĞĞƉ ƚŚĂƚ
ŵŽŵĞŶƚƵŵ ŐŽŝŶŐ͘ tĞ ĂƌĞ ĐƌĞĂƚŝŶŐ ũŽďƐ ďǇ ďĞŝŶŐ ďƵƐŝŶĞƐƐ ĨƌŝĞŶĚůǇ͕ ǁĞůĐŽŵŝŶŐ ďƵƐŝŶĞƐƐĞƐ ďŽƚŚ ďŝŐ ĂŶĚ


                                                     
                                                                                              Exhibit C
                                                                                              Page 67
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 68 of 210 Page ID
                                  #:1222


ƐŵĂůů͘ tĞ ĂƌĞ ďƵŝůĚŝŶŐ ŝŶĨƌĂƐƚƌƵĐƚƵƌĞ ƚŽ ƐƵƉƉŽƌƚ ƚŚĞ DŽũĂǀĞ ZŝǀĞƌ sĂůůĞǇ͘ tĞ ĂƌĞ ǁŽƌŬŝŶŐ ŽŶ ŬĞĞƉŝŶŐ ŽƵƌ
ĐŽŵŵƵŶŝƚŝĞƐ ƐĂĨĞ͘

       ,ĞƐƉĞƌŝĂ ŝƐ Ă ĐŝƚǇ ƚŚĂƚ ǁĞ ůŽǀĞ ĂŶĚ /͛ŵ ĐŽŶĨŝĚĞŶƚ ƚŚĂƚ ŝƚ ŝƐ Ă ĐŝƚǇ ƚŚĂƚ ŽƚŚĞƌƐ ĨĂůů ŝŶ ůŽǀĞ ǁŝƚŚ͕ ƚŽŽ͘ /
Ăŵ ƉƌŽƵĚ ƚŽ ďĞ ǇŽƵƌ DĂǇŽƌ ƚŚŝƐ ǇĞĂƌ ĂŶĚ / Ăŵ ƉƌŝǀŝůĞŐĞĚ ƚŽ ƌĞƉƌĞƐĞŶƚ ƚŚĞ ƌĞƐŝĚĞŶƚƐ ŽĨ ,ĞƐƉĞƌŝĂ͘ / ǁŝůů
ĐŽŶƚŝŶƵĞ ƚŽ ǁŽƌŬ ƚŽ ŵĂŬĞ ,ĞƐƉĞƌŝĂ ĂŶ ĂŵĂǌŝŶŐ ĐŽŵŵƵŶŝƚǇ ƚŽ ůŝǀĞ ĂŶĚ ǁŽƌŬ ŝŶ͘ dŚĂŶŬ ǇŽƵ͘




                                                       
                                                                                                Exhibit C
                                                                                                Page 68
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 69 of 210 Page ID
                                  #:1223
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 70 of 210 Page ID
                                  #:1224
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 71 of 210 Page ID
                                  #:1225
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 72 of 210 Page ID
                                  #:1226
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 73 of 210 Page ID
                                  #:1227




                                                                 Exhibit D
                          EXHIBIT D                              Page 73
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 74 of 210 Page ID
                                  #:1228


EŽǀĞŵďĞƌ ϭϱ͕ ϮϬϭϱ Ͳ DĂƌĐŚ Ϯϱ͕ ϮϬϭϲ



Ϯϲϰ dEEd ^ZE/E'^

Ϯϲ /E s/K>d/KE

Ϯϯϴ WWZKs



Z/D &Z d^ ^dd/^d/^ ʹ ϴϯϱ dKd> WZKWZd/^ EdZ

ϲϲϱ d/s Z'/^dZd/KE^͗ ϱϰϬ ^/E'>Ͳ&D/>z ,KD^͕ ϭϮϱ Dh>d/Ͳ&D/>z ,KD^

ϭϲϭ EKEͲZ'/^dZ͗ ϵϱ ^/E'>Ͳ&D/>z ,KD^͕ ϲϱ Dh>d/Ͳ&D/>z ,KD^ ;Ăůů ĐŽŶƚĂĐƚĞĚͿ

ϵ ͞Kd,Z͗͟ &/> KE>z



s/d/KE^ͬs/K>dKZ^

ϮϬ s/d/KE^ ;WZKWZd/^Ϳ

ϲ EKd/&/ K& s/K>dKZ^



ZWKZd^ z ,ZZd

ϯϱ &ZKD ϬϭͬϬϭͬϭϲ dK ϬϯͬϮϱͬϭϲ

ϳϰ &ZKD ϭϭͬϭϱͬϭϱ dK ϬϯͬϮϱͬϭϲ



ZWKZd^ z EK,

ϭϲ &ZKD ϬϭͬϬϭͬϭϲ dK ϬϯͬϮϱͬϭϲ

ϯϰ &ZKD ϭϭͬϭϱͬϭϱ dK ϬϯͬϮϱͬϭϲ



ϴ ZZ^d^͕ Ϯ ZDz^͕ ϭ ^Z, tZZEd

&ZKD ϭϭͬϭϱͬϭϱ dK ϬϯͬϮϱͬϭϲ




                                                                               Exhibit D
                                                                               Page 74
       Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 75 of 210 Page ID
EKsDZ ϭϱ͕ ϮϬϭϱ ʹ :h>z Ϭϱ͕ ϮϬϭϲ
                                         #:1229


ϴϳϬ dEEd ^ZE/E'^

ϯϴ /E s/K>d/KE
ϴϯϮ WWZKs


Z/D &Z d^ ^dd/^d/^ ʹ ϭϰϮϱ dKd> WZKWZd/^ EdZ

ϭϮϵϰ d/s Z'/^dZd/KE^͗ ϵϰϴ ^/E'>Ͳ&D/>z ,KD^͕ ϯϰϲ Dh>d/Ͳ&D/>z ,KD^

ϭϬϬ EKEͲZ'/^dZ͗ ϳϰ ^/E'>Ͳ&D/>z ,KD^͕ Ϯϲ Dh>d/Ͳ&D/>z ,KD^ ;Ăůů ĐŽŶƚĂĐƚĞĚͿ

ϯϭ ͞Kd,Z͗͟ &/> KE>z ;/͘͘ &D/>z ʹKhW/͕ /E' ^K>͕ d͘Ϳ

dŚĞ ƉƌŽƉĞƌƚŝĞƐ ƚŚĂƚ ŚĂǀĞŶ͛ƚ ďĞĞŶ ƌĞŐŝƐƚĞƌĞĚ ǁĞƌĞ ůŽĐĂƚĞĚ ƚŚƌŽƵŐŚ ĐĂůůƐ͕ ĂƌƌĞƐƚƐ͕ ĂŶĚ ŝŶĨŽƌŵĂƚŝŽŶ ĨƌŽŵ ƉĂƚƌŽů͘
^ŽŵĞ ŽĨ ƚŚĞƐĞ ƉƌŽƉĞƌƚŝĞƐ ŚĂǀĞ ďĞĞŶ ĐŝƚĞĚ͘ ůů ŽĨ ƚŚĞ ŽǁŶĞƌƐ ǁĞƌĞ ƐĞŶƚ ůĞƚƚĞƌƐ Ăƚ ƐŽŵĞ ƉŽŝŶƚ͘


^ KE Z/D &Z s/d/KE^ͬs/K>dKZ^ z WZ^KE^

Ϯϵ s/d/KEͬϯͲzͬϯϬ Ͳz EKd/^

ϰϰ sK>hEdZz DKs^

ϭϲ ddDWd EKd/&/d/KEͬEKd/&/ K& s/K>dKZ^



ZWKZd^ z ,ZZd

ϭϰϰ &ZKD ϭϭͬϭϱͬϭϲ dK ϬϳͬϬϱͬϭϲ

ZWKZd^ d͘ z EK,

ϰϰ &ZKD ϭϭͬϭϱͬϭϲ dK ϬϳͬϬϱͬϭϲ

ϭϳ ZZ^d^͕ ϯ ZDz^͕ ϰ ^Z, tZZEd͕ ϭϯϯ Z/D &Z /dd/KE D/>

&ZKD ϭϭͬϭϱͬϭϱ dK ϬϳͬϬϱͬϭϲ



Z/D/E> d/s/dz EKd/d/KE^

ϭϭϮ EKd/&/d/KE >ddZ^ z ,ZZd

ϲϮ EKd/&/d/KE^ >ddZ^ z EK,




                                                                                          Exhibit D
                                                                                          Page 75
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 76 of 210 Page ID
                                  #:1230


                    Z/D &Z ^dd/^d/^͕ ϭϭͬϬϭͬϮϬϭϱ ƚŽ ϭϭͬϬϮͬϮϬϭϲ



Z/D &Z d^ ^dd/^d/^
ϭϱϯϵ dKd> WZKWZd/^ EdZ
   Ͳ   ϭϰϬϴ d/s Z'/^dZd/KE^͗ ϭϭϯϵ ^/E'>Ͳ&D/>z ,KD^͕ Ϯϲϵ Dh>d/Ͳ&D/>z ,KD^
   Ͳ   ϳϭ EKEͲZ'/^dZ͗ ϱϲ ^/E'>Ͳ&D/>z ,KD^͕ ϭϱ Dh>d/Ͳ&D/>z ,KD^
   Ͳ   ϱϱ WZKWZd/^ >/^d ^ ͞Kd,Z͗͟ &/> KE>z ;/͘͘ &D/>z ʹKhW/͕ d͘Ϳ
   Ͳ   ϱ /Ed/s͗ ZKWW z WZKW D'Dd &dZ Z'/^dZd/KE͕ t/d/E' KE KtEZ Z^WKE^


ϭϮϬϬ dEEd ^ZE/E'^
ϴϬ Ͳ /E s/K>d/KE
ϭϰϴϰ Ͳ WWZKs


Z/D &Z s/d/KE^͕ d &ZKD s/K>d/KE^
ϱϯ s/d/KE^
ϴϰ sK>hEdZz DKs^ ;ϯϬͬϲϬͬϯͲz EKd/^͕ dͿ
ϮϮ /E WZK'Z^^ ;s/^ͬ^Zs͕ dͿ


,ZZd Ͳ ^dd/^d/^
ϭϳϱ ZWKZd^
ϲϱϱ Wd /E^Wd/KE^
ϯϵϭ EKd/&/d/KE >ddZ^ dK EKEͲZ'/^dZ ZEd> WZKWZdz KtEZ^
Ϯϭϴ EKd/&/d/KE^ K& Z/D/E> d/s/dz
Ϯ Z/D &Z /dd/KE^ ;WdͿ


EK, Ͳ ^dd/^d/^
ϱϰ ZWKZd^
ϵϭ EKd/&/d/KE >ddZ^ dK EKEͲZ'/^dZ ZEd> WZKWZdz KtEZ^
Ϯϲ ZZ^d^
ϯ ZDz^
ϰ ^Z, tZZEd^
ϭϴϬ Z/D &Z /dd/KE^ ;&/>hZ dK Z'/^dZͿ




                                                                          Exhibit D
                                                                          Page 76
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 77 of 210 Page ID
                                  #:1231


                    Z/D &Z ^dd/^d/^͕ ϭϭͬϬϭͬϮϬϭϱ ƚŽ ϭϮͬϬϲͬϮϬϭϲ



Z/D &Z d^ ^dd/^d/^
ϭϲϭϭ dKd> WZKWZd/^ EdZ
   Ͳ   ϭϰϲϵ d/s Z'/^dZd/KE^͗ ϭϭϵϱ ^/E'>Ͳ&D/>z ,KD^͕ Ϯϳϰ Dh>d/Ͳ&D/>z ,KD^
   Ͳ   ϳϴ EKEͲZ'/^dZ͗ ϲϰ ^/E'>Ͳ&D/>z ,KD^͕ ϭϰ Dh>d/Ͳ&D/>z ,KD^
   Ͳ   ϱϵ WZKWZd/^ >/^d ^ ͞Kd,Z͗͟ &/> KE>z ;/͘͘ &D/>z ʹKhW/͕ d͘Ϳ
   Ͳ   ϱ /Ed/s͗ ZKWW z WZKW D'Dd &dZ Z'/^dZd/KE͕ t/d/E' KE KtEZ Z^WKE^


ϭϳϳϭ dEEd ^ZE/E'^
ϵϯ Ͳ /E s/K>d/KE
ϭϲϳϴ Ͳ WWZKs


Z/D &Z s/d/KE^͕ d &ZKD s/K>d/KE^
ϳϭ s/d/KE^
ϭϮϱ sK>hEdZz DKs^ ;ϯϬͬϲϬͬϯͲz EKd/^͕ dͿ
Ϯϲ /E WZK'Z^^ ;s/^ͬ^Zs͕ dͿ


,ZZd Ͳ ^dd/^d/^
ϭϴϲ ZWKZd^
ϲϵϮ Wd /E^Wd/KE^ ;K^ EKd /E>h ZͲ/E^Wd/KE^Ϳ
ϰϮϯ EKd/&/d/KE >ddZ^ dK EKEͲZ'/^dZ ZEd> WZKWZdz KtEZ^
Ϯϱϴ EKd/&/d/KE^ K& Z/D/E> d/s/dz ;Z'/^dZ E EKEͲZ'/^dZ WZKWZd/^Ϳ
Ϯ Z/D &Z /dd/KE^ ;WdͿ


EK, Ͳ ^dd/^d/^
ϱϱ ZWKZd^
ϵϭ EKd/&/d/KE >ddZ^ dK EKEͲZ'/^dZ ZEd> WZKWZdz KtEZ^
Ϯϲ ZZ^d^
ϯ ZDz^
ϰ ^Z, tZZEd^
Ϯϭϯ Z/D &Z /dd/KE^ Ͳ ϮϬϴ &/>hZ dK Z'/^dZ Θ ϱ &/>hZ dK s/d




                                                                             Exhibit D
                                                                             Page 77
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 78 of 210 Page ID
                                  #:1232
                                Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 79 of 210 Page ID
 &) 67$76GRF[

                         NOVEMBER 15, 2015 – JULY 05, 2016
                                                                  #:1233


                         870 TENANT SCREENINGS

                         38 IN VIOLATION
                         832 APPROVED


                         CRIME FREE DATABASE STATISTICS – 1425 TOTAL PROPERTIES ENTERED

                         1294 ACTIVE REGISTRATIONS: 948 SINGLE-FAMILY HOMES, 346 MULTI-FAMILY HOMES

                         100 NON-REGISTERED: 74 SINGLE-FAMILY HOMES, 26 MULTI-FAMILY HOMES (all contacted)

                         31 “OTHER”: FILE ONLY (I.E. FAMILY –OCCUPIED, BEING SOLD, ETC.)

                         The properties that haven’t been registered were located through calls, arrests, and information from patrol.
                         Some of these properties have been cited. All of the owners were sent letters at some point.


                         BASED ON CRIME FREE EVICTIONS/VIOLATORS BY PERSONS

                         29 EVICTION/3-DAY/30 -DAY NOTICES

                         44 VOLUNTARY MOVES

                         16 ATTEMPT NOTIFICATION/NOTIFIED OF VIOLATORS



                         REPORTS BY HERBERT

                         144 FROM 11/15/16 TO 07/05/16

                         REPORTS ETC. BY NECOCHEA

                         44 FROM 11/15/16 TO 07/05/16

                         17 ARRESTS, 3 RAMEYS, 4 SEARCH WARRANT, 133 CRIME FREE CITATION MAILED

                         FROM 11/15/15 TO 07/05/16



                         CRIMINAL ACTIVITY NOTICATIONS

                         112 NOTIFICATION LETTERS BY HERBERT

                         62 NOTIFICATIONS LETTERS BY NECOCHEA




                                                                                                                   Exhibit D
                                                                                                                   Page 79
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 80 of 210 Page ID
                                  #:1234




                                                                 Exhibit E
                           EXHIBIT E                             Page 80
    Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 81 of 210 Page ID
                                      #:1235


Calls-for-Service Stats

Area : Hesperia
Beat : All Beats
Type : Apartments
Status : All Statuses

Total # Properties : 412
Total # of Units : 4166
Total Baseline # of Calls : 0
Total Actual # of Calls : 0
Total Percent Incr/Decr : 0%
Total Baseline # of Reports : 0
Total Actual # of Reports : 0
Total Percent Incr/Decr : 0%
Total Baseline # of Arrests : 0
Total Actual # of Arrests : 0
Total Percent Incr/Decr : 0%

                                  Property Name

                                  10490 / 10490 1/2 Locust Ave
                                  10627 Eighth Avenue
                                  10676 Balsam Avenue
                                  10769 Cottonwood Ave
                                  11190 Fifth Avenue
                                  11255 Locust Ave
                                  11353 Shangri-La Avenue
                                  11389 Jacaranda Avenue
                                  11439 Hickory Avenue
                                  11481-11491 Hesperia Road Apts
                                  11563 Hesperia Road
                                  11762 Sequoia Ave
                                  11868 First Avenue Apts
                                  11875 A Avenue Apts
                                  11891 1st Avenue
                                  11893 A Avenue Duplex
                                  11901 First Avenue
                                  11906 First Avenue Apts
                                  11917 A Avenue Apts
                                  11927 First Avenue Apts
                                  11933 A Avenue
                                  11938 First Avenue Apts
                                  11947 A Avenue
                                  11947 A Avenue
                                  11950 A Avenue Apts
                                                                     Exhibit E
                                                                     Page 81
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 82 of 210 Page ID
                                  #:1236

                       11958 First Avenue Apts
                       12012-12050 Fifth Avenue Apts
                       12020-12024 Eleventh Avenue Apts
                       12033 Cottonwood Ave
                       12034-12048 I Avenue Apts
                       12052-12072 Fifth Avenue Apts
                       13223 Pomona Street
                       13552 Avenal Street
                       13878 Spruce Street Apts
                       13880 Juniper Street Apts
                       13910 Juniper Street Apts
                       13910 Spruce Street Apts
                       13915 Smoke Tree Street Apts
                       13915 Spruce St Apts
                       13925 Smoke Tree Street Apts
                       13945 Smoke Tree Street Apts
                       13950 Spruce Street Apts
                       13965 Smoke Tree Street
                       13968 Spruce Street
                       13980 Juniper Street Apts
                       14000 Juniper Street Apts
                       14005 Juniper Street Apts
                       14010 Juniper Street Apts
                       14010 Spruce Street Apts
                       14015 Spruce Street Apts
                       14025 Juniper Street Apts
                       14025 Smoke Tree Street Apts
                       14025 Spruce Street Apts
                       14030 Juniper Street Apts
                       14050 Juniper St
                       14050-14055 Juniper Street Apts
                       14055 Spruce Street Apts
                       14065 Spruce Street Apts
                       14070 Juniper Street Apts
                       14223 Desert Rose Street
                       14245/14247 Sultana Street Duplex
                       14265/14267 Sultana Street
                       14274 Rosewood Drive
                       14285/14287 Sultana Street
                       14557 Stonecreek Trail
                       14719 Walnut Street
                       14744 Willow Street
                       14782 Sequoia Ave
                       14934-14952 Sequoia Avenue Apts
                       14964 Sequoia Ave
                       14968 Sequoia Avenue Apts
                       15011 Bear Valley Road Apts
                                                                 Exhibit E
                                                                 Page 82
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 83 of 210 Page ID
                                  #:1237

                       15034 Sequoia Avenue Duplex
                       15050 Sequoia Avenue Apts
                       15080 Sequoia Avenue Apts
                       15120 Sequoia Avenue Apts
                       15166 Sequoia Avenue Apts
                       15212 Sequoia Street
                       15222 Riverside Street
                       15250 Sequoia Avenue Duplex
                       15254 Sequoia Avenue Apts
                       15261 Willow Street
                       15268 Sequoia Avenue Duplex
                       15334 Sequoia Avenue Apts
                       15335/15337 Bear Valley Road Duplex
                       15378 Sequoia Avenue Apts
                       15434 Sequoia Ave
                       15544 Sequoia Avenue Apts
                       15588 Sequoia Avenue Duplex
                       15636 Sequoia Avenue Apts
                       15656 Sequoia Ave
                       15661 Mauna Loa Street Apts
                       15717 Bear Valley Road Duplex
                       15727 Bear Valley Road
                       15746 Sequoia Avenue Apts
                       15766 Sequoia Avenue Apts
                       15776 Sequoia Avenue Apts
                       15808 Sequoia Avenue Apts
                       15837 Walnut Street
                       15838 Sequoia Avenue Duplex
                       15872/15874 Orange Street Duplex
                       15910 Sycamore Street
                       15935 Live Oak Street
                       15935 Walnut Street Apts
                       15946 Orange Street Apts
                       15948-15952 Yucca Street
                       15952 Sequoia Avenue Apts
                       15954 Olive Street Triplex
                       15960 Orange Street Apts
                       15967 Spruce Street Duplex
                       15968 Olive Street Triplex
                       15969/15971 Orange Street Duplex
                       15971 Spruce Street
                       15972 Sequoia Avenue Apts
                       15984 Olive Street Apts
                       15992 Sequoia Avenue Apts
                       15995 Walnut Street Apts
                       15995/15997 Spruce Street Duplex
                       15999 Orange Street Apts
                                                                 Exhibit E
                                                                 Page 83
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 84 of 210 Page ID
                                  #:1238

                       16000 Olive Street Apts
                       16000 Orange Street Triplex
                       16004 Orange Street Duplex
                       16005 Juniper Street Duplex
                       16010 Olive Street Triplex
                       16012 Juniper Street Duplex
                       16012 Orange Street Duplex
                       16014 Yucca Street Duplex
                       16015 Juniper Street Apts
                       16020 Juniper Street Triplex
                       16024 Yucca Street Apts
                       16030 Olive Street Apts
                       16031 Live Oak Street Duplex
                       16031 Orange Street Apts
                       16035 Juniper Street Triplex
                       16041 Orange Street Apts
                       16044 Olive Street Triplex
                       16045 Spruce Street Duplex
                       16058 Cajon Street
                       16060 Orange Street Apts
                       16061 & 16063 Juniper Street
                       16062 Juniper Street Duplex
                       16067 Orange Street Duplex
                       16069/16071 Spruce Street Duplex
                       16072-16082 Juniper Street Duplex
                       16075 Spruce St Duplex
                       16077 Orange Street Duplex
                       16082 Juniper Street Duplex
                       16085/16087 Spruce Street Duplex
                       16094 Spruce St
                       16100 Juniper Street
                       16109 Spruce Street Apts
                       16110 Pine Street
                       16111 Orange Street Duplex
                       16119 Spruce Street Duplex
                       16120 Juniper Street Duplex
                       16123 Orange Street Duplex
                       16135 Spruce Street Duplex
                       16140 Olive Street Duplex
                       16142 Orange Street
                       16161 Orange Street Apts
                       16174 Olive Street Duplex
                       16175 Orange Street
                       16175/16177/16179 Spruce Street Triplex
                       16176/16178 Juniper Street Duplex
                       16188 Juniper Street Duplex
                       16188 Olive Street Apts
                                                                 Exhibit E
                                                                 Page 84
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 85 of 210 Page ID
                                  #:1239

                       16205 Spruce Street Duplex
                       16206/16214 Juniper Street Apts
                       16207 Orange Street Duplex
                       16209 Juniper Street Duplex
                       16210 Olive Street Apts
                       16210 Orange Street Triplex
                       16210 Sequoia Avenue Duplex
                       16213/16215 Spruce St Duplex
                       16215 Orange Street Triplex
                       16218 Olive Street Duplex
                       16221 Orange Street Duplex
                       16227 Orange Street Duplex
                       16230 Sequoia Avenue Apts
                       16231 Spruce St Duplex
                       16240 Juniper Street Apts
                       16243/16245 Spruce Street Duplex
                       16248 Yucca Street Duplex
                       16249-16259 Orange Street Apts
                       16257 Spruce St Duplex
                       16258 Juniper Street Triplex
                       16258 Yucca Street Duplex
                       16259 Orange Street Triplex
                       16260 Orange Street
                       16268 Sultana Street Apts
                       16269/16275 Orange Street Duplex
                       16280 Sequoia Avenue Apts
                       16284 Juniper Street Duplex
                       16293/16295 Spruce Street Duplex
                       16296 Juniper Street Duplex
                       16301 Adelia Street
                       16303 Juniper Street Duplex
                       16315 Juniper St
                       16315 Old Ranchero Rd
                       16316 Juniper Street Duplex
                       16322/16324 Orange Street Duplex
                       16324-16336 Sultana Street Apts
                       16340/16342 Orange Street Duplex
                       16344 Sultana St & 16350 Sultana St
                       16348 Sequoia Avenue Apts
                       16360 Vine Street
                       16362 Pine Street
                       16365 Juniper Street Duplex
                       16368 Spruce St
                       16378 Sequoia Avenue Apts
                       16382 Smoketree Street Triplex
                       16382 Spruce Street Duplex
                       16388 Sequoia Street Apts
                                                                 Exhibit E
                                                                 Page 85
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 86 of 210 Page ID
                                  #:1240

                       16396/16398 Yucca Street Duplex
                       16397 Spruce Street Duplex
                       16403 Orange Street Duplex
                       16405 Spruce Street Duplex
                       16411 Chestnut Street Duplex
                       16411-16417 Spruce Street Apts
                       16416 Chestnut Street Duplex
                       16416 Orange Street
                       16419 Second Avenue Duplex
                       16420 Olive Street
                       16422 Juniper Street Duplex
                       16428 Orange Street Quad
                       16430 Juniper Street Duplex
                       16431 Smoke Tree Street Duplex
                       16435 Orange Street Duplex
                       16437 Yucca Street Duplex
                       16439 Chestnut Street
                       16439 Smoke Tree Street Duplex
                       16440 Orange Street
                       16440/16460 Sequoia Avenue Apts
                       16442/16450 Juniper Street Duplex
                       16446/16448 Spruce Street Duplex
                       16451 Chestnut St
                       16452 Spruce Street Duplex
                       16454 Olive Street Duplex
                       16456 Spruce Street
                       16458 Juniper Street Duplex
                       16461 Spruce Street Duplex
                       16463-16465 Smoke Tree Street Apts
                       16468 Spruce Street Duplex
                       16472 Chestnut Street Duplex
                       16478 Juniper Street
                       16478 Spruce Street Duplex
                       16481 Smoke Tree Street Duplex
                       16482 Smoke Tree Street Duplex
                       16484 Juniper Street Duplex
                       16484 Olive Street Duplex
                       16485 Pine Street Duplex
                       16490 Pine Street Duplex
                       16491 Chestnut Street Duplex
                       16494 Olive Street Duplex
                       16499 Smoke Tree Street Duplex
                       16500 Orange Street Duplex
                       16502 Smoke Tree Street Apts
                       16503 Chestnut Street Apts
                       16506 Cajon Street Duplex
                       16506 Live Oak Street Duplex
                                                                 Exhibit E
                                                                 Page 86
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 87 of 210 Page ID
                                  #:1241

                       16511 Bear Valley Road Apts
                       16511 Chestnut Street
                       16516 Live Oak Street Duplex
                       16516 Pine Street Duplex
                       16520 Vine Street Duplex
                       16521 Willow Street Duplex
                       16526 Cajon Street Duplex
                       16527 Live Oak Street Duplex
                       16527/16529 Vine Street Duplex
                       16530 Vine Street Duplex
                       16531 Live Oak Street Duplex
                       16536 Vine Street Duplex
                       16539 Cajon Street Duplex
                       16540 Cajon Street Duplex
                       16543 Live Oak Street Duplex
                       16546 Smoke Tree Street Triplex
                       16552 Vine Street Quad
                       16564 Cajon Street
                       16570 Vine St
                       16572 Cajon Street Duplex
                       16572 Live Oak Street
                       16578/16588 Vine Street Duplex
                       16580 Pine Street Duplex
                       16583 Willow Street Duplex
                       16585 Vine Street Duplex
                       16618 Live Oak Street
                       16688 Sequoia Avenue Apts
                       16700 Muscatel Street
                       16744 Las Palmas
                       16746 Lime Street Apts
                       16753 Sultana Street
                       16756 Lime Street Apts
                       16784 Sultana Street
                       16800 Lime Street Duplex
                       16821/16823 Bear Valley Road Duplex
                       16837 Sultana Street Apts
                       16845 Palm Street
                       16873 Sequoia Avenue Duplex
                       17019 Olive Street Quad
                       17077 Sultana Street
                       17132 Donert St
                       17172 Donert St
                       17175 Sequoia Ave
                       17219 Sequoia Ave
                       17233 Danbury Avenue
                       17376 Sultana Street Duplex
                       17393 Olive St
                                                                 Exhibit E
                                                                 Page 87
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 88 of 210 Page ID
                                  #:1242

                       17405 Bear Valley Road Apts
                       17408 Sequoia Avenue Apts
                       17426 Sequoia Avenue Apts
                       17450 Sequoia Avenue Apts
                       17472 Sequoia Avenue Apts
                       17486 Sequoia Avenue Apts
                       17502 Sequoia Ave
                       17723 Lilac Street
                       17793 Walnut Street
                       17830 Pine Street
                       17895 Manzanita Street
                       18025 Pitache Street
                       18075 Bear Valley Road Duplex
                       18137 Bear Valley Road Triplex
                       18169 Bear Valley Road Duplex
                       18183 Bear Valley Road Apts
                       18292 Verano Street
                       18705 Seaforth Street
                       18719 Albany Street
                       18761 Mesa Street
                       19093 Lindsay Street
                       7053 El Cajon Lane
                       7250 Seventh Avenue
                       7624 Bangor Avenue
                       7862 Chase Avenue
                       8201 Buckthorn Avenue
                       8500 E Avenue Duplex
                       8511/8521 C Avenue Duplex
                       8601 C Avenue Apts
                       8633 D Avenue Apts
                       8808 C Avenue
                       8809 C Avenue
                       8849 Eighth Avenue
                       8890 G Ave
                       8891 & 8893 H Avenue Apts
                       8896 I Avenue Apts
                       8914 I Avenue Apts
                       8916 Buckthorn Avenue
                       8959 C Avenue Duplex
                       8961 C Avenue Duplex
                       8970 I Avenue Apts
                       8978 I Avenue Apts
                       9014 Evergreen Avenue
                       9049 E Avenue Duplex
                       9053 E Avenue
                       9090 G Avenue Duplex
                       9120/9124 G Avenue Duplex
                                                                 Exhibit E
                                                                 Page 88
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 89 of 210 Page ID
                                  #:1243

                       9124-9120 G Avenue Quad
                       9140 E Avenue Apts
                       9162/9166 G Avenue Duplex
                       9168 G Avenue Duplex
                       9204 Jacaranda Avenue
                       9269 Second Avenue Duplex
                       9272 Second Avenue Duplex
                       9320/9324 Hesperia Road Duplex
                       9424/9426 Seventh Avenue Duplex
                       9431/9433 Seventh Avenue Duplex
                       9475 Dragon Tree Drive
                       9550 First Avenue Duplex
                       9553 Third Ave
                       9558 Second Avenue Duplex
                       9641 Seventh Avenue
                       9652 Second Avenue Duplex
                       9654 Tecate Avenue
                       9700/9702 Second Ave
                       9735 Pyrite Avenue Apts
                       9776 Eleventh Avenue
                       9844 Peach Ave
                       9861 Third Avenue Duplex
                       9891 Third Avenue
                       9919 Topaz Avenue
                       Bear Valley Apartments (16131 - 16153)
                       Desert Luna Apts
                       Desert Meadows Apts
                       Desert View West
                       Foremost Senior Campus
                       Great Western Townhomes
                       Hesperia Country Club Inn
                       Hesperia Garden Apts
                       Hesperia Regency Apts
                       Hesperia Senior Living
                       Hodges Lane Apts
                       Joshua Tree Apts
                       La Bella Vita Apts
                       Lemon Apts
                       Luxor Apartments
                       Maple Avenue Apts
                       Mesa Garden Apts
                       Olive Garden Apts
                       Park Place Apts
                       Pastime Properties Apts
                       River Ridge Apartments
                       San Remo Apts I & II
                       Santa Fe Apartments
                                                                 Exhibit E
                                                                 Page 89
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 90 of 210 Page ID
                                  #:1244

                       Sequoia Apartments, LLC
                       Sequoia Villas Apts
                       Skyview Apartments
                       Sunnyside Townhomes
                       Sunrise Terrace Apts I
                       Sunrise Terrace Apts II
                       The Cornerstones Apts
                       The Villas of Hesperia
                       Three Palms Senior Apts
                       Village at Hesperia Senior Apartments
                       West Main Villas




                                                                 Exhibit E
                                                                 Page 90
   Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 91 of 210 Page ID
                                     #:1245




Property Address          Month Year # Units   Baseline Calls-for-Service

10490 1/2 Locust Ave           0    0                                       0
10627 Eighth Avenue            0    0                                       0
10676 Balsam Avenue            0    0                                       0
                               0    0                                       0
11190 Fifth Avenue             0    0                                       0
                               0    0                                       0
11353 Shangri-La Avenue        0    0                                       0
11389 Jacaranda Avenue         0    0                                       0
11439 Hickory Avenue           0    0                                       0
11491 Hesperia Road            0    0      4                                0
11563 Hesperia Road            0    0                                       0
14762 Sequoia Avenue           0    0     10                                0
11868 First Avenue             0    0     12                                0
11875 A Avenue                 0    0      8                                0
11901 First Avenue             0    0     16                                0
11893 A Avenue                 0    0      2                                0
11901 First Avenue             0    0     16                                0
11906 First Avenue             0    0     10                                0
11917 A Avenue                 0    0     12                                0
11927 First Avenue             0    0      8                                0
11933 A Avenue                 0    0                                       0
11938 First Avenue             0    0                                       0
11933 A Avenue                 0    0     10                                0
11947 A Avenue                 0    0                                       0
11950 A Avenue                 0    0      4                                0
                                                                                Exhibit E
                                                                                Page 91
   Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 92 of 210 Page ID
                                     #:1246

11958 First Avenue           0    0                            0
12050 Fifth Avenue           0    0                            0
12026 Eleventh Avenue        0    0     4                      0
12033 Cottonwood Avenue      0    0                            0
12048 I Avenue               0    0                            0
12072 Fifth Avenue           0    0     6                      0
13223 Pomona Street          0    0                            0
13552 Avenal Street          0    0    96                      0
13878 Spruce Street          0    0     4                      0
13880 Juniper Street         0    0     4                      0
13910 Juniper Street         0    0     4                      0
13910 Spruce Street          0    0     4                      0
13915 Smoke Tree Street      0    0     4                      0
13915 Spruce Street          0    0     4                      0
13925 Smoke Tree Street      0    0     4                      0
13945 Smoke Tree Street      0    0     4                      0
13950 Spruce Street          0    0     4                      0
13965 Smoke Tree Street      0    0     4                      0
13968 Spruce Street          0    0     4                      0
13980 Juniper Street         0    0     4                      0
14000 Juniper Street         0    0     4                      0
14005 Juniper Street         0    0     4                      0
14010 Juniper Street         0    0     4                      0
14010 Spruce Street          0    0     4                      0
14015 Spruce Street          0    0     4                      0
14025 Juniper Street         0    0     4                      0
14025 Smoke Tree Street      0    0     4                      0
14025 Spruce Street          0    0     4                      0
14030 Juniper Street         0    0     4                      0
14050 Juniper St             0    0     4                      0
14050 Juniper Street         0    0     4                      0
14055 Spruce Street          0    0     4                      0
14065 Spruce Street          0    0     4                      0
14070 Juniper Street         0    0     4                      0
14223 Desert Rose Street     0    0                            0
14247 Sultana Street         0    0     2                      0
14267 Sultana Street         0    0     2                      0
14274 Rosewood Drive         0    0                            0
14285/14287 Sultana Street   0    0                            0
                             0    0                            0
14719 Walnut Street          0    0                            0
14744 Willow Street          0    0                            0
14782 Sequoia Avenue         0    0    14                      0
14952 Sequoia Avenue         0    0                            0
14964 Sequoia Avenue         0    0    16                      0
14968 Sequoia Avenue         0    0     4                      0
15011 Bear Valley Road       0    0     8                      0
                                                                    Exhibit E
                                                                    Page 92
   Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 93 of 210 Page ID
                                     #:1247

15034 Sequoia Avenue            0   0    2                     0
15050 Sequoia Avenue            0   0   16                     0
15080 Sequoia Avenue            0   0    4                     0
15120 Sequoia Avenue            0   0   15                     0
15166 Sequoia Avenue            0   0   15                     0
15212 Sequoia Street            0   0                          0
15222 Riverside Street          0   0                          0
15250 Sequoia Avenue            0   0    2                     0
15254 Sequoia Avenue            0   0                          0
15261 Willow Street             0   0   16                     0
15268 Sequoia Avenue            0   0    2                     0
15334 Sequoia Avenue            0   0   10                     0
15337 Bear Valley Road          0   0    2                     0
15378 Sequoia Avenue            0   0                          0
15434 Sequoia Avenue            0   0   42                     0
15544 Sequoia Avenue            0   0   15                     0
15588 Sequoia Avenue            0   0    2                     0
15636 Sequoia Avenue            0   0   12                     0
15656 Sequoia Avenue            0   0   16                     0
15661 Mauna Loa Street          0   0    4                     0
15717 Bear Valley Road          0   0    2                     0
15727 Bear Valley Road          0   0    4                     0
15746 Sequoia Avenue            0   0    4                     0
15766 Sequoia Avenue            0   0   10                     0
15776 Sequoia Avenue            0   0   10                     0
15808 Sequoia Avenue            0   0    3                     0
15837 Walnut Street             0   0                          0
15838 Sequoia Avenue            0   0    2                     0
15874 Orange Street             0   0    2                     0
15910 Sycamore Street           0   0                          0
                                0   0                          0
15935 Walnut Street             0   0    5                     0
15946 Orange Street             0   0    3                     0
15952 Yucca Street              0   0                          0
15952 Sequoia Avenue            0   0   10                     0
15954 Olive Street              0   0    3                     0
15960 Orange Street             0   0    3                     0
15967 Spruce Street             0   0    2                     0
15968 Olive Street              0   0    3                     0
15971 Orange Street             0   0    2                     0
15971 Spruce Street units A/B   0   0    2                     0
15972 Sequoia Avenue            0   0   10                     0
15984 Olive Street              0   0    4                     0
15992 Sequoia Avenue            0   0   10                     0
15995 Walnut Street             0   0    5                     0
15997 Spruce Street             0   0    2                     0
15999 Orange Street             0   0    4                     0
                                                                    Exhibit E
                                                                    Page 93
   Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 94 of 210 Page ID
                                     #:1248

16000 Olive Street           0    0     4                      0
16000 Orange Street          0    0                            0
16004 Orange Street          0    0     2                      0
16005 Juniper Street         0    0     2                      0
16010 Olive Street           0    0     3                      0
16012 Juniper St             0    0     2                      0
16012 Orange Street          0    0     2                      0
16014 Yucca Street           0    0     2                      0
16015 Juniper Street         0    0     6                      0
16016 Juniper Street         0    0     3                      0
16024 Yucca Street           0    0     4                      0
16030 Olive Street           0    0     4                      0
16031 Live Oak Street        0    0     2                      0
16031 Orange Street          0    0     4                      0
16035 Juniper Street         0    0     3                      0
16041 Orange Street          0    0     4                      0
16044 Olive Street           0    0     3                      0
16045 Spruce Street          0    0     2                      0
16058 Cajon Street           0    0                            0
16060 Orange Street          0    0     4                      0
16063 Juniper                0    0     2                      0
16062 Juniper Street         0    0     2                      0
16067 Orange Street          0    0     4                      0
16071 Spruce Strreet         0    0     2                      0
16072 Juniper Street         0    0     4                      0
16075 Spruce St              0    0     2                      0
16077 Orange Street          0    0     4                      0
16082 Juniper Street         0    0     2                      0
16087 Spruce Street          0    0     2                      0
16094 Spruce St              0    0                            0
16100 Juniper Street         0    0     2                      0
16109 Spruce Street          0    0     4                      0
16110 Pine Street            0    0                            0
16111 Orange Street          0    0     2                      0
16119 Spruce Street          0    0     2                      0
16120 Juniper Street         0    0     2                      0
16123 Orange Street          0    0     2                      0
16135 Spruce Street          0    0     2                      0
16140 Olive Street           0    0     2                      0
16142 Orange Street          0    0     2                      0
16161 Orange Street          0    0     4                      0
16174 Olive Street           0    0                            0
16175 Orange Street          0    0                            0
16177 Spruce Street          0    0                            0
16178 Juniper Street         0    0     2                      0
16188 Juniper Street         0    0     2                      0
16188 Olive Street           0    0     4                      0
                                                                    Exhibit E
                                                                    Page 94
   Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 95 of 210 Page ID
                                     #:1249

16205 Spruce Street           0   0     2                      0
16206 Juniper Street          0   0     5                      0
16207 Orange Street           0   0     2                      0
16209 Juniper Street          0   0     2                      0
16210 Olive Street            0   0     4                      0
16210 Orange Street           0   0     3                      0
16210 Sequoia Avenue          0   0     2                      0
16213/16215 Spruce St         0   0                            0
16215 Orange Street           0   0                            0
16218 Olive Street            0   0     2                      0
16221 Orange Street           0   0     2                      0
16227 Orange Street           0   0     2                      0
16230 Sequoia Avenue          0   0    10                      0
16231 Spruce St               0   0                            0
16240 Juniper Street          0   0     2                      0
16245 Spruce Street           0   0     2                      0
16248 Yucca Street            0   0     2                      0
16259 Orange Street           0   0     5                      0
16257 Spruce St               0   0                            0
16258 Juniper Street          0   0     3                      0
16258 Yucca Street            0   0     2                      0
16259 Orange Street Triplex   0   0                            0
16260 Orange Street           0   0     4                      0
16268 Sultana Street          0   0     6                      0
16275 Orange Street           0   0     2                      0
16280 Sequoia Avenue          0   0    10                      0
16284 Juniper Street          0   0     2                      0
16295 Spruce Street           0   0     2                      0
16296 Juniper Street          0   0     2                      0
16301 Adelia Street           0   0                            0
16303 Juniper Street          0   0     2                      0
16315 Juniper St              0   0     4                      0
                              0   0                            0
16316 Juniper Street          0   0                            0
16324 Orange Street           0   0     2                      0
16336 Sultana Street          0   0     6                      0
16342 Orange Street           0   0     2                      0
16344 Sultana Street          0   0    32                      0
16348 Sequoia Avenue          0   0    10                      0
16360 Vine Street             0   0                            0
16362 Pine Street             0   0                            0
16365 Juniper Street          0   0                            0
16368 Spruce St               0   0                            0
16378 Sequoia Avenue          0   0    14                      0
16382 Smoketree Street        0   0     3                      0
16382 Spruce Street           0   0     2                      0
16388 Sequoia Street          0   0    10                      0
                                                                    Exhibit E
                                                                    Page 95
   Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 96 of 210 Page ID
                                     #:1250

16398 Yucca Street           0    0     2                      0
16397 Spruce Street          0    0     2                      0
16403 Orange Street          0    0     2                      0
16405 Spruce Street          0    0     2                      0
16411 Chestnut Street        0    0     2                      0
16411 Spruce Street          0    0     4                      0
16416 Chestnut Street        0    0     2                      0
16416 Orange Street          0    0                            0
16419 Juniper Street         0    0     2                      0
16420 Olive Street           0    0     2                      0
16422 Juniper Street         0    0     2                      0
16428 Orange Street          0    0     4                      0
16430 Juniper Street         0    0     2                      0
16431 Smoke Tree Street      0    0     2                      0
16435 Orange Street          0    0     2                      0
16437 Yucca Street           0    0     2                      0
16439 Chestnut Street        0    0     2                      0
16439 Smoke Tree Street      0    0     2                      0
16440 Orange Street          0    0                            0
16460 Sequoia Avenue         0    0    20                      0
16442 Juniper Street         0    0     4                      0
16446 Spruce Street          0    0     2                      0
16451 Chestnut St            0    0     2                      0
16452 Spruce Street          0    0     2                      0
16454 Olive Street           0    0     8                      0
16456 Spruce Street          0    0                            0
16458 Juniper Street         0    0     2                      0
16461 Spruce Street          0    0     2                      0
16463 Smoketree Street       0    0     4                      0
16468 Spruce Street          0    0     2                      0
16472 Chestnut Street        0    0     2                      0
16478 Juniper Street         0    0     4                      0
16478 Spruce Street          0    0                            0
16481 Smoke Tree Street      0    0     2                      0
16482 Smoke Tree Street      0    0     2                      0
16484 Juniper Street         0    0                            0
16484 Olive Street           0    0     2                      0
16485 Pine Street            0    0     2                      0
16490 Pine Street            0    0                            0
16491 Chestnut Street        0    0     2                      0
16494 Olive Street           0    0     2                      0
16499 Smoke Tree Street      0    0     2                      0
16500 Orange Street          0    0     2                      0
16502 Smoketree Street       0    0     4                      0
16503 Chestnut Street        0    0     4                      0
16506 Cajon Street           0    0     2                      0
16506 Live Oak Street        0    0     2                      0
                                                                    Exhibit E
                                                                    Page 96
   Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 97 of 210 Page ID
                                     #:1251

16511 Bear Valley Road       0    0     8                      0
16511 Chestnut Street        0    0     3                      0
16516 Live Oak Street        0    0     2                      0
16516 Pine Street            0    0     2                      0
16520 Vine Street            0    0     2                      0
16521 Willow Street          0    0     2                      0
16526 Cajon Street           0    0     2                      0
16527 Live Oak Street        0    0                            0
16529 Vine Street            0    0     2                      0
16530 Vine Street            0    0     2                      0
16531 Live Oak Street        0    0     2                      0
16536 Vine Street            0    0     2                      0
16539 Cajon Street           0    0     2                      0
16540 Cajon Street           0    0     2                      0
16543 Live Oak Street        0    0     2                      0
16546 Smoke Tree Street      0    0     3                      0
16552 Vine Street            0    0     4                      0
16564 Cajon Street           0    0                            0
16570 Vine St                0    0     4                      0
16572 Cajon Street           0    0                            0
16572 Live Oak Street        0    0     3                      0
16578 Vine Street            0    0     2                      0
16580 Pine Street            0    0     2                      0
16583 Willow Street          0    0     2                      0
16585 Vine Street            0    0     2                      0
16618 Live Oak Street        0    0                            0
16688 Sequoia Avenue         0    0                            0
16700 Muscatel Street        0    0   532                      0
                             0    0                            0
16746 Lime Street            0    0     7                      0
16753 Sultana Street         0    0                            0
16756 Lime Street            0    0     8                      0
16784 Sultana Street         0    0    12                      0
16800 Lime Street            0    0     2                      0
16823 Bear Valley Road       0    0     2                      0
16837 Sultana Street         0    0                            0
16845 Palm Street            0    0                            0
16873 Sequoia Avenue         0    0     2                      0
17019 Olive Street           0    0     4                      0
17077 Sultana Street         0    0                            0
17132 Donert Street          0    0    10                      0
17172 Donert Street          0    0    54                      0
17175 Sequoia Avenue         0    0    25                      0
17219 Sequoia Avenue         0    0    56                      0
17233 Danbury Avenue         0    0                            0
17376 Sultana Street         0    0     2                      0
17393 Olive Street           0    0    18                      0
                                                                    Exhibit E
                                                                    Page 97
   Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 98 of 210 Page ID
                                     #:1252

17405 Bear Valley Road       0    0     4                      0
17408 Sequoia Avenue         0    0     4                      0
17426 Sequoia Avenue         0    0    35                      0
17450 Sequoia Avenue         0    0    14                      0
17472 Sequoia Avenue         0    0                            0
17486 Sequoia Avenue         0    0    12                      0
17502 Sequoia Avenue         0    0    20                      0
17723 Lilac Street           0    0                            0
17793 Walnut Street          0    0                            0
17830 Pine Street            0    0                            0
17895 Manzanita Street       0    0                            0
18025 Pitache Street         0    0                            0
18075 Bear Valley Road       0    0     2                      0
18137 Bear Valley Road       0    0     3                      0
18169 Bear Valley Road       0    0     2                      0
18183 Bear Valley Road       0    0     3                      0
18292 Verano Street          0    0                            0
18705 Seaforth Street        0    0                            0
18719 Albany Street          0    0                            0
18761 Mesa Street            0    0                            0
19093 Lindsay Street         0    0                            0
7053 El Cajon Lane           0    0                            0
7250 Seventh Avenue          0    0                            0
7624 Bangor Avenue           0    0                            0
7862 Chase Avenue            0    0                            0
8201 Buckthorn Avenue        0    0                            0
8500 E Avenue                0    0     2                      0
8521 C Avenue                0    0     2                      0
8601 C Avenue                0    0     4                      0
8633 D Avenue                0    0     8                      0
8808 C Avenue                0    0    58                      0
8809 C Avenue                0    0   108                      0
8849 Eighth Avenue           0    0                            0
8890 G Avenue                0    0    30                      0
8893 H Avenue                0    0     8                      0
8896 I Avenue                0    0    12                      0
8914 I Avenue                0    0     8                      0
8916 Buckthorn Avenue        0    0                            0
8959 C Avenue                0    0     2                      0
8961 C Avenue                0    0     2                      0
8970 I Avenue                0    0     9                      0
8978 I Avenue                0    0     3                      0
9014 Evergreen Avenue        0    0                            0
9049 E Avenue                0    0                            0
9053 E Avenue                0    0                            0
9090 G Avenue                0    0     2                      0
9124 G Avenue                0    0     2                      0
                                                                    Exhibit E
                                                                    Page 98
   Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 99 of 210 Page ID
                                     #:1253

9120 G Avenue                0    0                            0
9140 E Avenue                0    0     7                      0
9166 G Avenue                0    0     2                      0
9168 G Avenue                0    0     2                      0
                             0    0                            0
9269 Second Avenue           0    0     2                      0
9272 Second Avenue           0    0     2                      0
9324 Hesperia Road           0    0     2                      0
9424 Seventh Avenue          0    0     2                      0
9433 Seventh Avenue          0    0     2                      0
                             0    0                            0
9550 First Avenue            0    0                            0
9553 Third Ave               0    0     3                      0
9558 Second Avenue           0    0     2                      0
9641 Seventh Avenue          0    0     2                      0
9652 Second Avenue           0    0     2                      0
9654 Tecate Avenue           0    0                            0
9700 Second Ave              0    0     2                      0
9735 Pyrite Avenue           0    0     5                      0
9776 Eleventh Avenue         0    0                            0
9844 Peach Ave               0    0                            0
9861 Third Avenue            0    0     2                      0
9891 Third Avenue            0    0     2                      0
9919 Topaz Avenue            0    0   176                      0
16153 Bear Valley Road       0    0    19                      0
16552 Willow Street          0    0    80                      0
16528 Sequoia Street         0    0    16                      0
8932 E Avenue                0    0    75                      0
17573 Sultana Street         0    0    61                      0
16440 Orange Street          0    0    24                      0
17990 Bangor Avenue          0    0                            0
8939 G Avenue                0    0   113                      0
8522 C Avenue                0    0   100                      0
9051 G Avenue                0    0   113                      0
16807 Hodges Lane            0    0     4                      0
15360 Sequoia Avenue         0    0    10                      0
8671 C Avenue                0    0    38                      0
17592 Lemon Street           0    0    12                      0
16632 Sequoia Avenue         0    0                            0
9578 Maple Avenue            0    0    12                      0
8956 G Avenue                0    0    29                      0
16955 Olive Street           0    0    24                      0
16805 Sultana Street         0    0     5                      0
9004 I Avenue                0    0     4                      0
17562 Sequoia Avenue         0    0                            0
9055 Santa Fe Avenue         0    0   124                      0
16576 Sultana Street         0    0    89                      0
                                                                    Exhibit E
                                                                    Page 99
   Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 100 of 210 Page ID
                                      #:1254

16194 Sequoia Avenue          0   0      8                      0
14848 Sequoia Avenue          0   0                             0
17184 Donert Street           0   0      6                      0
15212 Sequoia Avenue          0   0     30                      0
16599 Muscatel Street         0   0    110                      0
8632 C Avenue                 0   0     72                      0
8695 C Avenue                 0   0     18                      0
8810 C Avenue                 0   0    154                      0
9800 Seventh Avenue           0   0    113                      0
9901 9th Avenue               0   0     89                      0
9800 Mesa Linda Street        0   0    200                      0




                                                                     Exhibit E
                                                                    Page 100
   Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 101 of 210 Page ID
                                      #:1255




Actual Calls-for-Service       Percent Change       Baseline # of Reports       Actual # of Reports

                           0                    0                           0                         0
                           0                    0                           0                         0
                           0                    0                           0                         0
                           0                    0                           0                         0
                           0                    0                           0                         0
                           0                    0                           0                         0
                           0                    0                           0                         0
                           0                    0                           0                         0
                           0                    0                           0                         0
                           0                    0                           0                         0
                           0                    0                           0                         0
                           0                    0                           0                         0
                           0                    0                           0                         0
                           0                    0                           0                         0
                           0                    0                           0                         0
                           0                    0                           0                         0
                           0                    0                           0                         0
                           0                    0                           0                         0
                           0                    0                           0                         0
                           0                    0                           0                         0
                           0                    0                           0                         0
                           0                    0                           0                         0
                           0                    0                           0                         0
                           0                    0                           0                         0
                           0                    0                           0                         0
                                                                                                       Exhibit E
                                                                                                      Page 101
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 102 of 210 Page ID
                                   #:1256

                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                                                                  Exhibit E
                                                                 Page 102
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 103 of 210 Page ID
                                   #:1257

                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                                                                  Exhibit E
                                                                 Page 103
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 104 of 210 Page ID
                                   #:1258

                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                                                                  Exhibit E
                                                                 Page 104
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 105 of 210 Page ID
                                   #:1259

                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                                                                  Exhibit E
                                                                 Page 105
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 106 of 210 Page ID
                                   #:1260

                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                                                                  Exhibit E
                                                                 Page 106
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 107 of 210 Page ID
                                   #:1261

                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                                                                  Exhibit E
                                                                 Page 107
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 108 of 210 Page ID
                                   #:1262

                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                                                                  Exhibit E
                                                                 Page 108
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 109 of 210 Page ID
                                   #:1263

                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                                                                  Exhibit E
                                                                 Page 109
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 110 of 210 Page ID
                                   #:1264

                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0
                0            0                   0               0




                                                                  Exhibit E
                                                                 Page 110
  Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 111 of 210 Page ID
                                     #:1265




Percent Change       Baseline # of Arrests       Actual # of Arrests       Percent Change

                 0                           0                         0                    0
                 0                           0                         0                    0
                 0                           0                         0                    0
                 0                           0                         0                    0
                 0                           0                         0                    0
                 0                           0                         0                    0
                 0                           0                         0                    0
                 0                           0                         0                    0
                 0                           0                         0                    0
                 0                           0                         0                    0
                 0                           0                         0                    0
                 0                           0                         0                    0
                 0                           0                         0                    0
                 0                           0                         0                    0
                 0                           0                         0                    0
                 0                           0                         0                    0
                 0                           0                         0                    0
                 0                           0                         0                    0
                 0                           0                         0                    0
                 0                           0                         0                    0
                 0                           0                         0                    0
                 0                           0                         0                    0
                 0                           0                         0                    0
                 0                           0                         0                    0
                 0                           0                         0                    0
                                                                                                 Exhibit E
                                                                                                Page 111
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 112 of 210 Page ID
                                   #:1266

         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
                                                                  Exhibit E
                                                                 Page 112
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 113 of 210 Page ID
                                   #:1267

         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
                                                                  Exhibit E
                                                                 Page 113
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 114 of 210 Page ID
                                   #:1268

         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
                                                                  Exhibit E
                                                                 Page 114
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 115 of 210 Page ID
                                   #:1269

         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
                                                                  Exhibit E
                                                                 Page 115
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 116 of 210 Page ID
                                   #:1270

         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
                                                                  Exhibit E
                                                                 Page 116
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 117 of 210 Page ID
                                   #:1271

         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
                                                                  Exhibit E
                                                                 Page 117
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 118 of 210 Page ID
                                   #:1272

         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
                                                                  Exhibit E
                                                                 Page 118
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 119 of 210 Page ID
                                   #:1273

         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
                                                                  Exhibit E
                                                                 Page 119
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 120 of 210 Page ID
                                   #:1274

         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0
         0                  0               0            0




                                                                  Exhibit E
                                                                 Page 120
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 121 of 210 Page ID
                                   #:1275




                                                                  Exhibit F
                           EXHIBIT F                             Page 121
  Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 122 of 210 Page ID
                                     #:1276



Key         Value
Aggravated          217
All Other O         221
Arson                 7
Burglary            102
Curfew and           12
Disorderly            6
Driving Und         184
Drug Abuse          342
Drunkenne           195
Embezzlem             3
Forgery and           5
Fraud                13
Gambling -            0
Human Tra             0
Human Tra             0
Larceny - T          83
Liquor Laws           2
Manslaugh             2
Motor Veh            24
Murder and            1
Offenses Ag           1
Prostitution          0
Rape                  6
Robbery              35
Sex Offense          18
Simple Assa         198
Stolen Prop         165
Suspicion             0
Vagrancy              4
Vandalism            47
Weapons: C           52




                                                                    Exhibit F
                                                                   Page 122
  Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 123 of 210 Page ID
                                     #:1277



Key         Value
Asian               8
Native Haw          0
Black or Afr      376
American I          0
White            2357
Unknown             0




                                                                    Exhibit F
                                                                   Page 123
  Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 124 of 210 Page ID
                                     #:1278



Key      Value     Color
Male          2046 #702c27
Female         695 #ff5e50




                                                                    Exhibit F
                                                                   Page 124
  Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 125 of 210 Page ID
                                     #:1279



Key        Value
Aggravated       329
Sex Offense       35
Manslaugh          1
Murder and         1
Rape              13
Robbery           27
Simple Assa      233
Human Tra          0
Human Tra          0




                                                                    Exhibit F
                                                                   Page 125
  Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 126 of 210 Page ID
                                     #:1280



Key         Value
Motor Veh          15
Arson               5
Burglary          354
Embezzlem           2
Forgery and        23
Fraud              14
Larceny - T       104
Vandalism          45
Stolen Prop       102




                                                                    Exhibit F
                                                                   Page 126
  Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 127 of 210 Page ID
                                     #:1281



Key         Value
Prostitution        1
Prostitution        0
Prostitution        0
Prostitution        0




                                                                    Exhibit F
                                                                   Page 127
  Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 128 of 210 Page ID
                                     #:1282



Key          Value
    12-Oct             2
13-14                  6
        15            14
        16            16
        17            10
        18            10
        19            20
        20            20
        21            15
        22            24
        23            19
        24            45
25-29                141
30-34                108
35-39                 79
40-44                 49
45-49                 48
50-54                 41
55-59                 23
60-64                  4
65 and ove             1
Under 10               0




                                                                    Exhibit F
                                                                   Page 128
  Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 129 of 210 Page ID
                                     #:1283



Key          Value
    12-Oct             0
13-14                 18
        15            16
        16            28
        17            25
        18            65
        19            40
        20            58
        21            69
        22            69
        23            77
        24            76
25-29                379
30-34                318
35-39                220
40-44                191
45-49                161
50-54                121
55-59                 75
60-64                 19
65 and ove            18
Under 10               3




                                                                    Exhibit F
                                                                   Page 129
  Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 130 of 210 Page ID
                                     #:1284



Key         Value
Aggravated          321
All Other O         210
Arson                 1
Burglary            185
Curfew and            0
Disorderly           10
Driving Und         253
Drug Abuse          390
Drunkenne           329
Embezzlem             1
Forgery and          12
Fraud                18
Gambling -            0
Human Tra             0
Human Tra             0
Larceny - T          80
Liquor Laws           0
Manslaugh             4
Motor Veh            21
Murder and            1
Offenses Ag           3
Prostitution          1
Rape                  9
Robbery              28
Sex Offense          28
Simple Assa         240
Stolen Prop          71
Suspicion             0
Vagrancy             34
Vandalism            54
Weapons: C           77




                                                                    Exhibit F
                                                                   Page 130
  Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 131 of 210 Page ID
                                     #:1285



Key         Value
Asian              17
Native Haw          0
Black or Afr      308
American I          1
White            2055
Unknown             0




                                                                    Exhibit F
                                                                   Page 131
  Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 132 of 210 Page ID
                                     #:1286



Key      Value     Color
Male          1864 #702c27
Female         517 #ff5e50




                                                                    Exhibit F
                                                                   Page 132
  Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 133 of 210 Page ID
                                     #:1287



Key        Value
Aggravated       321
Sex Offense       28
Manslaugh          4
Murder and         1
Rape               9
Robbery           28
Simple Assa      240
Human Tra          0
Human Tra          0




                                                                    Exhibit F
                                                                   Page 133
  Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 134 of 210 Page ID
                                     #:1288



Key         Value
Motor Veh          21
Arson               1
Burglary          185
Embezzlem           1
Forgery and        12
Fraud              18
Larceny - T        80
Vandalism          54
Stolen Prop        71




                                                                    Exhibit F
                                                                   Page 134
  Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 135 of 210 Page ID
                                     #:1289



Key         Value
Drunkenne           329
All Other O         210
Curfew and            0
Disorderly           10
Driving Und         253
Liquor Laws           0
Offenses Ag           3
Suspicion             0
Vagrancy             34
Weapons: C           77
Drug Abuse          390
Gambling -            0
Prostitution          1




                                                                    Exhibit F
                                                                   Page 135
  Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 136 of 210 Page ID
                                     #:1290



Key         Value
Marijuana           2
Opium or C        218
Other - Dan        77
Synthetic N         0
Drug Posse        297




                                                                    Exhibit F
                                                                   Page 136
  Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 137 of 210 Page ID
                                     #:1291



Key         Value
Marijuana           17
Opium or C          20
Other - Dan         56
Synthetic N          0
Drug Sale/M         93




                                                                    Exhibit F
                                                                   Page 137
  Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 138 of 210 Page ID
                                     #:1292



Key        Value
Gambling -         0
Gambling -         0
Gambling -         0
Gambling -         0




                                                                    Exhibit F
                                                                   Page 138
  Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 139 of 210 Page ID
                                     #:1293



Key         Value
Prostitution        1
Prostitution        0
Prostitution        0
Prostitution        0




                                                                    Exhibit F
                                                                   Page 139
  Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 140 of 210 Page ID
                                     #:1294



Key          Value
    12-Oct             2
13-14                  7
        15             2
        16             8
        17             2
        18             9
        19            11
        20            16
        21            12
        22            18
        23            19
        24            20
25-29                 98
30-34                109
35-39                 61
40-44                 38
45-49                 34
50-54                 28
55-59                 14
60-64                  4
65 and ove             5
Under 10               0




                                                                    Exhibit F
                                                                   Page 140
  Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 141 of 210 Page ID
                                     #:1295



Key         Value
Aggravated          307
All Other O         236
Arson                 2
Burglary            137
Curfew and            0
Disorderly           11
Driving Und         179
Drug Abuse          331
Drunkenne           253
Embezzlem             3
Forgery and          24
Fraud                19
Gambling -            0
Human Tra             0
Human Tra             0
Larceny - T          92
Liquor Laws           0
Manslaugh             1
Motor Veh            19
Murder and            5
Offenses Ag           0
Prostitution          1
Rape                 12
Robbery              43
Sex Offense          36
Simple Assa         237
Stolen Prop         101
Suspicion             0
Vagrancy             18
Vandalism            45
Weapons: C           79




                                                                    Exhibit F
                                                                   Page 141
  Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 142 of 210 Page ID
                                     #:1296



Key        Value
Aggravated       307
Sex Offense       36
Manslaugh          1
Murder and         5
Rape              12
Robbery           43
Simple Assa      237
Human Tra          0
Human Tra          0




                                                                    Exhibit F
                                                                   Page 142
  Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 143 of 210 Page ID
                                     #:1297



Key         Value
Drunkenne           253
All Other O         236
Curfew and            0
Disorderly           11
Driving Und         179
Liquor Laws           0
Offenses Ag           0
Suspicion             0
Vagrancy             18
Weapons: C           79
Drug Abuse          331
Gambling -            0
Prostitution          1




                                                                    Exhibit F
                                                                   Page 143
  Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 144 of 210 Page ID
                                     #:1298



Key         Value
Marijuana           3
Opium or C        194
Other - Dan        49
Synthetic N         0
Drug Posse        246




                                                                    Exhibit F
                                                                   Page 144
  Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 145 of 210 Page ID
                                     #:1299



Key         Value
Marijuana           14
Opium or C          16
Other - Dan         55
Synthetic N          0
Drug Sale/M         85




                                                                    Exhibit F
                                                                   Page 145
  Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 146 of 210 Page ID
                                     #:1300



Key        Value
Gambling -         0
Gambling -         0
Gambling -         0
Gambling -         0




                                                                    Exhibit F
                                                                   Page 146
  Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 147 of 210 Page ID
                                     #:1301



Key         Value
Prostitution        1
Prostitution        0
Prostitution        0
Prostitution        0




                                                                    Exhibit F
                                                                   Page 147
  Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 148 of 210 Page ID
                                     #:1302



Key          Value
    12-Oct             1
13-14                  7
        15             7
        16             4
        17            11
        18             7
        19             8
        20            10
        21            20
        22            16
        23            10
        24            15
25-29                106
30-34                 83
35-39                 58
40-44                 33
45-49                 33
50-54                 34
55-59                 13
60-64                  7
65 and ove             2
Under 10               0




                                                                    Exhibit F
                                                                   Page 148
  Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 149 of 210 Page ID
                                     #:1303



Key          Value
    12-Oct             2
13-14                 16
        15             9
        16            24
        17            23
        18            35
        19            41
        20            57
        21            51
        22            56
        23            56
        24            66
25-29                291
30-34                255
35-39                217
40-44                125
45-49                137
50-54                137
55-59                 66
60-64                 31
65 and ove            10
Under 10               1




                                                                    Exhibit F
                                                                   Page 149
  Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 150 of 210 Page ID
                                     #:1304



Key         Value
Aggravated          327
All Other O         207
Arson                 8
Burglary            123
Curfew and            1
Disorderly            4
Driving Und         188
Drug Abuse          314
Drunkenne           314
Embezzlem             4
Forgery and          14
Fraud                15
Gambling -            0
Human Tra             0
Human Tra             0
Larceny - T         100
Liquor Laws           1
Manslaugh             2
Motor Veh            29
Murder and            1
Offenses Ag           5
Prostitution          1
Rape                 16
Robbery              53
Sex Offense          44
Simple Assa         214
Stolen Prop         144
Suspicion             0
Vagrancy             23
Vandalism            62
Weapons: C           60




                                                                    Exhibit F
                                                                   Page 150
  Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 151 of 210 Page ID
                                     #:1305



Key         Value
Asian               8
Native Haw          1
Black or Afr      321
American I          2
White            1942
Unknown             0




                                                                    Exhibit F
                                                                   Page 151
  Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 152 of 210 Page ID
                                     #:1306



Key      Value     Color
Male          1788 #702c27
Female         486 #ff5e50




                                                                    Exhibit F
                                                                   Page 152
  Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 153 of 210 Page ID
                                     #:1307



Key        Value
Aggravated       327
Sex Offense       44
Manslaugh          2
Murder and         1
Rape              16
Robbery           53
Simple Assa      214
Human Tra          0
Human Tra          0




                                                                    Exhibit F
                                                                   Page 153
  Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 154 of 210 Page ID
                                     #:1308



Key         Value
Motor Veh          29
Arson               8
Burglary          123
Embezzlem           4
Forgery and        14
Fraud              15
Larceny - T       100
Vandalism          62
Stolen Prop       144




                                                                    Exhibit F
                                                                   Page 154
  Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 155 of 210 Page ID
                                     #:1309



Key         Value
Drunkenne           314
All Other O         207
Curfew and            1
Disorderly            4
Driving Und         188
Liquor Laws           1
Offenses Ag           5
Suspicion             0
Vagrancy             23
Weapons: C           60
Drug Abuse          314
Gambling -            0
Prostitution          1




                                                                    Exhibit F
                                                                   Page 155
  Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 156 of 210 Page ID
                                     #:1310



Key         Value
Marijuana           3
Opium or C        228
Other - Dan        29
Synthetic N         0
Drug Posse        260




                                                                    Exhibit F
                                                                   Page 156
  Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 157 of 210 Page ID
                                     #:1311



Key         Value
Marijuana            5
Opium or C           5
Other - Dan         44
Synthetic N          0
Drug Sale/M         54




                                                                    Exhibit F
                                                                   Page 157
  Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 158 of 210 Page ID
                                     #:1312



Key        Value
Gambling -         0
Gambling -         0
Gambling -         0
Gambling -         0




                                                                    Exhibit F
                                                                   Page 158
  Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 159 of 210 Page ID
                                     #:1313



Key         Value
Prostitution        1
Prostitution        0
Prostitution        0
Prostitution        0




                                                                    Exhibit F
                                                                   Page 159
  Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 160 of 210 Page ID
                                     #:1314



Key          Value
    12-Oct             8
13-14                 18
        15            16
        16            19
        17            25
        18            23
        19            31
        20            42
        21            50
        22            37
        23            69
        24            55
25-29                339
30-34                275
35-39                213
40-44                155
45-49                112
50-54                166
55-59                 75
60-64                 35
65 and ove            25
Under 10               0




                                                                    Exhibit F
                                                                   Page 160
  Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 161 of 210 Page ID
                                     #:1315



Key         Value
Aggravated          257
All Other O         218
Arson                 7
Burglary            125
Curfew and            0
Disorderly            6
Driving Und         182
Drug Abuse          463
Drunkenne           332
Embezzlem             3
Forgery and          10
Fraud                14
Gambling -            0
Human Tra             0
Human Tra             0
Larceny - T         102
Liquor Laws           0
Manslaugh             3
Motor Veh            44
Murder and            0
Offenses Ag           1
Prostitution          5
Rape                 11
Robbery              51
Sex Offense          28
Simple Assa         262
Stolen Prop         179
Suspicion             0
Vagrancy             12
Vandalism            47
Weapons: C           77




                                                                    Exhibit F
                                                                   Page 161
  Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 162 of 210 Page ID
                                     #:1316



Key         Value
Asian              15
Native Haw          9
Black or Afr      304
American I          8
White            2103
Unknown             0




                                                                    Exhibit F
                                                                   Page 162
  Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 163 of 210 Page ID
                                     #:1317



Key      Value     Color
Male          1865 #702c27
Female         574 #ff5e50




                                                                    Exhibit F
                                                                   Page 163
  Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 164 of 210 Page ID
                                     #:1318



Key        Value
Aggravated       257
Sex Offense       28
Manslaugh          3
Murder and         0
Rape              11
Robbery           51
Simple Assa      262
Human Tra          0
Human Tra          0




                                                                    Exhibit F
                                                                   Page 164
  Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 165 of 210 Page ID
                                     #:1319



Key         Value
Motor Veh          44
Arson               7
Burglary          125
Embezzlem           3
Forgery and        10
Fraud              14
Larceny - T       102
Vandalism          47
Stolen Prop       179




                                                                    Exhibit F
                                                                   Page 165
  Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 166 of 210 Page ID
                                     #:1320



Key         Value
Drunkenne           332
All Other O         218
Curfew and            0
Disorderly            6
Driving Und         182
Liquor Laws           0
Offenses Ag           1
Suspicion             0
Vagrancy             12
Weapons: C           77
Drug Abuse          463
Gambling -            0
Prostitution          5




                                                                    Exhibit F
                                                                   Page 166
  Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 167 of 210 Page ID
                                     #:1321



Key        Value
Gambling -         0
Gambling -         0
Gambling -         0
Gambling -         0




                                                                    Exhibit F
                                                                   Page 167
  Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 168 of 210 Page ID
                                     #:1322



Key         Value
Prostitution        5
Prostitution        0
Prostitution        0
Prostitution        0




                                                                    Exhibit F
                                                                   Page 168
  Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 169 of 210 Page ID
                                     #:1323



Key          Value
    12-Oct             1
13-14                  6
        15             5
        16             6
        17             3
        18             7
        19             9
        20            15
        21            13
        22            13
        23             8
        24            13
25-29                115
30-34                112
35-39                 89
40-44                 61
45-49                 45
50-54                 22
55-59                 24
60-64                  5
65 and ove             2
Under 10               0




                                                                    Exhibit F
                                                                   Page 169
  Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 170 of 210 Page ID
                                     #:1324



Key          Value
    12-Oct             0
13-14                 18
        15            14
        16            25
        17            28
        18            27
        19            29
        20            33
        21            37
        22            59
        23            57
        24            72
25-29                367
30-34                287
35-39                223
40-44                160
45-49                134
50-54                171
55-59                 87
60-64                 22
65 and ove            14
Under 10               1




                                                                    Exhibit F
                                                                   Page 170
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 171 of 210 Page ID
                                   #:1325




                                                                 Exhibit G
                           EXHIBIT G                             Page 171
        Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 172 of 210 Page ID
                                           #:1326

D. Dennis La

From:                              D. Dennis La
Sent:                              Friday, February 26, 2021 5:00 PM
To:                                Nickell, Matthew (USACAC); Whyte De Vasquez, Megan (CRT); Belen, Christopher (CRT);
                                   Hikida, Katherine (USACAC); Nurse, Abigail (CRT); Lareau, Alyssa (CRT)
Cc:                                Stephen R. Onstot; Erika D. Green; Braden J. Holly
Subject:                           RE: U.S. v. Hesperia - Rule 37 letter re. USA interrogatory responses


Matt,

Confirmed, thanks for setting up the conference dial-in.

Also, I’m following up on your Rule 37 meet and confer letters re. defendants’ responses to interrogatories. As
discussed, our team went through the responses to confirm no facts or information have been withheld. This included
going specifically through the attorney client/work product privilege and the deliberative process privilege objections
(collectively, “Privilege Objections”). This confirms no facts or discovery were excluded in the responses based on the
objections set forth in the City’s, County’s, and/or Sheriff’s Department’s responses. Again, the objections were
asserted to address the scope of discovery issue we continue to discuss (among other things), and so as not to be waived
per FRCP 33(b)(4). Defendants have not withheld discovery in response to the interrogatories itemized in your letters,
including those set forth in the “Additional Deficiencies in Individual Interrogatory Responses” section as follows.

City of Hesperia’s Responses

Interrogatory Nos. 4, 5, and 7. We reviewed the Privilege Objections, and confirm that no discovery has been
withheld. With respect to interrogatory no. 7, to clarify, fines may be “voided” if there was a clerical error or other
inadvertent processing error. The City does not “waive” fines on an individual basis.

Responses to Interrogatory Nos. 8 and 9. No discovery has been withheld. The City’s responses identify responsive
documents per FRCP 33(d) in response to No. 8; and No. 9 is complete as the City did not notify third parties concerning
citations under the Ordinance.

County of San Bernardino’s Responses

Interrogatory No. 1. No discovery has been withheld. Also please note, certain objections addressed in the letter were
not raised by the County in its responses (e.g., the “reasonably calculated to lead to admissible evidence” was not
asserted in response to interrogatory nos. 4, 5, and 6).

Sheriff’s Dept.’s Responses

Interrogatory Nos. 1, 6, 7, 9, 11, and 12. No discovery has been withheld. We’ve had considerable meet and confers on
the data systems issue, and continue to do so with a possible first 30(b)(6) phase. Further, with respect to No. 6,
documents bates-labeled COUNTY000001-000325; COUNTY003217- COUNTY006561 per FRCP 33(d) are further
responsive to the interrogatory.

Interrogatory No. 10. No discovery has been withheld as a result of the Privilege Objections.

Also just note, certain objections addressed in the letter were not raised by the Sheriff’s Dept. in its responses (e.g., the
“reasonably calculated to lead to admissible evidence” was not asserted in responses to interrogatory nos. 4, 5, and 9).


                                                              1                                       Exhibit G
                                                                                                      Page 172
       Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 173 of 210 Page ID
                                          #:1327

Until Tuesday.

Have a nice weekend,
Dennis

D. Dennis La | Partner
Aleshire & Wynder, LLP | 2361 Rosecrans Avenue, Suite 475, El Segundo, CA 90245
Tel: (310) 527-6660 | Fax: (310) 532-7395 | Cell: (845) 893-8587
dla@awattorneys.com | awattorneys.com


From: Nickell, Matthew (USACAC) <Matthew.Nickell@usdoj.gov>
Sent: Friday, February 26, 2021 12:14 PM
To: D. Dennis La <dla@awattorneys.com>; Whyte De Vasquez, Megan (CRT) <Megan.Whyte.De.Vasquez@usdoj.gov>;
Belen, Christopher (CRT) <Christopher.Belen@usdoj.gov>; Hikida, Katherine (USACAC) <Katherine.Hikida@usdoj.gov>;
Nurse, Abigail (CRT) <Abigail.Nurse@usdoj.gov>; Lareau, Alyssa (CRT) <Alyssa.Lareau@usdoj.gov>
Cc: Stephen R. Onstot <sonstot@awattorneys.com>; Erika D. Green <egreen@awattorneys.com>; Braden J. Holly
<bholly@awattorneys.com>
Subject: RE: U.S. v. Hesperia - Rule 37 letter re. USA interrogatory responses


*** EXTERNAL SENDER ***


Hi Dennis – we have some questions related to the 30(b)(6) deposition. We will plan to discuss them with you during our
call on Tuesday.

Thank you, and have a nice weekend.

Matt

Matthew Nickell
Assistant United States Attorney
Civil Rights Section, Civil Division
U.S. Attorney’s Office for the Central District of California
300 N. Los Angeles Street, Suite 7516, Los Angeles, CA 90012
Office: 213-894-8805 | Fax: 213-894-7819 | matthew.nickell@usdoj.gov




From: Nickell, Matthew (USACAC)
Sent: Thursday, February 25, 2021 3:50 PM
To: D. Dennis La <dla@awattorneys.com>; Whyte De Vasquez, Megan (CRT) <Megan.WhyteDeVasquez@crt.usdoj.gov>;
Belen, Christopher (CRT) <Christopher.Belen@crt.usdoj.gov>; Hikida, Katherine (USACAC) <KHikida@usa.doj.gov>;
Nurse, Abigail (CRT) <Abigail.Nurse@crt.usdoj.gov>; Lareau, Alyssa (CRT) <Alyssa.Lareau@crt.usdoj.gov>
Cc: Stephen R. Onstot <sonstot@awattorneys.com>; Erika D. Green <egreen@awattorneys.com>; Braden J. Holly
<bholly@awattorneys.com>
Subject: RE: U.S. v. Hesperia - Rule 37 letter re. USA interrogatory responses

Dennis,

Okay, let’s have our call about your letter on 3/2 at 11am PT. We can use the following call-in information:

Phone: (844) 861-4298
                                                              2                                    Exhibit G
                                                                                                   Page 173
         Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 174 of 210 Page ID
                                            #:1328
Code: 833137

We’ll get back to you regarding the 30(b)(6) deposition shortly.

Best,

Matt

Matthew Nickell
Assistant United States Attorney
Civil Rights Section, Civil Division
U.S. Attorney’s Office for the Central District of California
300 N. Los Angeles Street, Suite 7516, Los Angeles, CA 90012
Office: 213-894-8805 | Fax: 213-894-7819 | matthew.nickell@usdoj.gov




From: D. Dennis La <dla@awattorneys.com>
Sent: Wednesday, February 24, 2021 5:15 PM
To: Nickell, Matthew (USACAC) <MNickell@usa.doj.gov>; Whyte De Vasquez, Megan (CRT)
<Megan.WhyteDeVasquez@crt.usdoj.gov>; Belen, Christopher (CRT) <Christopher.Belen@crt.usdoj.gov>; Hikida,
Katherine (USACAC) <KHikida@usa.doj.gov>; Nurse, Abigail (CRT) <Abigail.Nurse@crt.usdoj.gov>; Lareau, Alyssa (CRT)
<Alyssa.Lareau@crt.usdoj.gov>
Cc: Stephen R. Onstot <sonstot@awattorneys.com>; Erika D. Green <egreen@awattorneys.com>; Braden J. Holly
<bholly@awattorneys.com>
Subject: RE: U.S. v. Hesperia - Rule 37 letter re. USA interrogatory responses

Matt,

3/2 at 11 a.m. works for the call. Thank you.

With respect to the 30(b)(6) deposition re. data systems, I went through the topics with our client. Again, my
understanding of this deposition was that the U.S. wanted to generally examine the data systems (both County and
State) identified in our interrogatory responses + meet and confer, and if there are other data systems that may be used
by the Sheriff’s Department in connection with criminal activity – whether or not they pertain to the Crime Free
Ordinance directly. This includes generally what type of information these systems store and what may be accessed by
the Sheriff’s Department. If so, I believe there will be two PMK’s to cover the data systems topics (of course without
waiving any objections). One deponent will have knowledge re. Easy Tracking and other databases used in connection
with the Crime Free Ordinance. The other deponent will have general knowledge re. the other County and State
systems that have been identified in discovery. Please note, if you want to drill down further as to one of these systems,
it may require another PMK.

In an effort to frame this, and to be more precise, I copied/pasted your proposed 30(b)(6) topics and struck certain
language. After going through topics 5-7, that will require another deponent and so were omitted. Please advise your
thoughts or if you would like to discuss further.

Regards,
Dennis


Topics


                                                            3                                     Exhibit G
                                                                                                  Page 174
       Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 175 of 210 Page ID
                                          #:1329
1. The data systems used by the Sheriff’s Department to generate, record, or maintain information about potential and
actual criminal activity in Hesperia, and the Sheriff’s Department’s response(s) to such activity. This topic will include
identifying the data systems, including the specific product(s) or package(s), and version of each, purchased, licensed, or
used during the time period specified above; how the Sheriff’s Department uses the data systems; the types, scope, and
format of data entered into the data systems; how information is organized in the data systems; how, if at all, data can
be edited or deleted, and what happens with such edited or deleted data; the capabilities to search and export data
from the data systems, including in what format; completed searches or collection of data from the data systems in
connection with the above captioned case; and the persons responsible for maintaining each data system. At a
minimum, the data systems will include:
a. Tiburon (identified in the Sheriff’s Department’s responses to the United States’ Interrogatory No. 1);
b. CLETS (identified in the Sheriff’s Department’s responses to the United States’ Interrogatory Nos. 1 and 9);
c. CII (identified in the Sheriff’s Department’s responses to the United States’ Interrogatory No. 1);
d. Other computer assisted dispatch system(s) or software;
e. Data systems where data about calls for service in Hesperia are entered into, generated by, or maintained;
f. Data systems where data about arrests in Hesperia are entered into, generated by, or maintained;
g. Data systems where data about criminal citations or summonses in Hesperia are entered into, generated by, or
maintained;
h. Data systems where data about multiple responses to, or multiple response forms for, properties in Hesperia are
entered into, generated by, or maintained;
i. Data systems used to generate or produce “premise(s) history” reports;
j. Data systems used to generate or produce incident reports related to arrests, calls for service, or criminal citations or
summonses;
k. Data systems used to generate or produce periodic reports about calls for service;
l. Data systems used to generate or produce Deputy Reports or Uniform Crime Reports related to arrests or calls for
service;
m. Data systems used to generate or produce District Attorney Submission forms related to arrests or calls for service;
n. Data systems used to generate or produce annual crime reports; and
o. Data systems used to generate or produce the Dispatch Call Log Media Summary for Hesperia.

2. In connection with Hesperia’s crime free rental housing program, the Sheriff’s Department’s use of data systems (a
term which includes software). This topic will include identifying the data systems, including the specific product(s) or
package(s), and version of each, purchased, licensed, or used during the time period specified above; how the Sheriff’s
Department uses the data systems in connection with Hesperia’s crime free rental housing program; the types, scope,
and format of data entered into the data systems; how information is organized in the data systems; how, if at all, data
can be edited or deleted, and what happens with such edited or deleted data; the capabilities to search and export data
from the data systems, including in what format; completed searches or collection of data from the data systems in
connection with the above-captioned case; and the persons responsible for maintaining each data system. At a
minimum, the data systems will include:
a. Easy Tracking;
b. Data systems used or consulted by the Sheriff’s Department’s staff in connection with screening tenants’ or housing-
applicants’ criminal history in connection with Hesperia’s crime free housing program, including to inquire about the
individuals’ criminal history
c. Data systems used or consulted by the Sheriff’s Department’s staff in connection with informing property owners or
property managers about crime on or near their residential property/ies, including to determine whether calls for
service or arrests occurred on or near a property, to identify the owner or manager of the property (including, but not
limited to, the Property Information Management System (PIMS)), and to determine whether a property is a rental
property; and
d. Data systems used to save, report, or maintain records about the information obtained as a result of such inquiries.

3. The Property Information Management System (PIMS) and the Sheriff’s Department’s use of PIMS; the Sheriff’s
Department’s use of PIMS in connection with Hesperia’s crime free rental housing program; how information is
organized in PIMS; how, if at all, data can be edited or deleted, and what happens with such edited or deleted data; the

                                                             4                                      Exhibit G
                                                                                                    Page 175
       Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 176 of 210 Page ID
                                          #:1330
capabilities to search data in PIMS available to the Sheriff’s Department and, if different, to the public; if the Sheriff’s
Department searches by criteria other than street address (e.g., by parcel number, tract map information), the Sheriff’s
Department’s source(s) of that information; the capabilities to export data from PIMS available to the Sheriff’s
Department and, if different, to the public, including in what format(s); completed searches or collection of data from
PIMS in connection with the above referenced case; and the persons responsible for maintaining PIMS.

4. The Jail Information Management System (“JIMS”) and the Sheriff’s Department’s use of JIMS; the Sheriff’s
Department’s use of JIMS in connection with Hesperia’s crime free rental housing program; how information is
organized in JIMS; how, if at all, data can be edited or deleted, and what happens with such
edited or deleted data; the capabilities to search and export data from JIMS, including in what format(s); completed
searches or collection of data from JIMS in connection with the above referenced case; and the persons responsible for
maintaining JIMS.

5. The Sheriff’s Department’s email and electronic information systems or networks during the time period specified
above.

6. The data retention policies, procedures, and schedules (including for email and data associated with departing staff)
applicable to the email and electronic information systems or networks identified in topic 5 and in effect during the time
period specified above.

7. The timing and implementation of legal holds, litigation holds, or other preservation steps taken by the Sheriff’s
Department in connection with the claims and defenses relevant to this case, including dates any such holds or
preservation notices or instructions were issued, amended, and/or terminated; all persons to whom those holds or
notices were issued; and all steps taken to preserve information in connection with any of the following:
a. The above captioned lawsuit;
b. Assistant Secretary of FHEO v. Hesperia, HUD Nos. 09 16 4717 8 and 09 16 4717 6;
c. Dougherty v. Hesperia, HUD No. 09 17 9122 8;
d. Haro v. Hesperia, HUD No. 09 17 9325 8 and 09 17 9325 6;
e. Almeida v. Hesperia, HUD No 09 17 9420 8;
f. Victor Valley Family Resource Center v. City of Hesperia, 5:16 cv 00903 AB SP (C.D. Cal.); and
g. Any other investigations or litigation related to the claims and defenses relevant to this case.




D. Dennis La | Partner
Aleshire & Wynder, LLP | 2361 Rosecrans Avenue, Suite 475, El Segundo, CA 90245
Tel: (310) 527-6660 | Fax: (310) 532-7395 | Cell: (845) 893-8587
dla@awattorneys.com | awattorneys.com


From: Nickell, Matthew (USACAC) <Matthew.Nickell@usdoj.gov>
Sent: Tuesday, February 23, 2021 4:22 PM
To: D. Dennis La <dla@awattorneys.com>; Whyte De Vasquez, Megan (CRT) <Megan.Whyte.De.Vasquez@usdoj.gov>;
Belen, Christopher (CRT) <Christopher.Belen@usdoj.gov>; Hikida, Katherine (USACAC) <Katherine.Hikida@usdoj.gov>;
Nurse, Abigail (CRT) <Abigail.Nurse@usdoj.gov>; Lareau, Alyssa (CRT) <Alyssa.Lareau@usdoj.gov>
Cc: Stephen R. Onstot <sonstot@awattorneys.com>; Erika D. Green <egreen@awattorneys.com>; Braden J. Holly
<bholly@awattorneys.com>
Subject: RE: U.S. v. Hesperia - Rule 37 letter re. USA interrogatory responses


*** EXTERNAL SENDER ***


Hi Dennis,
                                                              5                                      Exhibit G
                                                                                                     Page 176
       Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 177 of 210 Page ID
                                          #:1331

We are available to discuss your letter next Tuesday, 3/2 at 11am PT. Please advise if that works for you and your team.

Thank you,

Matt

Matthew Nickell
Assistant United States Attorney
Civil Rights Section, Civil Division
U.S. Attorney’s Office for the Central District of California
300 N. Los Angeles Street, Suite 7516, Los Angeles, CA 90012
Office: 213-894-8805 | Fax: 213-894-7819 | matthew.nickell@usdoj.gov




From: D. Dennis La <dla@awattorneys.com>
Sent: Monday, February 22, 2021 4:24 PM
To: Nickell, Matthew (USACAC) <MNickell@usa.doj.gov>; Whyte De Vasquez, Megan (CRT)
<Megan.WhyteDeVasquez@crt.usdoj.gov>; Belen, Christopher (CRT) <Christopher.Belen@crt.usdoj.gov>; Hikida,
Katherine (USACAC) <KHikida@usa.doj.gov>; Nurse, Abigail (CRT) <Abigail.Nurse@crt.usdoj.gov>; Lareau, Alyssa (CRT)
<Alyssa.Lareau@crt.usdoj.gov>
Cc: Stephen R. Onstot <sonstot@awattorneys.com>; Erika D. Green <egreen@awattorneys.com>; Braden J. Holly
<bholly@awattorneys.com>
Subject: RE: U.S. v. Hesperia - Rule 37 letter re. USA interrogatory responses

Dear Counsel,

As mentioned during our call, please find attached defendants’ Rule 37 letter. I will follow up on Wed. re. the 30(b)(6)
deposition topics.

Thank you,
Dennis

D. Dennis La | Partner
Aleshire & Wynder, LLP | 2361 Rosecrans Avenue, Suite 475, El Segundo, CA 90245
Tel: (310) 527-6660 | Fax: (310) 532-7395 | Cell: (845) 893-8587
dla@awattorneys.com | awattorneys.com


From: Nickell, Matthew (USACAC) <Matthew.Nickell@usdoj.gov>
Sent: Thursday, February 18, 2021 8:51 AM
To: D. Dennis La <dla@awattorneys.com>; Stephen R. Onstot <sonstot@awattorneys.com>; Erika D. Green
<egreen@awattorneys.com>; Braden J. Holly <bholly@awattorneys.com>
Cc: Whyte De Vasquez, Megan (CRT) <Megan.Whyte.De.Vasquez@usdoj.gov>; Belen, Christopher (CRT)
<Christopher.Belen@usdoj.gov>; Hikida, Katherine (USACAC) <Katherine.Hikida@usdoj.gov>; Nurse, Abigail (CRT)
<Abigail.Nurse@usdoj.gov>; Lareau, Alyssa (CRT) <Alyssa.Lareau@usdoj.gov>
Subject: RE: U.S. v. Hesperia - Rule 37 letters re: defendants' interrogatory responses


*** EXTERNAL SENDER ***


Hi Dennis,

                                                              6                                    Exhibit G
                                                                                                   Page 177
        Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 178 of 210 Page ID
                                           #:1332
We can do Monday 2/22 at 12pm PT. Here is a conference line we can use:

Phone: (844) 861-4298
Code: 833137

Look forward to speaking with you next week.

Matt

Matthew Nickell
Assistant United States Attorney
Civil Rights Section, Civil Division
U.S. Attorney’s Office for the Central District of California
300 N. Los Angeles Street, Suite 7516, Los Angeles, CA 90012
Office: 213-894-8805 | Fax: 213-894-7819 | matthew.nickell@usdoj.gov




From: D. Dennis La <dla@awattorneys.com>
Sent: Wednesday, February 17, 2021 12:41 PM
To: Nickell, Matthew (USACAC) <MNickell@usa.doj.gov>; Stephen R. Onstot <sonstot@awattorneys.com>; Erika D.
Green <egreen@awattorneys.com>; Braden J. Holly <bholly@awattorneys.com>
Cc: Whyte De Vasquez, Megan (CRT) <Megan.WhyteDeVasquez@crt.usdoj.gov>; Belen, Christopher (CRT)
<Christopher.Belen@crt.usdoj.gov>; Hikida, Katherine (USACAC) <KHikida@usa.doj.gov>; Nurse, Abigail (CRT)
<Abigail.Nurse@crt.usdoj.gov>; Lareau, Alyssa (CRT) <Alyssa.Lareau@crt.usdoj.gov>
Subject: RE: U.S. v. Hesperia - Rule 37 letters re: defendants' interrogatory responses

Matt,

Let’s discuss on Monday 2/22. Does 12 pm PST and after work?

Thank you,
Dennis

D. Dennis La | Partner
Aleshire & Wynder, LLP | 2361 Rosecrans Avenue, Suite 475, El Segundo, CA 90245
Tel: (310) 527-6660 | Fax: (310) 532-7395 | Cell: (845) 893-8587
dla@awattorneys.com | awattorneys.com


From: Nickell, Matthew (USACAC) <Matthew.Nickell@usdoj.gov>
Sent: Thursday, February 11, 2021 4:47 PM
To: Stephen R. Onstot <sonstot@awattorneys.com>; D. Dennis La <dla@awattorneys.com>; Erika D. Green
<egreen@awattorneys.com>; Braden J. Holly <bholly@awattorneys.com>
Cc: Whyte De Vasquez, Megan (CRT) <Megan.Whyte.De.Vasquez@usdoj.gov>; Belen, Christopher (CRT)
<Christopher.Belen@usdoj.gov>; Hikida, Katherine (USACAC) <Katherine.Hikida@usdoj.gov>; Nurse, Abigail (CRT)
<Abigail.Nurse@usdoj.gov>; Lareau, Alyssa (CRT) <Alyssa.Lareau@usdoj.gov>
Subject: U.S. v. Hesperia - Rule 37 letters re: defendants' interrogatory responses


*** EXTERNAL SENDER ***


Counsel,

                                                              7                             Exhibit G
                                                                                            Page 178
       Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 179 of 210 Page ID
                                          #:1333
Attached please find two Rule 37 letters in the United States v. Hesperia matter, Case No. 5:19-cv-2298 AB (SPx), one
regarding the City’s interrogatory responses, and the other regarding the County’s and Sheriff’s Department’s
interrogatory responses. As noted in the letters, we request a call to discuss on either February 19th or February 22nd.
Please get back to us with your availability at your soonest convenience.

Thank you,

Matthew Nickell
Assistant United States Attorney
Civil Rights Section, Civil Division
U.S. Attorney’s Office for the Central District of California
300 N. Los Angeles Street, Suite 7516, Los Angeles, CA 90012
Office: 213-894-8805 | Fax: 213-894-7819 | matthew.nickell@usdoj.gov




                                                            8                                     Exhibit G
                                                                                                  Page 179
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 180 of 210 Page ID
                                   #:1334




                                                                 Exhibit H
                           EXHIBIT H                             Page 180
        Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 181 of 210 Page ID
                                           #:1335

D. Dennis La

From:                             Nickell, Matthew (USACAC) <Matthew.Nickell@usdoj.gov>
Sent:                             Friday, November 20, 2020 4:14 PM
To:                               D. Dennis La
Cc:                               Erika D. Green; Whyte De Vasquez, Megan (CRT); Belen, Christopher (CRT); Nurse,
                                  Abigail (CRT); Hikida, Katherine (USACAC); Lareau, Alyssa (CRT)
Subject:                          U.S. v. Hesperia et al. -- memorialization of our call today


*** EXTERNAL SENDER ***


Hi Dennis,

Thank you for speaking with us today to give us an update about your ongoing efforts to identify and produce
information the County and Sheriff’s Department have that is responsive to our discovery requests. Below are some of
the items we discussed; if any of them look inaccurate or incomplete, please let us know.

    x   You are planning to produce the raw data from the Easy Tracking database. In addition, you are planning to
        produce the files in another format, and will work with County/Sheriff’s Department staff—including an
        individual who is currently on personal leave, but you expect will return in about two weeks—concerning what
        alternative production options are available. You also stated that, if we are unable to use the raw data, including
        if we cannot use it without purchasing proprietary software, you will meet and confer with us to discuss
        alternative options for production.
    x   You indicated that personnel at the Hesperia station use two databases, CII and CLETS, to view criminal history
        information as a resource, but that those databases are controlled by the state of California and your clients do
        not have control over the them. You said you would look into whether the Sheriff’s Department uses the
        Computer Assisted Dispatch system (CAD), what information it contains, what information personnel at the
        Hesperia station put into CAD, what information it can export, and in what format. You also said you would look
        into whether there are other similar databases into which Hesperia station personnel can input information,
        including about arrests, calls for service, and the other categories of information from our document request.
    x   You indicated that the Hesperia station has ten filing cabinets containing documents related to the crime free
        rental housing program. The information in those filing cabinets is organized by files that are associated with
        specific properties. You will send us a sample of a few files from the ten filing cabinets so that we can identify
        which types of documents might not be necessary to produce. Please have the files scanned into searchable
        PDFs, with the folder cover and each document inside the folder scanned and produced as separate searchable
        PDFs uploaded in a folder that is identified by the property address or some other identifying characteristic.
    x   You stated that you are still in the process of identifying current and former employees of the County or Sheriff’s
        Department who may have been involved with the crime free rental housing program. You also stated that
        some of the individuals who have been involved with the crime free rental housing program have only worked
        on it as a collateral duty, so only a subset of their email communications would concern the program. You
        suggested that the parties work together to identify email search terms to identify potentially responsive emails.
        Can you also look into (a) whether your client is able and plans to search emails at the server (or centrally),
        rather than having each search conducted by users, and (b) who would be conducting the search and collecting
        the emails (the custodian/account-holder or someone else)?
    x   You stated that you would look further into when litigation holds were put in place on the relevant custodians
        relating to the HUD investigation and other matters related to the crime free rental housing ordinance, and for
        what period they were or have been in effect. Please let us know when you confirm that and if you become
        aware of any preservation issues that may have occurred.



                                                            1                                      Exhibit H
                                                                                                   Page 181
       Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 182 of 210 Page ID
                                          #:1336
In light of the coming holiday and the time and resources your client would need to get a more complete picture of the
universe of responsive documents, we stipulated to extend the deadline for the County and Sheriff’s Department to
provide supplemental discovery responses from today, 11/20, to 12/7. We also stipulated to extend the deadline for our
response to your 11/14 letter from 11/23 to 12/7.

We also discussed having a follow-up call to check in about the status of the above items on 11/30. We are available that
day between 8am and 10:30am PT. Please let us know if there is a time in that window that works for you, and we can
circulate a calendar invite.

Have a great weekend, and if we don’t talk again before next Thursday, a great Thanksgiving also.

Matt

Matthew Nickell
Assistant United States Attorney
Civil Rights Section, Civil Division
U.S. Attorney’s Office for the Central District of California
300 N. Los Angeles Street, Suite 7516, Los Angeles, CA 90012
Office: 213-894-8805 | Fax: 213-894-7819 | matthew.nickell@usdoj.gov




                                                            2                                       Exhibit H
                                                                                                    Page 182
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 183 of 210 Page ID
                                   #:1337




                                                                  Exhibit I
                            EXHIBIT I                            Page 183
        Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 184 of 210 Page ID
                                           #:1338

D. Dennis La

From:                              D. Dennis La
Sent:                              Thursday, December 3, 2020 5:50 PM
To:                                Nickell, Matthew (USACAC); Whyte De Vasquez, Megan (CRT); Belen, Christopher (CRT);
                                   Nurse, Abigail (CRT); Hikida, Katherine (USACAC); Lareau, Alyssa (CRT)
Cc:                                Erika D. Green
Subject:                           RE: U.S. v. Hesperia et al. -- memorialization of our call today


All,

A few updates on our meet and confer.

With respect to the inquiry re. the databases the sheriff’s department enters data into, the dept. inputs information into
CII (e.g. fingerprint) and JIMS (e.g. when a party is imprisoned) unrelated to the Ordinance, in the normal course of
arrests. As mentioned, these are state law enforcement databases that our client does not control, and have been
identified in the responses to the interrogatories.

With respect to email searches of the individuals identified, we propose the following terms: “Crime Free”, “Crime Free
Housing”, “Crime Free Rental Housing”, “Rental Property”, “Rental”, “Tenant Screening”, “Tenant”, “Lease
Addendum”, “Property Manager”, and “Property Owner” to our client. Searches have begun. Please advise if you have
other search terms in mind.

With respect to the file cabinets, our client will copy a few folders and we’ll provide them to your offices.

With respect to Easy Tracking, we’re advised the database is in the process of being duplicated, and should have more
information from Mr. Moran by early next week. I will report back with any development in this regard.

As we await some last information, I’d like to request pushing our deadline to serve supplemental responses (the County
and Sheriff’s Dept.) by next Friday 12/11. The US’ time to respond to our Rule 37 letter will also be extended. Please
advise your thoughts.

Thank you,
Dennis

D. Dennis La
Aleshire & Wynder, LLP | 2361 Rosecrans Avenue, Suite 475, El Segundo, CA 90245
Tel: (310) 527-6660 | Fax: (310) 532-7395 | Cell: (845) 893-8587
dla@awattorneys.com | awattorneys.com


From: D. Dennis La
Sent: Wednesday, November 25, 2020 11:01 AM
To: Nickell, Matthew (USACAC) <Matthew.Nickell@usdoj.gov>
Cc: Erika D. Green <egreen@awattorneys.com>; Whyte De Vasquez, Megan (CRT)
<Megan.Whyte.De.Vasquez@usdoj.gov>; Belen, Christopher (CRT) <Christopher.Belen@usdoj.gov>; Nurse, Abigail (CRT)
<Abigail.Nurse@usdoj.gov>; Hikida, Katherine (USACAC) <Katherine.Hikida@usdoj.gov>; Lareau, Alyssa (CRT)
<Alyssa.Lareau@usdoj.gov>
Subject: RE: U.S. v. Hesperia et al. -- memorialization of our call today

Hi Matthew,

                                                              1                                       Exhibit I
                                                                                                     Page 184
        Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 185 of 210 Page ID
                                           #:1339

Thank you for checking in. Please advise if 10 am works on Monday? We have been working on the responses to the
interrogatories this week, and should have them to you (for all three defendants) on 11/30. We should also have
updates on some of the items below. The holiday has caused a small delay.

Please advise re. the 10 am time. And, wishing everyone here a great Thanksgiving.

Regards,
Dennis

D. Dennis La
Aleshire & Wynder, LLP | 2361 Rosecrans Avenue, Suite 475, El Segundo, CA 90245
Tel: (310) 527-6660 | Fax: (310) 532-7395 | Cell: (845) 893-8587
dla@awattorneys.com | awattorneys.com


From: Nickell, Matthew (USACAC) <Matthew.Nickell@usdoj.gov>
Sent: Wednesday, November 25, 2020 7:56 AM
To: D. Dennis La <dla@awattorneys.com>
Cc: Erika D. Green <egreen@awattorneys.com>; Whyte De Vasquez, Megan (CRT)
<Megan.Whyte.De.Vasquez@usdoj.gov>; Belen, Christopher (CRT) <Christopher.Belen@usdoj.gov>; Nurse, Abigail (CRT)
<Abigail.Nurse@usdoj.gov>; Hikida, Katherine (USACAC) <Katherine.Hikida@usdoj.gov>; Lareau, Alyssa (CRT)
<Alyssa.Lareau@usdoj.gov>
Subject: RE: U.S. v. Hesperia et al. -- memorialization of our call today


*** EXTERNAL SENDER ***


Hi Dennis,

I don’t think we’ve heard back from you about the specific times you are available for our check-in call on Monday
11/30. Please let us know if there is a time between 8 and 10:30am PT that works. Thank you. And once again, have a
terrific Thanksgiving.

Best,

Matt

Matthew Nickell
Assistant United States Attorney
Civil Rights Section, Civil Division
U.S. Attorney’s Office for the Central District of California
300 N. Los Angeles Street, Suite 7516, Los Angeles, CA 90012
Office: 213-894-8805 | Fax: 213-894-7819 | matthew.nickell@usdoj.gov




From: Nickell, Matthew (USACAC)
Sent: Friday, November 20, 2020 4:14 PM
To: D. Dennis La <dla@awattorneys.com>
Cc: Erika D. Green <egreen@awattorneys.com>; Whyte De Vasquez, Megan (CRT)
<Megan.WhyteDeVasquez@crt.usdoj.gov>; Belen, Christopher (CRT) <Christopher.Belen@crt.usdoj.gov>; Nurse, Abigail
(CRT) <Abigail.Nurse@crt.usdoj.gov>; Hikida, Katherine (USACAC) <KHikida@usa.doj.gov>; Lareau, Alyssa (CRT)

                                                              2                                 Exhibit I
                                                                                               Page 185
        Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 186 of 210 Page ID
                                           #:1340
<Alyssa.Lareau@crt.usdoj.gov>
Subject: U.S. v. Hesperia et al. -- memorialization of our call today

Hi Dennis,

Thank you for speaking with us today to give us an update about your ongoing efforts to identify and produce
information the County and Sheriff’s Department have that is responsive to our discovery requests. Below are some of
the items we discussed; if any of them look inaccurate or incomplete, please let us know.

    x   You are planning to produce the raw data from the Easy Tracking database. In addition, you are planning to
        produce the files in another format, and will work with County/Sheriff’s Department staff—including an
        individual who is currently on personal leave, but you expect will return in about two weeks—concerning what
        alternative production options are available. You also stated that, if we are unable to use the raw data, including
        if we cannot use it without purchasing proprietary software, you will meet and confer with us to discuss
        alternative options for production.
    x   You indicated that personnel at the Hesperia station use two databases, CII and CLETS, to view criminal history
        information as a resource, but that those databases are controlled by the state of California and your clients do
        not have control over the them. You said you would look into whether the Sheriff’s Department uses the
        Computer Assisted Dispatch system (CAD), what information it contains, what information personnel at the
        Hesperia station put into CAD, what information it can export, and in what format. You also said you would look
        into whether there are other similar databases into which Hesperia station personnel can input information,
        including about arrests, calls for service, and the other categories of information from our document request.
    x   You indicated that the Hesperia station has ten filing cabinets containing documents related to the crime free
        rental housing program. The information in those filing cabinets is organized by files that are associated with
        specific properties. You will send us a sample of a few files from the ten filing cabinets so that we can identify
        which types of documents might not be necessary to produce. Please have the files scanned into searchable
        PDFs, with the folder cover and each document inside the folder scanned and produced as separate searchable
        PDFs uploaded in a folder that is identified by the property address or some other identifying characteristic.
    x   You stated that you are still in the process of identifying current and former employees of the County or Sheriff’s
        Department who may have been involved with the crime free rental housing program. You also stated that
        some of the individuals who have been involved with the crime free rental housing program have only worked
        on it as a collateral duty, so only a subset of their email communications would concern the program. You
        suggested that the parties work together to identify email search terms to identify potentially responsive emails.
        Can you also look into (a) whether your client is able and plans to search emails at the server (or centrally),
        rather than having each search conducted by users, and (b) who would be conducting the search and collecting
        the emails (the custodian/account-holder or someone else)?
    x   You stated that you would look further into when litigation holds were put in place on the relevant custodians
        relating to the HUD investigation and other matters related to the crime free rental housing ordinance, and for
        what period they were or have been in effect. Please let us know when you confirm that and if you become
        aware of any preservation issues that may have occurred.

In light of the coming holiday and the time and resources your client would need to get a more complete picture of the
universe of responsive documents, we stipulated to extend the deadline for the County and Sheriff’s Department to
provide supplemental discovery responses from today, 11/20, to 12/7. We also stipulated to extend the deadline for our
response to your 11/14 letter from 11/23 to 12/7.

We also discussed having a follow-up call to check in about the status of the above items on 11/30. We are available that
day between 8am and 10:30am PT. Please let us know if there is a time in that window that works for you, and we can
circulate a calendar invite.

Have a great weekend, and if we don’t talk again before next Thursday, a great Thanksgiving also.


                                                               3                                     Exhibit I
                                                                                                    Page 186
       Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 187 of 210 Page ID
                                          #:1341
Matt

Matthew Nickell
Assistant United States Attorney
Civil Rights Section, Civil Division
U.S. Attorney’s Office for the Central District of California
300 N. Los Angeles Street, Suite 7516, Los Angeles, CA 90012
Office: 213-894-8805 | Fax: 213-894-7819 | matthew.nickell@usdoj.gov




                                                    4                    Exhibit I
                                                                        Page 187
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 188 of 210 Page ID
                                   #:1342




                                                                  Exhibit J
                           EXHIBIT J                             Page 188
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 189 of 210 Page ID
                                   #:1343




                                                                  Exhibit J
                                                                 Page 189
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 190 of 210 Page ID
                                   #:1344




                                                                  Exhibit J
                                                                 Page 190
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 191 of 210 Page ID
                                   #:1345




                                                                  Exhibit K
                           EXHIBIT K                             Page 191
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 192 of 210 Page ID
                                   #:1346
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 193 of 210 Page ID
                                   #:1347




                                                                  Exhibit L
                           EXHIBIT L                             Page 193
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 194 of 210 Page ID
                                   #:1348
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 195 of 210 Page ID
                                   #:1349
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 196 of 210 Page ID
                                   #:1350
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 197 of 210 Page ID
                                   #:1351
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 198 of 210 Page ID
                                   #:1352
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 199 of 210 Page ID
                                   #:1353
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 200 of 210 Page ID
                                   #:1354
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 201 of 210 Page ID
                                   #:1355
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 202 of 210 Page ID
                                   #:1356
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 203 of 210 Page ID
                                   #:1357
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 204 of 210 Page ID
                                   #:1358
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 205 of 210 Page ID
                                   #:1359
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 206 of 210 Page ID
                                   #:1360
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 207 of 210 Page ID
                                   #:1361
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 208 of 210 Page ID
                                   #:1362
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 209 of 210 Page ID
                                   #:1363
Case 5:19-cv-02298-AB-SP Document 43-3 Filed 05/03/21 Page 210 of 210 Page ID
                                   #:1364
